

Exhibit 10.1
EXECUTION VERSION




RECEIVABLES PURCHASE AGREEMENT




dated as of December 6, 2019 among
CVA FINANCE LLC,
as Seller




COVANTA ENERGY, LLC,
Individually and as initial Servicer,




THE PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO


AND




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Administrative Agent






--------------------------------------------------------------------------------





TABLE OF CONTENTS
SECTION
HEADING
PAGE
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
1
Section 1.1.
Purchase Facility
1
Section 1.2.
Terms of Purchases and Reinvestments
3
Section 1.3.
Sales and Conveyances
4
Section 1.4.
Settlement Procedures
6
Section 1.5.
Required Payments
10
Section 1.6.
Payments and Computations
11
Section 1.7.
Increased Costs
11
Section 1.8.
Alternative Benchmark Rate
12
Section 1.9.
Temporary Rate Disruption and Illegality
13
ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
14
Section 2.1.
Representations and Warranties; Covenants
14
Section 2.2.
Termination Events
14
ARTICLE III
INDEMNIFICATION
15
Section 3.1.
Indemnities by the Seller
15
Section 3.2.
Indemnities by the Servicer
17
Section 3.3.
Indemnity for Taxes
18
ARTICLE IV
ADMINISTRATION AND COLLECTIONS
19
Section 4.1.
Appointment of the Servicer
19
Section 4.2.
Duties of the Servicer; Duties of Seller Parties Upon Receipt of Collections
20
Section 4.3.
Controlled Accounts
23
Section 4.4.
Enforcement Rights
25
Section 4.5.
Servicing Fee
26
ARTICLE V
SOLD RECEIVABLES GUARANTY
27
Section 5.1.
Guaranty of Obligor Payments on Sold Receivables
27
Section 5.2.
Unconditional Guaranty
27
Section 5.3.
Modifications
29
Section 5.4.
Waiver of Rights
29
Section 5.5.
Reinstatement
30
Section 5.6.
Remedies
30
Section 5.7.
Subrogation
30
Section 5.8.
Inducement
31
ARTICLE VI
THE AGENTS
31
Section 6.1.
Appointment and Authorization
31
Section 6.2.
Delegation of Duties
32
Section 6.3.
Exculpatory Provisions
32
Section 6.4.
Reliance by Agen
32
Section 6.5.
Notice of Termination Events
33
Section 6.6.
Non-Reliance on Administrative Agent and Purchaser Agents
33
Section 6.7.
Administrative Agent, Purchasers, Purchaser Agents and Affiliates
34
Section 6.8.
Indemnification
34
Section 6.9.
Successor Administrative Agent
34
ARTICLE VII MISCELLANEOUS
35





--------------------------------------------------------------------------------




Section 7.1.
Amendments, Etc
35
Section 7.2.
Notices, Etc
35
Section 7.3.
Successors and Assigns; Participations; Assignments
36
Section 7.4.
Costs; Expenses
39
Section 7.5.
Confidentiality
39
Section 7.6.
Tax Forms; FATCA
40
Section 7.7.
Tax Treatment
42
Section 7.8.
Status of Administrative Agent; Delivery of Tax Forms
42
Section 7.9.
GOVERNING LAW AND JURISDICTION
43
Section 7.10.
Execution in Counterparts; Electronic Delivery
43
Section 7.11.
Survival
43
Section 7.12.
WAIVER OF JURY TRIAL
43
Section 7.13.
Entire Agreement
44
Section 7.14.
Headings
44
Section 7.15.
Special Damages
44
Section 7.16.
Patriot Act
44
Section 7.17.
No Proceedings
44
Section 7.18.
Limitation of Payments
44
Section 7.19.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
45
Section 7.20.
Limited Liability
45





-ii-

--------------------------------------------------------------------------------





EXHIBIT, SCHEDULE AND ANNEX LIST


EXHIBIT I
Definitions; Construction
EXHIBIT II
Conditions Precedent
EXHIBIT III
Representations and Warranties
EXHIBIT IV
Covenants
EXHIBIT V
Termination Events
 
 
SCHEDULE I
Credit and Collection Guidelines
SCHEDULE II
Collection and Concentration Accounts – Banks and Account Numbers
SCHEDULE III
Seller Party Information
SCHEDULE IV
Notice Addresses and Directed Account Information
 
 
ANNEX A
Form of Information Package
ANNEX B
Form of Purchase Notice
ANNEX C
Form of Assignment and Assumption Agreement
ANNEX D
Forms of U.S. Tax Compliance Certificates







































































-iii-

--------------------------------------------------------------------------------






-iii-




-iv-

--------------------------------------------------------------------------------





RECEIVABLES PURCHASE AGREEMENT


This RECEIVABLES PURCHASE AGREEMENT (together with the Exhibits, Schedules and
Annexes hereto, in each case, as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of December 6, 2019 is
by and among CVA FINANCE LLC, a Delaware limited liability company, as seller
(the “Seller”), COVANTA ENERGY, LLC, a Delaware limited liability company,
individually (“Covanta”), and as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”), the
PURCHASERS and PURCHASER AGENTS (in each case, as defined herein) from time to
time party hereto, and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”),
as administrative agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS


The Seller desires to sell certain receivables owned by it to the Administrative
Agent for the benefit of the Purchasers and to grant a security interest in all
of its other receivables to the Administrative Agent for the benefit of the
Purchasers to secure the Seller’s obligations arising hereunder, in each case,
in the manner and pursuant to the terms herein set forth. Covanta has agreed to
act as the initial servicer with respect to such receivables in the manner and
pursuant to the terms herein set forth. The definitions of certain capitalized
terms used herein and rules of construction applicable hereto are set forth in
Exhibit I attached hereto and forming part hereof.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:


ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES


Section 1.1. Purchase Facility.


(a)    Purchases. On the terms and subject to the conditions set forth in this
Agreement (including Section 1.2), (i) the Seller, as seller, may from time to
time during the Commitment Period, request the purchase (each, a “Purchase”) of
Pool Receivables for a purchase price equal to the Aggregate Funding Amount set
forth in the related Purchase Notice, and (ii) each Purchaser Group shall fund
its Group Commitment Percentage of the applicable Aggregate Funding Amount (its
“Purchaser Group Funding Amount”) for each such Purchase as follows:
(A) if a Purchaser Group has a Conduit Purchaser, such Conduit Purchaser, at its
sole option, may fund such Purchaser Group Funding Amount for its Purchaser
Group (or, if there is more than one Conduit Purchaser in a Purchaser Group, may
fund its internally allocated percentage of such Purchaser Group Funding Amount)
or, upon notice to the Seller, the Administrative Agent and its Purchaser Agent,
may decline to fund such Purchase, and (B) each Committed Purchaser shall, and
hereby severally agrees to, fund its Internal Commitment Percentage of the
remainder of (x) the Purchaser Group Funding Amount for its Purchaser Group,
less (y) the amount (if any) funded by any Conduit Purchaser(s) in its Purchaser
Group with respect to such Purchaser Group Funding Amount pursuant to clause
(ii)(A) of this sentence for such Purchase.




-v-

--------------------------------------------------------------------------------





(b)    Delivery of Purchase Request and Sold Receivables Schedule. Each Purchase
of Pool Receivables made pursuant to Section 1.1(a) shall be made on the
Business Day (the “Purchase Date”) requested by Seller for such Purchase in an
irrevocable written notice in the form of Annex B (each, a “Purchase Notice”),
which Purchase Notice shall attach a schedule (the “Sold Receivables Schedule”)
identifying all Pool Receivables that will newly become “Sold Receivables” in
connection with such Purchase as well as listing all “Sold Receivables” from any
prior Purchase or Reinvestment (in any case, as selected in compliance with
Section 1.2(b)). Each Purchase Notice (and related Sold Receivables Schedule)
will be delivered by the Seller to the Administrative Agent and each Purchaser
Agent by 11:00 a.m., New York, New York time, at least one Business Day before
the requested Purchase Date. Each Purchase Notice will identify: (i) the
Aggregate Funding Amount (and each Purchaser Group Funding Amount forming part
thereof if there is more than one Purchaser Group) for such Purchase; (ii) the
requested Purchase Date; and (iii) the pro forma calculation of the Capital
Coverage Amount on the Purchase Date after giving effect to such Purchase, and
showing that such Capital Coverage Amount equals or exceeds the Aggregate
Capital at such time after giving effect to such Purchase. With respect to any
Purchase, the Purchaser Group Funding Amount for each Purchaser Group shall not
be less than $1,000,000 and shall be in integral multiples of $100,000 in excess
thereof.


(c)    Funding of Purchases. On the Purchase Date of each Purchase, subject to
the terms and conditions herein set forth, upon satisfaction of the conditions
precedent set forth in Exhibit II, each applicable Purchaser shall make
available to the Seller in same day funds an amount equal to the portion of
Aggregate Funding Amount to be funded by such Purchaser as determined pursuant
to Section 1.1(a). Such funds shall be remitted to the Directed Account or such
other account as is identified for such purpose by the Seller in the Purchase
Notice delivered by the Seller to the Administrative Agent and each Purchaser
Agent in connection with such Purchase.


(d)    Reinvestments. On the terms and subject to the conditions set forth in
this Agreement (including Section 1.2), the Seller hereby requests that on each
day that is not a Termination Day, all Reinvestment Collections not previously
applied under this subsection (d) shall be remitted to the Seller (or held by
the Servicer on behalf of the Seller) to fund the purchase price of a
reinvestment purchase of additional Pool Receivables that are newly designated
as “Sold Receivables” on the books and records of the Seller in accordance with
Section 1.2(b) (each such reinvestment purchase, a “Reinvestment” and the day on
which such Reinvestment occurs, a “Reinvestment Date”). If the conditions
precedent set forth herein for a Reinvestment have been met on any day, such
Reinvestment shall occur automatically (without any further request or notice
required to be delivered by Seller in connection therewith) and shall be deemed
to have been funded by each Purchaser based on its Investment Percentage (as
determined immediately prior to such Reinvestment) of the Reinvestment
Collections being reinvested in connection therewith (that otherwise would have
been for the account of such Purchaser and applied in reduction of its Capital).
Upon notice by any Conduit Purchaser to the Seller, the Administrative Agent and
its Purchaser Agent that it is declining to fund any such Reinvestment, each
Committed Purchaser in the Purchaser Group of such Conduit Purchaser (ratably
based on the Internal Commitment Percentage of each such Committed Purchaser if
there is more than one Committed Purchaser in the applicable Purchaser Group)
shall purchase




-2-

--------------------------------------------------------------------------------





such Conduit Purchaser’s Investment Percentage of the Reinvestment Collections
subject to such Reinvestment (by paying to such Conduit Purchaser the amount
thereof in exchange for ownership of such Reinvestment Collections), and
thereupon such purchased Reinvestment Collections shall be subject to such
Reinvestment, together with all other Reinvestment Collections relating to such
Reinvestment, pursuant to the terms of this subsection (d) (and treated
hereunder the same as all other Reinvestment Collections in all respects);
provided, that the Capital of any such Committed Purchaser (that purchases and
simultaneously reinvests Reinvestment Collections pursuant to this sentence)
shall be increased by the amount of such purchase and the Capital of any such
Conduit Purchaser (that declines to make a Reinvestment) shall be reduced by the
amount received by it from the Committed Purchaser(s) with respect to such sale
of Reinvestment Collections described in this sentence.


Section 1.2. Terms of Purchases and Reinvestments.


(a)    Identification of Sold Receivables. The Seller shall maintain (or cause
the Servicer to maintain on behalf of the Seller) books and records sufficient
to readily identify the Sold Receivables subject to any Purchase or
Reinvestment. The Seller and Servicer shall cause all Sold Receivables to be
identified in each Sold Receivables Schedule and Information Package delivered
hereunder; provided, that the Servicer shall provide to the Administrative Agent
a list of Sold Receivables at any time upon reasonable prior notice.


(b)    Selection of Sold Receivables. The Seller (or the Servicer on its behalf)
shall select and identify from the Pool Receivables the “Sold Receivables” to be
transferred in connection with each Purchase or Reinvestment hereunder solely in
accordance with the following requirements: (i) each Sold Receivable shall be an
Eligible Receivable on the date it is first included as a “Sold Receivable” in
connection with the applicable Purchase or Reinvestment, (ii) the Sold
Receivables shall be identified on an invoice-by-invoice basis and the transfer
of each Sold Receivable hereunder shall be the transfer of 100% of the Seller’s
right, title and interest in the invoice evidencing such Sold Receivable (such
that such “Sold Receivable” shall constitute the full amount due under such
invoice), and (iii) no Purchase or Reinvestment, after giving effect thereto,
shall cause the aggregate Outstanding Balance of Sold Receivables at any time to
exceed the Aggregate Capital at such time or be less than the Aggregate Capital
by $100,000 or more or 0.5% or more.


(c)    Limitations on Obligation to Fund. Notwithstanding anything to the
contrary set forth herein, under no circumstances shall any Conduit Purchaser be
required to fund any Purchase or Reinvestment. In addition, notwithstanding
anything to the contrary set forth herein, Seller shall not request any
Purchaser to fund any Purchase or Reinvestment, and under no circumstances shall
any Committed Purchaser be required to fund any Purchase or Reinvestment, if
after giving effect thereto: (i) any event has occurred and is continuing, or
would result from such Purchase or Reinvestment, that constitutes a Termination
Event or an Unmatured Termination Event; (ii) the outstanding Capital of such
Committed Purchaser, when added to the outstanding Capital of all other
Purchasers (including any Conduit Purchasers) in such Purchaser’s Purchaser
Group at such time, would exceed the Group Commitment for such Purchaser Group;
(iii) the outstanding Capital of such Committed Purchaser would exceed its
Commitment; (iv) the Aggregate Capital would exceed the Capital Coverage Amount
at such




-3-

--------------------------------------------------------------------------------





time, (v) the Aggregate Capital would exceed the Purchase Limit, or (vi) the
conditions precedent to such Purchase or Reinvestment set forth on Exhibit II
have not been met.


(d)    Several Obligations. Each Purchaser’s obligations hereunder shall be
several and not joint. Accordingly, with respect to each Committed Purchaser’s
obligation to fund its requisite portion of the Aggregate Funding Amount for any
Purchase as determined pursuant to Section 1.1(a), (i) failure of any other
Committed Purchaser to fund its requisite portion of such Aggregate Funding
Amount shall not relieve such Committed Purchaser of its obligation to fund its
requisite portion of such Aggregate Funding Amount, and (ii) such Committed
Purchaser shall not be liable for the failure of any other Committed Purchaser
(whether or not in the same Purchaser Group) to fund its requisite portion of
such Aggregate Funding Amount.


Section 1.3.    Sales and Conveyances.


(a)    Sale of Sold Assets. Effective on each Purchase Date and each
Reinvestment Date, the Seller hereby sells and assigns to the Administrative
Agent, on behalf of the Purchasers (for the ratable benefit of the Purchasers
according to their Capital as increased or reduced from time to time hereunder),
all of Seller’s right, title and interest in and to: (i) each Pool Receivable
newly identified as a “Sold Receivable” on the Sold Receivables Schedule
delivered in connection with any such Purchase or newly identified as a “Sold
Receivable” on the books and records of the Seller in connection with any such
Reinvestment, (ii) all Related Security with respect to each such Sold
Receivable, and (iii) all Collections with respect to, and all other proceeds
of, any of the foregoing (all of the foregoing, collectively with respect to
each and every Purchase and Reinvestment hereunder, the “Sold Assets”).


(b)    Back-Up Pledge of Sold Assets. It is the intention of the parties to this
Agreement that the conveyance by the Seller to the Administrative Agent on
behalf of the Purchasers pursuant to Section 1.3(a) of all of Seller’s right,
title and interest in and to the Sold Assets constitutes an absolute and
irrevocable sale of such Sold Assets by Seller and not a pledge thereof.
Accordingly, the parties agree and intend that the conveyance of such Sold
Assets by Seller hereunder shall be treated as a sale for all purposes (other
than for Tax purposes). If, notwithstanding the foregoing, any Governmental
Authority, bankruptcy trustee or other Person with authority to determine the
characterization of the conveyance of the Sold Assets from Seller to the
Administrative Agent on behalf of the Purchasers hereunder characterizes such
conveyance as a pledge or other security for indebtedness, then Seller shall be
deemed hereunder to have granted, and Seller does hereby grant, to the
Administrative Agent, on behalf of the Purchasers, a first priority, continuing
security interest in all of the Seller’s right, title and interest in, to and
under all Sold Assets, whether now or hereafter owned, existing, arising or
acquired and wherever located, to secure the prompt payment and performance of
the Secured Obligations.


(c)    Security Interest Grant in Seller Collateral. To secure the prompt
payment and performance of the Secured Obligations, the Seller hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority, continuing security interest in and lien upon all of the Seller’s
right, title and interest in, to and under all Seller Collateral, whether now or
hereafter owned, existing, arising or acquired and wherever located. The
foregoing shall be in addition to, and not in limitation of, the sale and
back-up security interest granted by the Seller to




-4-

--------------------------------------------------------------------------------





the Administrative Agent on behalf of the Purchasers in, to and under the Sold
Assets pursuant to
subsections (a) and (b) of this Section 1.3.


(d)    Perfection. In connection with each Purchase of and Reinvestment in Sold
Assets, the back-up grant therein, and the grant of the security interest in the
Seller Collateral, the Seller hereby authorizes the filing by the Administrative
Agent of all applicable UCC Financing Statements and amendments thereto in all
jurisdictions necessary to perfect (and to continue the perfection of) the
transfer of any ownership interest or security interest, as the case may be,
created hereby, including any Financing Statement containing an all-property
collateral description such as “all of the debtor’s personal property and
assets” or language similar thereto. Each bank account owned by the Seller or
into which Collections of Pool Receivables are remitted or held, including the
Collections Accounts (and any Lock-Boxes attached thereto) and the Concentration
Account, shall be subject to a Controlled Account Agreement in favor of the
Administrative Agent (and in form and substance satisfactory to the
Administrative Agent) that is effective to give the Administrative Agent, for
the benefit of the Secured Parties, a first priority, perfected security
interest through “control” (as defined in the UCC) in each such Controlled
Account, and no such Controlled Account shall be subject to a control agreement
or similar agreement that grants “control” (as defined in the UCC) to any other
Person.
(e)    Authorizationsand Further Assurances. The Sellerherebyauthorizesthe
Administrative Agent and hereby agrees from time to time, at its own expense,
promptly to execute (if necessary) and deliver all further instruments and
documents, and to take all further actions, that may be necessary or reasonably
desirable, or that the Administrative Agent or any Purchaser Agent may
reasonably request, to perfect, protect or more fully evidence the sales,
security grants and other conveyances or transfers made under this Agreement or
any other Transaction Document, or to enable the Administrative Agent, for the
benefit of the Secured Parties, to exercise and enforce rights and remedies
under this Agreement or any other Transaction Document. Without limiting the
foregoing, the Seller hereby authorizes, and will, upon the request of the
Administrative Agent or any Purchaser Agent, at the Seller’s own expense,
execute (if necessary) and file such financing or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Administrative Agent or any Purchaser Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.
The Seller authorizes the Administrative Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
Subject Property without the signature of or further consent from the Seller.
Remedies. Upon the occurrence of any Termination Event, the Administrative
Agent, for the benefit of the Secured Parties, shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies of a secured party with respect to the Subject Property that are
available under the applicable UCC and under other applicable Law after a
default, which rights and remedies shall be cumulative and non-exclusive.


(g)    Obligations Not Assumed. Notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, the foregoing
sales, assignments, transfers and conveyances set forth in this Section 1.3 do
not constitute, and are not intended to result in, the creation or an assumption
by the Administrative Agent, any Purchaser Agent or any Purchaser of any
obligation or liability of any Seller Party or any other Person under or in
connection with all, or any portion of, any Subject Property, all of which shall
remain the




-5-

--------------------------------------------------------------------------------





obligations and liabilities of the applicable Seller Party or such other Person,
as the case may be. Without limiting the generality of the foregoing, in no
event shall the Administrative Agent, any Purchaser Agent or any Purchaser have
any duty whatsoever with respect to any Regulatory Actions and Approvals
required in connection with the Pool Assets (or any of them), all of which
obligations and duties shall be retained by the applicable Originator and, to
the extent deemed by any applicable Governmental Authority as being not so
retained by the Originator, shall be performed by, and constitute the obligation
of, the Servicer.


(h)    No Security. It is the intent of each of the parties hereto that no
Purchase or Reinvestment hereunder shall constitute, or be deemed to constitute,
the transfer of or interest in a “security” under U.S. securities laws or within
the meaning of the UCC. The Seller agrees that all actions taken by it in
connection with this Agreement and the transactions contemplated hereby will be
consistent with the foregoing intent.


Section 1.4. Settlement Procedures.


(a)    Administration of Pool Receivables. The collection of the Pool
Receivables shall be administered by the Servicer in accordance with Article IV
and the other terms and provisions of this Agreement with respect thereto. The
Seller shall cooperate with the Servicer in performing its duties hereunder and
shall take all actions reasonably requested by the Servicer in furtherance
thereof. Except as required by any Contract, applicable Law, or as directed by
the related Obligor in writing, all Collections received from an Obligor of more
than one Receivable shall be applied in the order of the age of such
Receivables, starting with the oldest such Receivable.


(b)    Retention In Concentration Account. On each Business Day, the Servicer
shall transfer from each Collection Account to the Concentration Account all
Collections on deposit therein until the amount on deposit in the Concentration
Account on such day is at least equal to the amount required to be retained
therein pursuant to this subsection (b) on such day; provided, that Servicer
may, at its option, transfer more than the minimum required amount from any
Collection Account to the Concentration Account; and provided, further, if any
such day is not a Termination Day, amounts not required to be transferred from a
Collection Account to the Concentration Account (if any) shall be subject to
release pursuant to subsection (c) of this Section. Subject to distributions to
be made pursuant to Section 1.4(e) on any Settlement Date, on each day, the
Servicer shall retain in the Concentration Account (from deposits made therein
pursuant to the first sentence of this subsection (b), Section 4.2(f), or
otherwise) at a minimum,
(i)    if such day is a Termination Day, 100% of all such Collections and any
other funds then on deposit in any Collection Account or the Concentration
Account; and (ii) if such day is not a Termination Day, from Collections on Sold
Receivables (or, if there is an insufficient amount of Collections on Sold
Receivables, from Collections received on Pledged Receivables securing the
Guaranteed Obligations or other Secured Obligations), an amount equal to the sum
of (A) the amount of all accrued and unpaid Aggregate Unpaids (other than the
Aggregate Capital) accrued through such day including accrued and unpaid
Aggregate Yield, Fees, other fees, costs, expenses and indemnities for which a
distribution is to be made on the next Settlement Date (or any of the foregoing
that will accrue through the next Settlement Date if the Servicer reasonably
anticipates, or is notified by the Administrative Agent that the Administrative
Agent reasonably anticipates, that there will be insufficient future Collections
with respect to such obligations that



will accrue through such next Settlement Date), (B) the amount (if any) by which
the Aggregate Capital exceeds the lesser of the Purchase Limit and the Capital
Coverage Amount, and (C) the accrued but unpaid Servicing Fee (but subject to
the right of setoff with respect to such Servicing Fee set forth in Section
1.4(c)(iii)).


(c)
Release of Collections.



(i)    On any day that is not a Termination Day, Servicer shall remit to the
Seller (or hold on behalf of the Seller), for the Seller’s own account, all
Collections and other funds in the Concentration Account or any Collection
Account that are not required to be retained in the Concentration Account
pursuant to Section 1.4(b). The portion of such Collections that constitute
Reinvestment Collections shall be released to the Seller as a Reinvestment
payment pursuant to Section 1.1(d). Any Collections on Sold Receivables that are
not Reinvestment Collections and that are released to the Seller under this
subsection (c)(i) or that are distributed to the Seller pursuant to priority
sixth of Section 1.4(e) shall constitute a guaranty fee for the provision by the
Seller of the Seller Guaranty.


(ii)    The Seller may direct all Collections that are to be released to the
Seller under clause (i) of this subsection (c) or that are to be distributed to
the Seller pursuant to priority sixth of Section 1.4(e), to be remitted by the
Servicer, on behalf of the Seller, to Covanta for the purchase by the Seller
from Covanta of new Receivables pursuant to the Covanta Purchase and Sale
Agreement (or as an equity distribution by the Seller to Covanta with respect to
any Collections permitted to be released hereunder that are not Reinvestment
Collections as long as such equity distribution is otherwise permitted
hereunder, under the other Transaction Documents and pursuant to applicable
Delaware limited liability company law).


(iii)    The Servicer may, at its option at any time prior to the occurrence of
a Termination Event or Unmatured Termination Event, withdraw from the
Concentration Account or any Collection Account the amount that is otherwise
required to be remitted to and retained in the Concentration Account pursuant to
Section 1.4(b)(ii)(C) with respect to the accrued but unpaid Servicing Fee and
offset such amount against the accrued but unpaid Servicing Fee due to the
Servicer hereunder.


(d)
Information Package; Distribution Information; and Distribution Mechanics.



(i)    As soon as available after each Settlement Period (but in any event no
later than the second Business Day prior to each Settlement Date), the Servicer
shall deliver to the Administrative Agent and each Purchaser Agent an
Information Package as of the most recently completed Settlement Period. The
Information Package shall, among other things, contain a data file showing the
determination of the Capital Coverage Amount (including details of the
calculation thereof).


(ii)    On or prior to the Business Day preceding each Settlement Date (or on
such Settlement Date in the event that daily settlements are required by the
Administrative Agent following the Facility Termination Date), the
Administrative Agent



will notify the Servicer and the Seller by electronic mail of the amount of
accrued and unpaid Aggregate Yield and Fees (as determined through such
Settlement Date) to be distributed on such Settlement Date pursuant to Section
1.4(e).


(iii)    Section 1.4(e) sets forth the priority of distributions for payments on
any Settlement Date. If there is more than one recipient in any priority level
and there are insufficient funds to pay all recipients in such priority level,
such distribution shall be done ratably based on the maximum amount that could
be distributed to each such recipient for such priority level distribution.
Distributions shall be made to the bank account specified by the recipient in a
notice to the Servicer. At the option of any Purchaser, amounts to be
distributed to such Purchaser can be directed to its Purchaser Agent in such
notice and, in such event, promptly following receipt by such Purchaser Agent of
such distribution, such Purchaser Agent shall distribute such amount to the
applicable Purchaser in its Purchaser Group that is entitled thereto.


(iv)    All references in Section 1.4(e) to the “Investment Percentage” of any
Purchaser shall mean, with respect to the applicable Settlement Date, such
Purchaser’s Investment Percentage as determined immediately prior to the open of
business on such Settlement Date.


(v)    If at any time following the occurrence of a Termination Event the
Administrative Agent has notified the applicable Controlled Account Bank that
the Administrative Agent is exercising its right to exclusive control of the
Concentration Account, all distributions to be made from the Concentration
Account by the Servicer pursuant to Section 1.4(e) shall be made by the
Administrative Agent or its designee (or any successor Servicer that has been
appointed hereunder).


(e)    Settlement Date Distributions. On each Settlement Date, the Servicer
shall, in the manner described in and subject to the terms of Section 1.4(d),
distribute all Collections retained (or required to be retained) in the
Concentration Account pursuant to Section 1.4(b) or otherwise held in the
Concentration Account at such time to the following Persons in the following
order of priority:


(i)    first, to the Servicer, any unpaid Servicing Fee that has accrued through
the last day of the immediately preceding Settlement Period (until the Servicer
has been paid its Servicing Fee in full for such Settlement Period and for any
prior Settlement Period), but solely to the extent not otherwise netted out from
Collections by the Servicer pursuant to Section 1.4(c)(iii);


(ii)    second, to each Purchaser, all Yield that has accrued on the Capital of
such Purchaser and has not been paid to such Purchaser for the Yield Period
ending on such Settlement Date (or unpaid from any prior Yield Period);


(iii)    third, to each Purchaser, all accrued and unpaid Fees due to such
Purchaser pursuant to the Fee Letter for the Yield Period ending on such
Settlement Date (or unpaid from any prior Yield Period);



(iv)    fourth, to the Administrative Agent, each Purchaser Agent, each
Purchaser, and any other Affected Person or Indemnified Party, all other
Aggregate Unpaids (other than with respect to the Capital of any Purchaser)
payable to such Person by the Seller pursuant to the terms of this Agreement
(that has not been previously paid to such Person);


(v)    fifth, to each Purchaser, in reduction of the Capital of such Purchaser,
an amount equal to either (A) if such day is not a Termination Day, such
Purchaser’s Investment Percentage of the amount (if any) by which the Aggregate
Capital exceeds the Capital Coverage Amount at such time and (B) if such day is
a Termination Day, such Purchaser’s Investment Percentage of all remaining funds
available to be distributed on such Settlement Date (until the Aggregate Capital
has been reduced to zero); and


(vi)
sixth, to the Seller for its own account, all remaining funds.



(f)
Deemed Collections.



(i)    The Seller hereby agrees that if on any day the Outstanding Balance of
any Pool Receivable is reduced or cancelled as a result of (A) any revision,
cancellation, allowance, rebate, dilution, discount, or other adjustment
(including an extension or adjustment made pursuant to the applicable Credit and
Collection Guidelines) made by any Seller Party, including in connection with
the cancellation and reissuance of any Pool Receivable, or (B) any set-off,
deduction, dispute or similar occurrence by or with an Obligor or by Law (any of
the foregoing described in clause (A) or (B), but without duplication, a
“Dilution”), the Servicer (if related to the servicing of such Pool Receivable)
or the Seller (if related to the origination of such Receivable or if Covanta is
no longer the Servicer) shall be deemed to have received on such day a
Collection of such Pool Receivable in an amount equal to either (x) the full
Outstanding Balance of any such Pool Receivable that has been cancelled or
reissued, or (y) otherwise, the amount of the applicable reduction, set-off,
deduction, adjustment, dispute or other Dilution.


(ii)    If at any time the Servicer makes or is deemed to have made on any day a
representation and warranty hereunder with respect to any Pool Receivable, or
provided specific information in any Information Package or other report or
certification with respect any Pool Receivable that, in any such case, is not
true or correct at the time such representation and warranty was made or deemed
made or such information was supplied hereunder, including (A) identifying any
Pool Receivable as an Eligible Receivable at any time that it is not an Eligible
Receivable, or (B) including the Outstanding Balance of any Pool Receivable that
is not an Eligible Receivable at any time in the calculation of the Net
Receivables Pool Balance at such time for purposes of any representation or
warranty hereunder or in any Information Package, report or certificate
delivered hereunder, then the Servicer (or, if Covanta is no longer the
Servicer, the Seller) will be deemed to have received on such day a Collection
of such Pool Receivable in an amount equal the full Outstanding Balance of any
such Pool Receivable subject to such misrepresentation.



(iii)    Any Collection deemed to have been received by the Seller or the
Servicer pursuant to clause (i) or clause (ii) of this subsection shall
constitute a “Deemed Collection” hereunder. Each of the Seller and the Servicer
hereby agrees that it shall remit to the Concentration Account, from its own
funds, the amount of any such Deemed Collection deemed to be received by it
hereunder within two (2) Business Days’ of such deemed receipt as required by
Section 4.2(f); provided, that if the day of any such deemed receipt is not a
Termination Day and there are sufficient Collections (excluding Deemed
Collections) held in the Concentration Account on such day to satisfy the
minimum retention levels set forth in Section 1.4(b), then the amount of such
Deemed Collection shall not be required to be deposited into the Concentration
Account (or any other Controlled Account) and the Servicer shall release such
Deemed Collections to the Seller in the manner set forth in Section 1.4(c)(i)
(which may be paid to Covanta for purchases by the Seller from Covanta under the
Covanta Purchase and Sale Agreement as described in Section 1.4(c)(ii)) or may
be offset by Covanta, as Servicer, against the amount due to it as the Servicing
Fee to the extent permitted pursuant to Section 1.4(c)(iii)). If, subject to the
exceptions set forth in the preceding sentence, the Seller is required at any
time to remit a Deemed Collection into the Concentration Account, the Seller and
Covanta hereby agree, for the benefit of the Secured Parties, that Covanta shall
deposit into the Concentration Account the amount of any corresponding “Deemed
Collection” (as defined in the Covanta Purchase and Sale Agreement) due by
Covanta to the Seller pursuant to the Covanta Purchase and Sale Agreement in
satisfaction of Covanta’s payment obligation thereunder and the Seller’s
obligation to make such deposit hereunder.


(g)    Disgorgement. If and to the extent any Affected Person is required for
any reason to disgorge or pay over any amount paid or distributed to it
hereunder to an Obligor or any other Person (or any trustee, receiver, custodian
or similar official in connection with any Insolvency Event of an Obligor or any
other Person), (i) such amount shall be deemed not to have been so received by
such Affected Person and, accordingly, the Capital or other Aggregate Unpaids
previously reduced or paid hereunder (as determined by the Administrative Agent
in its sole discretion with respect to how such funds were applied) shall be
increased by the amount of such returned or disgorged funds and such Affected
Person shall have a corresponding claim against the Seller hereunder for such
amount and (ii) if any Seller Party thereafter receives a distribution from or
on behalf of such Obligor or other Person, its bankruptcy estate, or any
applicable trustee, custodian, receiver or similar official, the amount of such
distribution shall constitute a “Collection” with respect to the applicable
Receivable and shall be treated as a “Collection” for all purposes hereof and of
any other Transaction Document, and such Seller Party shall accordingly deposit
such amount into the Concentration Account as required pursuant to Section
4.2(f).


Section 1.5. Required Payments. On each Settlement Date, all accrued and unpaid
Yield, Fees and other Aggregate Unpaids shall be payable to the Purchasers
pursuant to Section 1.4(e). On the earlier of the Final Maturity Date or the
date of the occurrence of any Termination Event that gives rise to or occurs
after the Facility Termination Date, the Seller shall remit to each Purchaser an
amount equal to the total outstanding Capital of such Purchaser and all other
Aggregate Unpaids payable to such Purchaser; provided, that for the avoidance of
doubt, the



foregoing obligation shall not be recourse to Covanta, any Originator or any
other Seller Party (other than Seller).


Section 1.6.    Payments and Computations.


(a)    No Setoff; Timely Distributions. All amounts to be paid or deposited by
the Seller or the Servicer hereunder or under any other Transaction Document
shall be made without reduction for offset, counterclaim or other reason
whatsoever (except as expressly contemplated hereby) and shall be paid or
deposited no later than noon (New York, New York time) on the day when due in
same day funds to the account designated by the recipient from time to time in a
notice to the Servicer. All amounts received after noon (New York, New York
time) will be deemed to have been received on the next Business Day.


(b)
Payment Currency. All payments and distributions made hereunder shall be in

U.S. dollars (lawful currency of the United States).


(c)    Late Payments. The Seller (with respect to amounts payable by the Seller)
or the Servicer (with respect to amounts payable by the Servicer), as the case
may be, shall pay interest on any amount not paid or deposited by the Seller or
the Servicer, as the case may be, when due or payable hereunder, at an interest
rate equal to 2.00% per annum above the Base Rate (based on actual number of
days and a 365/6 day year), payable on demand; provided, that such rate shall
not at any time exceed the maximum rate permitted by applicable Law.


(d)    Business Day Convention. Whenever any payment or deposit to be made
hereunder shall be due or payable on a day other than a Business Day, such
payment or deposit shall be made on the next Business Day and such extension of
time shall be included in the computation of Yield or interest due thereon, if
applicable.


Section 1.7.    Increased Costs.


(a)    Generally. If (A) the adoption after the date hereof of any Regulation or
any change therein after the date hereof, (B) any change after the date hereof
in the interpretation or administration of any Regulation by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such Governmental Authority, or (C) without regard to the date of
adoption, effectiveness or implementation, any of the following or any
Regulation promulgated by any Governmental Authority in connection with any of
the following: (x) the United States bank regulatory rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modification to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (z) any accord or other pronouncement of the Bank
for International Settlements, the Basel Committee on Banking Supervision or any
successor or similar authority, shall:


(i)    subject any Affected Person to any Tax or other charge with respect to
any Specified Matter, or shall change the basis of taxation of payments to any
Affected



Person of amounts payable under or otherwise in respect of any Specified Matter
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes);


(ii)    impose, modify or deem applicable any reserve, assessment, fee,
insurance charge, special deposit, requirement for the maintenance of assets or
capital, liquidity or similar requirement against assets of, deposits with or
for the account of, liabilities of or credit extended by, any Affected Person or
shall impose on any Affected Person or on the United States market for
commercial paper or the London interbank market any other condition affecting or
otherwise in respect of any Specified Matter; or


(iii)    impose any other condition the result of which is to increase the cost
to an Affected Person of performing its obligations under or in connection with
this Agreement, or to reduce the rate of return on Affected Person’s capital or
assets as a consequence of its obligations under or in connection with this
Agreement, or to reduce the amount of any sum received or receivable by an
Affected Person, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it,


then, promptly following demand by such Affected Person through the
Administrative Agent, the Seller shall pay to the Administrative Agent for the
benefit of such Affected Person, such additional amount or amounts as will
compensate such Affected Person for such Tax, increased cost or reduction.


(b)    Adoption of Regulations. The Seller acknowledges that any Affected Person
may institute measures in anticipation of a Regulation (including the imposition
of internal charges on such Affected Person’s interests or obligations under any
Transaction Document or Program Support Agreement), and may commence allocating
charges to or seeking compensation from the Seller under this Section 1.7 in
connection with such measures, in advance of the effective date of such
Regulation, and the Seller agrees to pay such charges or compensation to such
Affected Person, following demand therefor in accordance with the terms of this
Section 1.7, without regard to whether such effective date has occurred.


(c)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation.


Section 1.8.    Alternative Benchmark Rate.


(a)    Selection of Replacement Index. Upon a LIBOR Replacement Event, the
Administrative Agent, in consultation with the Seller, will select a replacement
index that will have such adjustments to applicable margins and related
amendments to this Agreement as referred to in subsection (b) below such that,
to the extent practicable, the all-in rate based on the replacement index will
be substantially equivalent to the rate determined using the LIBO Rate (as in
effect prior to its replacement).



(b)    Replacement Index Amendments. The Administrative Agent and the Seller
shall enter into an amendment to this Agreement to reflect the replacement index
and the adjusted margins and such other related amendments as may be
appropriate, in the discretion of the Administrative Agent, for the
implementation and administration of the replacement index. Notwithstanding
anything to the contrary in this Agreement or the other Transaction Documents
(including Section 7.1) such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Purchasers, unless the Administrative Agent receives, on or
before such tenth (10th) Business Day, a written notice from the Majority
Purchaser Agents stating that such Purchaser Agents, on behalf of the Purchasers
in their Purchaser Group, object to such amendment.


(c)    Standards for Selection of Replacement Index and Adjustments. Selection
of the replacement index, adjustments to the applicable margins, and amendments
to this Agreement (i) will be determined with due consideration to the
then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a rate based on the LIBO Rate to a replacement index-based rate and
(ii)    may also reflect adjustments to account for (A) the effects of the
transition from the LIBO Rate to the replacement index and (B) yield- or
risk-based differences between the LIBO Rate and the replacement index.


(d)    Alternative Benchmark Rate. On and after any LIBOR Replacement Event, the
“Alternative Benchmark Rate” for each Yield Period will be equal to the new
replacement index set forth in any amendment executed in accordance with this
Section 1.8; provided, that (i) prior to the effectiveness of any such
amendment, the “Alternative Benchmark Rate” shall equal the Base Rate (but only
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented) and (ii) notwithstanding anything to
the contrary contained herein, if at any time the foregoing replacement index is
less than zero, the “Alternative Benchmark Rate” shall equal zero at such time
for purposes of this Agreement.


Section 1.9.    Temporary Rate Disruption and Illegality.


(a)    Market Disruption. If at any time a Purchaser Agent has determined (which
determination shall be conclusive and binding upon the parties hereto) before
the first day of any Yield Period, that: (i) the LIBO Rate or Alternative
Benchmark Rate, as applicable at such time, in the relevant amounts and for the
relevant Yield Period is not available, (ii) adequate and reasonable means do
not exist for ascertaining the LIBO Rate or Alternative Benchmark Rate, as
applicable, for such Yield Period, or (iii) the LIBO Rate or Alternative
Benchmark Rate, as applicable, determined pursuant hereto does not accurately
reflect the cost to the applicable Affected Person (as conclusively determined
by such Purchaser Agent) of maintaining any portion of its Capital during such
Yield Period, such Purchaser Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Seller, the Administrative Agent and
each other Purchaser Agent. Upon delivery of such notice, the Yield Rate will be
determined for the outstanding Yield Period and any future Yield Period based on
the Base Rate unless and until the Purchaser Agent gives notice to the Seller,
the Administrative Agent and each other Purchaser Agent that such circumstances
no longer apply.



(b)    Illegality. If, on or before the first day of any Yield Period, any
Purchaser Agent shall have been notified by any Affected Person that such
Affected Person has determined (which determination shall be final and
conclusive) that any Regulation, or compliance by such Affected Person with any
Regulation, shall make it unlawful or impossible for such Affected Person to
fund or maintain any portion of Capital at or by reference to the LIBO Rate or
the Alternative Benchmark Rate, as applicable, such Purchaser Agent shall notify
the Seller, the Administrative Agent and each other Purchaser Agent thereof.
Upon delivery of such notice, the Yield Rate will be determined for the
outstanding Yield Period and any future Yield Period based on the Base Rate
until the Purchaser Agent gives notice to the Seller, the Administrative Agent
and each other Purchaser Agent that such circumstances no longer apply.


ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS


Section 2.1. Representations and Warranties; Covenants. Each of the Seller, the
Servicer and Covanta hereby (i) makes the representations and warranties
applicable to it as set forth in Exhibit III as of the Effective Date and the
date of each Purchase and each Reinvestment and (ii) hereby agrees to perform
and observe the covenants set forth in Exhibit IV at all times through the Final
Termination Date (and thereafter to the extent that any such provision by its
nature survives termination hereof).


Section 2.2. Termination Events.


(a)    Facility Termination Date. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrative Agent may or, at the direction of the
Majority Purchaser Agents, shall, by notice to the Seller, declare the Facility
Termination Date to have occurred (and the date of such declaration shall
thereupon be the Facility Termination Date); provided, that upon the occurrence
of any event described in paragraph (f) of Exhibit V, the Facility Termination
Date shall occur automatically.


(b)    Other Rights and Remedies. The right to declare the Facility Termination
Date upon the occurrence a Termination Event (or the automatic occurrence of the
Facility Termination Date if applicable) pursuant to subsection (a) of this
Section is in addition to every other right and remedy arising upon the
occurrence of a Termination Event under this Agreement or existing at Law, in
equity, or otherwise, including (by way of example only), the right to terminate
and replace the Servicer pursuant to Section 4.1(a), the right to deliver an
Activation Notice under any Controlled Account Agreement pursuant to Section
4.3(e) and the right to take remedial or enforcement actions pursuant to Section
1.3(f) or Section 4.4(a). No exercise, partial exercise or failure to exercise
any right or remedy upon the occurrence of a Termination Event or at any time
thereafter shall impact the ability to exercise the same right or remedy at any
subsequent time or the ability to exercise any other right or remedy at the same
time or at any subsequent time. The rights and remedies in this Agreement are
cumulative and not exclusive and may be exercised concurrently or sequentially
or in any other manner at the sole option of the holders of such rights and
remedies.



ARTICLE III INDEMNIFICATION


Section 3.1. Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent, any Purchaser Agent, any Purchaser, any Liquidity
Provider, any other Program Support Provider, the Program Administrative Agent
or any of their respective Affiliates, agents, employees, officers, and
directors (each, an “Indemnified Party”) may have under any Transaction Document
or under applicable Law, the Seller hereby agrees to indemnify each Indemnified
Party and hold each Indemnified Party harmless from and against any and all
claims, damages, expenses, costs, losses and liabilities, including Attorney
Costs (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of, in connection with, or in any way related to this
Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby, including:


(i)    the failure of any information provided in any Sold Receivables Schedule,
Information Package or other report, certificate or other materials delivered by
either the Seller or the Servicer pursuant to any Transaction Document to be
true and correct, including the inclusion of any Receivable in the calculation
of the Net Receivables Pool Balance at any time if such Receivable is not an
Eligible Receivable at such time;


(ii)    the failure of any representation, warranty, certification or statement
made or deemed made by or on behalf of the Seller (or any of its officers) under
or in connection with this Agreement, any other Transaction Document, or in any
certificate, report, instrument or other document delivered hereunder or under
any other Transaction Document to have been true and correct as of the date made
or deemed made


(iii)    the failure (or purported failure) by any Seller Party to comply with
any applicable Law, rule or Regulation with respect to the subject transactions,
any Transaction Document, or any Contract, other Pool Assets or other Subject
Property, or to take or obtain any requisite Regulatory Actions and Approvals in
connection therewith; or the failure of any Pool Assets or other Subject
Property to conform to, or to be serviced, collected, administered, enforced,
originated, sold, pledged, conveyed, contributed, or otherwise transferred in
accordance with, any applicable Law, rule or Regulation or failure of any of the
foregoing to be in compliance with all required Regulatory Actions and
Approvals;


(iv)    the failure to vest in the Administrative Agent, for the benefit of the
Secured Parties, a First Priority Interest in the Subject Property;


(v)    any commingling of Collections on or proceeds of the Pool Assets with any
other funds;


(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim arising out of, in connection



with, or in any way related to the sale of the goods or services giving rise to
such Receivable or the furnishing or failure to furnish such goods or services,
or the servicing, enforcement or collection activities by any Person with
respect to any Receivable or any Contract related thereto;


(vii)    any failure of the any Seller Party to perform its respective duties or
obligations in accordance with the provisions of Law, this Agreement, any other
Transaction Document or any Contract;


(viii)    any products liability, environmental or other claim, action or
litigation by an Obligor or other third party with respect to any Subject
Property, the goods or services that are the subject of any Pool Receivable, the
related Contract, any contract or agreement to which any Seller Party is party,
any Transaction Document or the transactions contemplated hereby or thereby;


(ix)
the use of proceeds of Purchases or Reinvestments;



(x)    the conveyance of an assignment or security interest in any Subject
Property under the Purchase and Sale Agreements or this Agreement (or any of
them);


(xi)    the failure of any Seller Party to pay when due any Taxes, energy
surcharges or other governmental charges payable in connection with any of the
Pool Receivables or any Transaction Document, or the imposition of any such
taxes on any Affected Person, including without limitation whether arising by
reason of the underlying transactions between an Originator and an Obligor (or
otherwise in relation to any Pool Receivable), the sale of the Sold Assets, the
pledge of any Subject Property, or the Affected Person’s purchase or holding of
a Sold Receivable or other Pool Receivable;


(xii)    any investigation, litigation or proceeding related to this Agreement,
any of the other Transaction Documents or the ownership of the Pool Receivables
or any Pool Assets;


(xiii)    any failure of a Controlled Account Bank to comply with the terms of
the applicable Controlled Account Agreement;


(xiv)    any action taken by any Seller Party in the enforcement or collection
of any Pool Receivable;


(xv)    the failure or delay in providing any Obligor with an invoice or other
evidence of indebtedness; or


(xvi)    the failure of the sale and pledge of any Pool Receivable under the
Transaction Documents to comply with the notice or any other requirements of
FACA or any analogous State or local Laws;


provided, that notwithstanding the foregoing, the Seller shall not be liable for
any such Indemnified Amounts (a) to the extent resulting from the gross
negligence or willful misconduct



of the Indemnified Party seeking indemnification therefor, or (b) in respect of
Taxes other than as expressly set forth in this Agreement and any Taxes arising
out of any non-Tax claim.


Section 3.2. Indemnities by the Servicer. Without limiting any other rights that
any Indemnified Party may have under any Transaction Document or under
applicable Law, the Servicer hereby agrees to indemnify each Indemnified Party
and hold each Indemnified Party harmless from and against any and all
Indemnified Amounts arising out of, in connection with, or in any way related to
any of the following:


(i)    the failure by the Servicer to perform any of its duties or obligations
in accordance with the provisions of this Agreement and the other Transaction
Documents to which it is a party or any other breach by the Servicer of any of
its obligations hereunder or thereunder, including failure by the Servicer to
deliver reports, certificates and other information required to be delivered by
the Servicer pursuant to any Transaction Document or failure or delay by the
Servicer to timely perform applicable invoicing and collection duties with
respect to the Pool Receivables and to otherwise service the Pool Receivables in
accordance with applicable Law and the Credit and Collection Guidelines;


(ii)    the failure of any information provided by the Servicer for inclusion in
any Sold Receivables Schedule, Information Package or other report, certificate
or other materials delivered pursuant to any Transaction Document to be true and
correct, including the inclusion of any Receivable in the calculation of the Net
Receivables Pool Balance at any time if such Receivable is not an Eligible
Receivable at such time;


(iii)    the failure of any representation, warranty, certification or statement
made or deemed made by the Servicer (or any of its officers) under or in
connection with this Agreement, any other Transaction Document, or in any
certificate, report, instrument or other document delivered by the Servicer
hereunder or under any other Transaction Document to have been true and correct
as of the date made or deemed made;


(iv)    the failure (or purported failure) by the Servicer (or any subservicer,
agent or independent contractor appointed by the Servicer) to comply with any
applicable Law, rule or Regulation with respect to the subject transactions, any
Transaction Document, or any Contract, other Pool Assets or other Subject
Property, or to take or obtain any requisite Regulatory Actions and Approvals in
connection therewith; or the failure of any Pool Assets or other Subject
Property to conform to, or to be serviced, collected, administered, enforced,
originated, sold, pledged, conveyed, contributed, or otherwise transferred in
accordance with, any applicable Law, rule or Regulation or failure of any of the
foregoing to be in compliance with all required Regulatory Actions and
Approvals;


(v)    any dispute, claim, offset or defense of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool arising out of,
in connection with, or in any way related to the servicing, enforcement or
collection activities by any Servicer (or any subservicer, agent or independent
contractor appointed by the Servicer) with respect to any Pool Receivable or any
Contract related thereto;




-6-

--------------------------------------------------------------------------------





(vi)    any action (whether or not a breach) taken by the Servicer (or any
subservicer, agent or independent contractor appointed by the Servicer) in the
servicing, administration, collection or enforcement of any Pool Receivable or
other Subject Property or the failure to take any action that purportedly should
have been taken in connection therewith; or


(vii)    any commingling by the Servicer of Collections on or proceeds of the
Pool Assets with any other funds;


(viii)    the failure by the Servicer or the Seller to pay when due any Taxes,
energy surcharges or other governmental charges payable in connection with any
of the Pool Receivables or any Transaction Document, or the imposition of any
such taxes on any Affected Person, including without limitation whether arising
by reason of the underlying transactions between an Originator and an Obligor
(or otherwise in relation to any Pool Receivable), the sale of the Sold Assets,
the pledge of any Subject Property, or the Affected Person’s purchase or holding
of a Sold Receivable or other Pool Receivable;


(ix)
Taxes described in clause (a) of Section 3.3.



provided, that notwithstanding the foregoing, the Servicer shall not be liable
for any such Indemnified Amounts (a) to the extent resulting from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification therefor, (b) to the extent that such indemnification would
constitute credit recourse for uncollectible Receivables; and (c) in respect of
Taxes other than Taxes arising from any non-Tax claim.


Section 3.3. Indemnity for Taxes.


(a)    Any and all payments by or on account of any obligation of the Seller
hereunder shall be made without deduction or withholding for any Taxes, except
as required by applicable Law. If any applicable Law requires the deduction or
withholding of any Tax from any such payment by the Seller, then the Seller
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made. In addition, if the
Seller is required to pay any Tax pursuant to paragraph 1(r) of Exhibit IV that
is (i) related to any payment by or on account of any obligation of the Seller
hereunder and (ii) an Excluded Tax, the Seller shall be entitled to deduct the
amount of such Tax paid from payments hereunder by the Seller. The Seller will
indemnify each Affected Person against any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Affected Person or required to be
withheld or deducted from a payment to such Affected Person and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Seller shall timely pay to the relevant Governmental
Authority in accordance with applicable Law, or at the option of the



Administrative Agent timely reimburse it for the payment of, any Other Taxes.
The Seller shall indemnify each Affected Person for any Taxes resulting from the
transactions contemplated hereunder treated by any Governmental Authority
differently than the tax treatment set forth in Section 7.7 (including any
expenses or attorney fees related thereto).


(b)    Each Affected Person will notify the Seller of any event of which it has
knowledge that will entitle such Affected Person to compensation pursuant to
this Section 3.3; provided, however, that failure of any Affected Person to
demand indemnification for any Indemnified Taxes shall not constitute a waiver
of such right to indemnification. Any notice claiming compensation under this
Section 3.3 shall set forth in reasonable detail the additional amount or
amounts to be paid to it hereunder and shall be conclusive in the absence of
manifest error. The Seller shall be obligated to pay any claim for Indemnified
Taxes upon receipt of such written notice.


(c)    Each Affected Person agrees that it will use reasonable efforts to reduce
or eliminate any claim for indemnity pursuant to this Section 3.3 or
compensation pursuant to Section 1.7 including, subject to applicable Law, a
change in the funding office of such Affected Person; provided, however, that
nothing contained herein shall obligate any Affected Person to take any action
that imposes on such Affected Person any unreimbursed additional costs or legal
or regulatory burdens which such Affected Person reasonably considers material,
nor which, in such Affected Person’s reasonable opinion, would have an adverse
effect on its business, operations or financial condition.


(d)    As soon as practicable after any payment of Taxes by the Seller to a
Governmental Authority pursuant to this Section, the Seller shall deliver to the
Administrative Agent (i) a copy of a receipt issued by such Governmental
Authority evidencing any material payment of Taxes by the Seller (or other
applicable taxpayer) to a Governmental Authority pursuant to this Section, (ii)
a copy of the return reporting such payment or (iii) other evidence of such
payment reasonably satisfactory to the Administrative Agent.


(e)    If any Affected Person determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the Seller an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such Affected Person and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). The Seller, upon the request of such Affected
Person, shall repay to such Affected Person the amount paid over pursuant to
this paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Affected Person is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will any Affected
Person be required to pay any amount to the Seller pursuant to this paragraph
(e) the payment of which would place such Affected Person in a less favorable
net after-Tax position than such Affected Person would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any Affected Person to make



available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Seller or any other Person.


ARTICLE IV ADMINISTRATION AND COLLECTIONS


Section 4.1.    Appointment of the Servicer.


(a)    Servicer Appointment. The servicing, administering, collection and
enforcement of the Pool Receivables and other Subject Property shall be
conducted Covanta, as Servicer, or any successor designated by the
Administrative Agent from time to time as the “Servicer” in accordance with this
Section. Until the Administrative Agent gives notice to Covanta (in accordance
with this Section) of the designation of a new Servicer, Covanta is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. On or after the occurrence of a
Termination Event, the Administrative Agent may in its sole discretion (and at
the direction of the Majority Purchaser Agents, shall) designate as Servicer any
Person (including itself) to succeed Covanta or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.


(b)    Servicer Transition. Upon the designation of a successor Servicer as set
forth in clause (a), Covanta agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Covanta shall cooperate with and assist such new Servicer. Such
cooperation shall include providing access to and transferring related records
and permitting use by the new Servicer of all licenses, hardware or software
necessary or desirable to collect the Pool Receivables and the Related Security,
in each case unless prohibited by law or any contract relating to any such
license, hardware or software. Covanta hereby irrevocably agrees that if at any
time it shall cease to be the Servicer hereunder, if the then-current Servicer
so requests and the Administrative Agent approves in writing, Covanta shall act
as the data- processing agent of the then-current Servicer and, in such
capacity, Covanta shall conduct the data-processing functions of the
administration of the Pool Receivables and the Collections thereon in
substantially the same way that Covanta conducted such data-processing functions
while it acted as the Servicer.


(c)    No Voluntary Resignation. Covanta acknowledges that, in making their
decision to execute and deliver this Agreement, the Administrative Agent, the
Purchaser Agents and the Purchasers have relied on Covanta’s agreement to act as
Servicer hereunder. Accordingly, Covanta hereby agrees that (i) it will not
voluntarily resign as Servicer hereunder at any time prior to the Final
Termination Date and (ii) it will not cease performing its servicing obligations
hereunder prior to the Final Termination Date unless a replacement “Servicer”
has been designated by the Administrative Agent hereunder and has commenced
performance of the servicing responsibilities herein set forth. No replacement
Servicer that has accepted the appointment hereunder shall voluntarily resign or
cease performing its servicing functions prior to the Final Termination Date
unless removed by the Administrative Agent prior to such date.



(d)    Sub-servicers. The Servicer may delegate its duties and obligations
hereunder to any sub-servicer (each a “Sub-Servicer”); provided, that, in each
such delegation (i) the Servicer shall remain primarily liable for the
performance of the duties and obligations so delegated; (ii) the Seller, the
Administrative Agent and each Purchaser Group shall have the right to look
solely to the Servicer for performance; (iii) the terms of any agreement with
any Sub-Servicer shall provide that such agreement shall be subject to
termination at any time (without penalty); and
(iv)    if such Sub-Servicer is not an Originator, the Administrative Agent
shall have consented in writing in advance to such delegation (and shall not
have thereafter directed termination of such Sub-Servicer).


Section 4.2.    Duties of the Servicer; Duties of Seller Parties Upon Receipt of
Collections.


(a)    General Servicer Duties and Standard of Care. The Servicer shall take or
cause to be taken all such action as may be necessary to service, administer,
collect and enforce each Pool Receivable and other Subject Property from time to
time, all in accordance with (i) this Agreement and each other Transaction
Document, (ii) the Credit and Collection Guidelines, (iii) the applicable
Contract related thereto (if applicable), (iv) all required Regulatory Actions
and Approvals (with respect to itself and such Subject Property), (v) all other
applicable Laws, rules and Regulations, and (vi) prevailing industry standard
and commercially reasonable care and diligence (that is at least equal to the
level of care and diligence applied by the Servicer to similar receivables, if
any, managed by Servicer for its own account or for the account of any third
party).


(b)    Modification of Pool Receivables. The Servicer may, in accordance with
the applicable Credit and Collection Guidelines, extend the maturity of any Pool
Receivable and extend the maturity or adjust the Outstanding Balance of any
Ineligible Aged Receivable as the Servicer may determine to be appropriate to
maximize Collections thereof or as required under applicable Laws or the
applicable Contract; provided, that for the purposes of this Agreement, (i) such
extension shall not change the number of days such Pool Receivable has remained
unpaid from the date of the original invoice related to such Pool Receivable
unless such Pool Receivable has been cancelled and reissued with an appropriate
Deemed Collection in an amount equal to the Outstanding Balance of the cancelled
Pool Receivable being paid or applied pursuant to Section 1.4(f); and (ii) such
extension or adjustment shall not alter the status of such Pool Receivable as a
Delinquent Receivable, Defaulted Receivable or Ineligible Aged Receivable or
limit the rights of any Purchaser, Purchaser Agent or the Administrative Agent
under this Agreement.


(c)    Legal Actions Relating to Pool Receivables. Notwithstanding anything to
the contrary contained herein, on and after the Facility Termination Date or the
occurrence of any Termination Event, the Administrative Agent may direct the
Servicer (whether Covanta or any other Person) to commence or settle any legal
action to enforce the collection of any Pool Receivable or to foreclose upon,
repossess or take other action under any Related Security. In no event, however,
shall the Servicer be entitled to make, or authorize any Person to make, the
Administrative Agent, any Purchaser Agent, any Purchaser or any other Affected
Person a party to any legal action without such Person’s express prior written
consent.



(d)    Servicer Performance Obligations for Pool Assets; No Release.
Notwithstanding anything herein to the contrary, the Servicer shall (or shall
cause the applicable Sub-servicer to):
(i) comply with and perform all of the terms and obligations that would be
binding on the applicable Originator (if it had remained the counterparty) under
each Contract related to a Pool Receivable, (ii) take or obtain all required
Regulatory Actions and Approvals (if not obtained or taken by the applicable
Originator) with respect to the Pool Assets and Subject Property, and (iii) pay
when due all Taxes, energy surcharges and other governmental charges payable
under any of the Pool Receivables or this Agreement. No exercise by the
Administrative Agent, the Purchaser Agents, the Purchasers or any designee of
any of them of their respective rights or powers hereunder, including pursuant
to Section 4.4, shall relieve the Servicer of, or release the Servicer from, its
duty to perform all obligations under the Contracts with respect to the Pool
Assets and its other obligations set forth in this Agreement.


(e)    Obligor Payments. The Seller and the Administrative Agent, on behalf of
the Secured Parties, hereby instruct the Servicer to, and the Servicer hereby
irrevocably agrees to, instruct all Obligors and any other Person making any
payment with respect to any Pool Assets to remit all Collections and make
payments on the Pool Assets solely to one or more Collection Accounts (or a
Lock-Box linked to a Collection Account) that has been established pursuant to,
and complies with the requirements set forth in, Section 4.3. Servicer hereby
agrees that it shall not, and it shall not permit any other Seller Party to,
direct any Obligor or other Person to remit any Collections or other proceeds of
Subject Property directly to Servicer, any other Seller Party, or in to any
other manner or in any other lock-box, bank account or location that is not a
Collection Account (or a Lock-Box linked thereto). If an Obligor or other Person
fails to so deliver Collections or other payments to a Collection Account or the
related Lock-Box, the Servicer will use its best efforts to cause such Obligor
or other Person to deliver all subsequent payments on Pool Assets to a
Collection Account or related Lock-Box and shall comply with the requirements
set forth in subsection (f) of this Section with respect to depositing such
amounts into the Concentration Account.


(f)
Seller Party Receipts. If, notwithstanding the requirements set forth in
subsection

(e)    of this Section, any Seller Party receives Collections of Pool
Receivables or other proceeds of Subject Property on any day, or is deemed to
receive any Collections on Pool Receivables pursuant to Section 1.4(f) on any
day, Covanta, the Seller and the Servicer each hereby agrees that it shall, and
that it shall cause each other Seller Party to, hold such Collections or Deemed
Collections in trust for the Administrative Agent, for the benefit of the
Secured Parties, and deposit such Collections or Deemed Collections into the
Concentration Account as soon as possible and in any event within two (2)
Business Days of such receipt or deemed receipt (except as otherwise expressly
permitted in Section 1.4(f)).


(g)    No Commingling. The Servicer will not permit funds other than Collections
on the Pool Assets to be deposited into the Concentration Account, any
Collection Account or any related Lock-Box. The Servicer will not commingle
Collections on Pool Assets and other proceeds of Subject Property with any other
funds.


(h)    Receipt of Unrelated Funds. If, notwithstanding the prohibition on
commingling hereunder, any funds that are not Collections of Pool Receivables or
other proceeds of Subject Property are nevertheless deposited into the
Concentration Account, any Collection Account or



any related Lock-Box, the Servicer will promptly, and in any event within two
five Business Days after the Servicer obtains actual knowledge of such deposit,
identify such funds for segregation and turn over such funds to the Person
entitled thereto (into an account that is not a Controlled Account hereunder);
provided, that if the Servicer is not Covanta or any other Seller Party, the
Servicer may turn over such funds to Covanta (for payment by Covanta to the
Person entitled thereto) less all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections.


(i)
Delivery, Maintenance and Return of Records.



(i)    Covanta shall cause each other Originator to deliver to it all Receivable
Records with respect to each Receivable transferred to it by such Originator
pursuant to the Originator Purchase and Sale Agreement.


(ii)    Covanta shall deliver to the Servicer, on behalf of the Seller, all
Receivable Records with respect to each Receivable transferred by Covanta to the
Seller pursuant to pursuant to the Covanta Purchase and Sale Agreement.


(iii)    The Servicer shall hold and maintain all Receivable Records with
respect to all Pool Receivables and all other books and records related to the
Subject Property for the benefit of the Seller and the Administrative Agent, for
the benefit of the Secured Parties, with respect to each of their respective
rights and interests therein. The Receivable Records for any Pool Receivable
shall identify detailed information with respect to all payments thereon and the
satisfaction thereof.


(iv)    The Servicer shall mark its master data processing records relating to
the Pool Assets to evidence that: (A) the Pledged Assets are owned by the Seller
and have been pledged to the Administrative Agent for the benefit of the Secured
Parties and (B) the Sold Asset were owned by the Seller immediately prior to the
applicable Purchase or Reinvestment hereunder and have been sold to the
Administrative Agent on behalf of the Purchasers pursuant hereto. In addition,
Covanta (whether or not the Servicer) shall, and shall cause each other
Originator to, mark its master data processing records to evidence the sales or
contributions of the Pool Assets pursuant to the applicable Purchase and Sale
Agreements.


(v)    Promptly after the Final Termination Date, the Servicer shall deliver to
the Seller all Receivable Records with respect to the Pool Receivables that are
in its possession or control.


Section 4.3. Controlled Accounts.


(a)    Establishment of Controlled Accounts. The Seller and Servicer acknowledge
and agree that on or prior to the Closing Date, the Seller has opened as owner
and account holder, or been assigned ownership of, each of the Collection
Accounts (including any Lock-Boxes related thereto) and the Concentration
Account, in each case, that are listed on Schedule II – Part A.



(b)    Controlled Account Agreements For Existing and New Controlled Accounts.
On or prior to the Effective Date, the Seller shall have delivered to the
Administrative Agent a fully executed and effective Controlled Account Agreement
in respect of each Controlled Account identified on Schedule II – Part A. The
Seller may establish a new Controlled Account (not listed on Schedule II – Part
A) solely upon at least ten (10) Business Days’ prior written notice to the
Administrative Agent and execution by the applicable Controlled Account Bank,
Seller and the Administrative Agent of a Controlled Account Agreement (or
amendment to an existing Controlled Account Agreement, if applicable). Each
Controlled Account Agreement for a Collection Account shall also apply to any
related Lock-Box and all remittances and other items deposited into any Lock-Box
shall be deposited solely into the related Collection Account. No Controlled
Account shall be linked to any account other than another Controlled Account
established in compliance herewith (or a related Lock-Box). The Controlled
Account Agreements for each Controlled Account shall provide the Administrative
Agent with “control” within the meaning of Section 9-104 of the UCC over such
Controlled Account.


(c)    Account Representations; Qualified Bank. The Seller represents and
warrants that each Controlled Account constitutes a “deposit account” within the
meaning of the applicable UCC and that the Seller is the owner of each such
Controlled Account, free and clear of any Adverse Claims. Each Controlled
Account shall be established at a Controlled Account Bank that is a Qualified
Bank on the Closing Date (or, if established after the Closing Date, on the date
such new Controlled Account is opened) and shall remain at all times subject to
a Controlled Account Agreement.


(d)    Restrictions on Account Closings. Neither the Seller nor the Servicer
shall, and neither the Seller nor Servicer shall permit any other Person to,
attempt to close any Controlled Account unless, solely with respect to any
Collection Account, the Collections and other proceeds of Subject Property
directed to such Collection Account (or to any Lock-Box attached thereto) are
redirected to another Collection Account at a Qualified Bank subject to a
Controlled Account Agreement that has been established in compliance with the
requirements set forth in this Section.


(e)    Notice of Exclusive Control. At any time on or after the occurrence of a
Termination Event, the Administrative Agent may in its sole discretion (and at
the direction of the Majority Purchaser Agents, shall) give notice to each
Controlled Account Bank that the Administrative Agent is exercising its rights
to exclusive control under the applicable Controlled Account Agreement with
respect to the applicable Controlled Accounts (an “Activation Notice”). Each of
the Seller and the Servicer hereby agrees that if the Administrative Agent
(either directly or at the direction of the Majority Purchaser Agents) exercises
its right to deliver Activation Notices under the Controlled Account Agreements,
the Administrative Agent shall have exclusive control of the Controlled Accounts
and of all Collections of all Pool Receivables and all other proceeds of Subject
Property. Each of the Seller and the Servicer hereby further agrees to take any
other action that the Administrative Agent may reasonably request in connection
with the Administrative Agent exercising or maintaining such exclusive control.
After any Activation Notice has been delivered by the Administrative Agent to
any Controlled Account Bank hereunder, any Collections of Pool Receivables and
other proceeds of Subject Property received by the Seller or the Servicer (other
than in a Controlled Account) shall be sent immediately (and in any event within
one Business Day) to the Concentration Account (or as otherwise instructed



by the Administrative Agent). Any Collections of Pool Receivables or other
proceeds of Subject Property deposited into any Controlled Account or otherwise
received by the Administrative Agent may be held in the Concentration Account or
in any other account (including any account at CACIB) selected by the
Administrative Agent (and may be commingled with other funds) prior to any
distribution hereunder pursuant to Section 1.4(e) (with references in Section
1.4(e) to the distribution of funds in the Concentration Account including any
such Collections or proceeds of Subject Property otherwise held by the
Administrative Agent in any other account as permitted hereby).


(f)    Qualified Banks. If at any time the Controlled Account Bank at which any
Controlled Account has been established ceases to be a Qualified Bank, the
Administrative Agent may in its sole discretion (and at the direction of the
Majority Purchaser Agents, shall) require that the Seller to promptly (and in
any event within thirty days of such notice) either, at the option of the
Seller, (i) open a replacement Controlled Account with a new Controlled Account
Bank that is a Qualified Bank and for which an effective and binding Controlled
Account Agreement has been executed by the applicable Controlled Account Bank,
Administrative Agent and Seller, or (ii) in the case of a Collection Account
(but not the Concentration Account), cease using such Collection Account and
redirect all Collections and other proceeds of Subject Property that would be
otherwise deposited therein (or remitted to the related Lock-Box) to a different
existing Collection Account (or related Lock-Box) that is at a Qualified Bank
and subject to a fully executed, effective and binding Controlled Account
Agreement. Failure of the Seller to comply with the terms of this subsection
shall be an immediate Termination Event and shall entitle the Administrative
Agent to deliver an Activation Notice, hold Collections at a different account
and take the other actions described in (and subject to the terms of) subsection
(c) of this Section.


Section 4.4. Enforcement Rights.


(a)    Enforcement Rights Generally. At any time on or after the occurrence of a
Termination Event:


(i)    the Administrative Agent may, at its option (and at the expense of the
Servicer) (A) provide notice to each Obligor disclosing the ownership interest
or security interest, as applicable, of the Administrative Agent, for the
benefit of the Secured Parties, in the Pool Receivables and other Subject
Property, (B) direct each Obligor to pay all amounts payable under any Pool
Assets directly to the Administrative Agent or its designee (for the benefit of
the Secured Parties), and (C) take such other actions as are necessary under
FACA, any similar law, or otherwise to enable the Administrative Agent, its
designee, or any successor servicer, for the benefit of the Secured Parties, to
collect payments directly from the Obligors and otherwise service, administer,
collect and enforce the Pool Assets;


(ii)    the Administrative Agent may, at its option (but without limiting its
rights under the foregoing clause (a)(i)), instruct the Seller or the Servicer
to, and upon receipt of such instructions the Seller or the Servicer (as
applicable) shall, (A) provide notice to each Obligor disclosing the ownership
interest or security interest, as applicable, of the Administrative Agent, for
the benefit of the Secured Parties, in the Pool Receivables and



other Subject Property, (B) direct each Obligor to pay all amounts payable under
any Pool Assets directly to the Administrative Agent or its designee (for the
benefit of the Secured Parties), and (C) take such other actions as are
necessary under FACA, any similar law, or otherwise to enable the Administrative
Agent, its designee, or any successor servicer, for the benefit of the Secured
Parties, to collect payments directly from the Obligors and otherwise service,
administer, collect and enforce the Pool Assets;


(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license (to the extent permitted under applicable contracts) to a successor
Servicer the use of all software necessary or desirable to collect the Pool
Receivables and the Related Security, and make the same available to the
Administrative Agent or its designee (for the benefit of the Secured Parties) at
a place selected by the Administrative Agent; and (B) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
or other proceeds of Subject Property in a manner acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee; and


(iv)    the Seller and the Servicer shall enforce any and all covenants and
obligations of Covanta under the Covanta Purchase and Sale Agreement and, to the
extent of the assignment of the interest of Covanta thereunder, any and all
covenants and obligations of each Originator contained in the Originator
Purchase and Sale Agreement, in any case, as shall be instructed by the
Administrative Agent.


(b)    Power of Attorney. Each of the Seller and the Servicer hereby authorizes
the Administrative Agent and any designee thereof, and irrevocably appoints the
Administrative Agent and any such designee, as its attorney-in-fact with full
power of substitution and with full authority in the place and stead of the
Seller or the Servicer, as applicable, which appointment is coupled with an
interest, to take any and all steps in the name of the Seller or the Servicer,
as applicable, and on behalf of the Seller or the Servicer, as applicable, as
may be necessary or desirable, in the reasonable determination of the
Administrative Agent to collect any and all amounts or portions thereof due
under any and all Subject Property, including endorsing the name of the Seller
or the Servicer, as applicable, on all checks and other instruments representing
Collections, executing a notice of assignment in the name of the Seller or the
Servicer, as applicable, and delivering such notice of assignment to the
applicable Obligor in the name of the Seller or Servicer, invoicing any Obligor
or enforcing the obligations of any Obligor under any Pool Receivable, and
taking any of the other actions described in subsection (a) of this Section. On
or prior to the Effective Date, the Seller shall deliver to the Administrative
Agent stand-alone powers of attorney executed by the Seller and each Originator
and duly notarized, in form and substance satisfactory to the Administrative
Agent, for use in connection with any activities permitted to be taken hereunder
by a successor servicer or by the Administrative Agent or its designee (whether
or not a successor servicer has been appointed hereunder) on or after the
occurrence of a Termination Event. In addition, promptly upon the request of the
Administrative Agent (and no later than two Business Days after any such
request), whether or not a Termination Event or Unmatured Termination Event has
occurred, each of the Seller and



Covanta agrees that it will deliver, and cause each other Originator to deliver,
to the Administrative Agent, (i) undated and pre-signed notices of assignment
that may be required under FACA or any other assignment of claims act or similar
Law of any jurisdiction, which the Administrative Agent shall have the right to
date and deliver at any time on or after an Unmatured Termination Event or a
Termination Event has occurred, and (ii) fully executed and notarized powers of
attorney appointing the Administrative Agent or its designee with the power to
notify, collect from and otherwise deal with any specific Government Obligor or
Contract in the name and stead of the grantor of such power if such specific
power is necessary or desirable in connection with exercising any of the rights
and remedies herein provided.


(c)    Limitation on Liability. Notwithstanding anything to the contrary
contained herein, none of the rights or powers conferred upon the Administrative
Agent or any designee thereof under subsection (a) of this Section or as
attorney-in-fact under subsection (b) of this Section shall (i) give rise to any
duty whatsoever to act in any manner or to exercise any right or power at any
time or (ii) impose any liability for any action taken or not taken in
connection therewith, whether or not such action or inaction shall be inadequate
or invalid for any purpose.


Section 4.5. Servicing Fee. In consideration of the performance by the Servicer
of its servicing obligations herein set forth, the Seller hereby agrees to pay
to the Servicer through a distribution pursuant to Section 1.4(e) (or permit to
be offset by the Servicer to the extent permitted by Section 1.4(c)(iii)), a
Servicing Fee (the “Servicing Fee”) for each Settlement Period equal to the
product of (i) 1.00% per annum (the “Servicing Fee Rate”), multiplied by,
(ii)    the average daily aggregate Outstanding Balance of the Pool Receivables
for each day during such Settlement Period, multiplied by, (iii) a fraction, the
numerator of which is the actual number of days in such Settlement Period and
the denominator of which is 360. As long as any Seller Party is Servicer
hereunder, the Servicer shall only be entitled to its Servicing Fee and shall
not be entitled to any other payment or reimbursement for the costs and expenses
of Servicer in performing its duties and obligations hereunder.


ARTICLE V
SOLD RECEIVABLES GUARANTY


Section 5.1. Guaranty of Obligor Payments on Sold Receivables. The Seller hereby
absolutely, irrevocably and unconditionally guarantees to each Purchaser, the
Administrative Agent and the other Secured Parties the prompt payment of the
Sold Receivables by the related Obligors and all other payment obligations
included in the Sold Assets (collectively, the “Guaranteed Obligations”), in
each case, in full when due, whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise (such guaranty, the “Seller Guaranty”).
The Seller Guaranty is a guaranty of payment and not of collection and is a
continuing irrevocable guaranty and shall apply to all Guaranteed Obligations
whenever arising. To the extent the obligations of the Seller hereunder in
respect to the Seller Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including because of any applicable state or
federal Law relating to fraudulent conveyances or transfers), then such
obligations of the Seller shall be limited to the maximum amount that is
permissible under applicable Law (whether federal or state or otherwise and
including the Bankruptcy Code and any other applicable bankruptcy, insolvency,
reorganization or other similar laws). Notwithstanding any other provisions of
this Agreement, the Guaranteed Obligations are limited recourse obligations



of the Seller payable solely from its assets. No recourse shall be had against
Covanta, the Servicer, or their respective Affiliates (other than the Seller) or
any Officer, director, employee, limited partner, shareholder, authorized person
of incorporator of Covanta, the Servicer or their respective Affiliates (other
than the Seller), or any successors or assigns of any of them, for any
Guaranteed Obligations or other amounts payable hereunder by the Seller.


Section 5.2. Unconditional Guaranty. The obligations of the Seller under the
Seller Guaranty are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any Guaranteed
Obligations, any Contract, any Transaction Document or any other agreement or
instrument referred to herein or therein, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor. The Seller agrees that the Seller Guaranty may be enforced by the
Administrative Agent or the Purchasers without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to any of the Subject Property securing
the Guaranteed Obligations or the other Aggregate Unpaids (or any portion
thereof) or otherwise, and the Seller hereby waives the right to require the
Administrative Agent or the Purchasers to make demand on or proceed against any
Obligor, any other Seller Party or any other Person or to require the
Administrative Agent or the Purchasers to pursue any other remedy or enforce any
other right. The Seller further agrees that no Person or Governmental Authority
shall have any right to request any return or reimbursement of funds from the
Administrative Agent or the Purchasers in connection with monies received under
or in respect of the Seller Guaranty. The Seller further agrees that nothing
contained herein shall prevent the Administrative Agent or the Purchasers from
suing on any of the other Transaction Documents or foreclosing its or their, as
applicable, security interest in or lien on the Subject Property (or any portion
thereof) securing the Guaranteed Obligations or the other Aggregate Unpaids (or
any portion thereof) or from exercising any other rights available to it or
them, as applicable, under any Transaction Document, or any other instrument of
security and the exercise of any of the aforesaid rights and the completion of
any foreclosure proceedings shall not constitute a discharge of the Seller’s
obligations under the Seller Guaranty; it being the purpose and intent of the
Seller that its obligations under the Seller Guaranty shall be absolute,
independent and unconditional under any and all circumstances. Neither the
Seller Guaranty nor any remedy for the enforcement thereof shall be impaired,
modified, changed or released in any manner whatsoever by an impairment,
modification, change, release, increase or limitation of the liability of any
Obligor or any Seller Party or by reason of the bankruptcy or insolvency of any
Obligor or any Seller Party. The Seller hereby waives any and all notice of the
creation, renewal, extension, accrual, or increase of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Purchaser on the Seller Guaranty or acceptance of the Seller Guaranty. All
dealings between any Obligor or any Seller Party, on the one hand, and the
Administrative Agent and the Purchasers, on the other hand, shall be
conclusively presumed to have been had or consummated in reliance upon the
Seller Guaranty. The Seller hereby represents and warrants that it is, and
immediately after giving effect to the Seller Guaranty and the obligation
evidenced hereby, will be, Solvent. The Seller Guaranty and the obligations of
the Seller under the Seller Guaranty shall be valid and enforceable and shall
not be subject to any limitation, impairment or discharge for any reason (other
than payment in full of all Guaranteed Obligations), including the occurrence of
any of the following, whether or not the Administrative Agent or any Purchaser



shall have had notice or knowledge of any of them: (a) any failure to assert or
enforce or agreement not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy with respect to the
Subject Property or the Guaranteed Obligations or any agreement relating
thereto, or with respect to any guaranty of or other security for the payment of
the Sold Assets or the Guaranteed Obligations, (b) any waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to Termination Events) of any
Transaction Document or any agreement or instrument executed pursuant thereto,
or of any guaranty or other security for the Sold Assets or the Guaranteed
Obligations, (c) to the fullest extent permitted by applicable Law, any of the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guaranteed Obligations, even though the Administrative Agent
might have elected to apply such payment to any part or all of the Guaranteed
Obligations,
(e) any failure to perfect or continue perfection of a security interest in any
of the Subject Property, (f) any defenses, set-offs or counterclaims which any
Seller Party or any Obligor may allege or assert against the Administrative
Agent or any Purchaser in respect of the Sold Assets or the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
and (g) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of the
Seller as an obligor in respect of the Sold Assets or the Guaranteed
Obligations.


Section 5.3. Modifications. The Seller agrees that: (a) all or any part of any
security interest, lien, collateral security or supporting obligation now or
hereafter held for any Guaranteed Obligation may be exchanged, compromised or
surrendered from time to time; (b) none of the Purchasers or the Administrative
Agent shall have any obligation to protect, perfect, secure or insure any
security interest or lien now or hereafter held, if any, for the Guaranteed
Obligations;
(c) the time or place of payment of any Guaranteed Obligation may be changed or
extended, in whole or in part, to a time certain or otherwise, and may be
renewed or accelerated, in whole or in part; (d) any Obligor, any Seller Party
or any other party (including any co-guarantor) liable for payment of any
Guaranteed Obligation may be granted indulgences generally; (e) any of the
provisions of Contracts or any other agreements or documents governing or giving
rise to any Guaranteed Obligation may be modified, amended or waived; and (f)
any deposit balance for the credit of any Obligor, any Seller Party or any other
party (including any co-guarantor) liable for the payment of any Guaranteed
Obligation or liable upon any security therefor may be released, in whole or in
part, at, before or after the stated, extended or accelerated maturity of the
Guaranteed Obligations, all without notice to or further assent by the Seller,
which shall remain bound thereon, notwithstanding any such exchange, compromise,
surrender, extension, renewal, acceleration, modification, indulgence or
release.


Section 5.4. Waiver of Rights. The Seller expressly waives to the fullest extent
permitted by applicable Law: (a) notice of acceptance of the Seller Guaranty by
the Purchasers and the Administrative Agent; (b) presentment and demand for
payment or performance of any of the Guaranteed Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Guaranteed Obligations or with respect to any




-7-

--------------------------------------------------------------------------------





security therefor; (d) notice of the Purchasers or the Administrative Agent
obtaining, amending, substituting for, releasing, waiving or modifying any
security interest or lien, if any, hereafter securing the Guaranteed
Obligations, or the Purchasers or the Administrative Agent subordinating,
compromising, discharging or releasing such security interests or liens, if any;
(e)    all other notices, demands, presentments, protests or any agreement or
instrument related to the Sold Assets or the Guaranteed Obligations to which the
Seller might otherwise be entitled;
(f)    any right to require the Administrative Agent or any Purchaser as a
condition of payment or performance by the Seller, to (i) proceed against any
Obligor, any Seller Party, or any other Person, (ii) proceed against or exhaust
any other security held from any Obligor, any Seller Party or any other Person,
(iii) proceed against or have resort to any balance of any deposit account,
securities account or credit on the books of the Administrative Agent, the
Purchasers or any other Person, or (iv) pursue any other remedy in the power of
the Administrative Agent or the Purchasers whatsoever; (g) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of any Obligor, any Seller Party or any other Person including any
defense based on or arising out of the lack of validity or the unenforceability
of the Sold Assets or the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any Obligor,
any Seller Party, or any other Person from any cause other than payment in full
of the Sold Assets and the Guaranteed Obligations; (h) any defense based upon
any applicable Law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (i) any defense based upon the Administrative Agent’s or any
Purchaser’s errors or omissions in the administration of the Sold Assets or the
Guaranteed Obligations; (j) any defense based upon principles or provisions of
law, statutory or otherwise, which are or might be in conflict with the terms of
this Agreement and any legal or equitable discharge of the Sold Assets or the
Guaranteed Obligations; (k) the benefit of any statute of limitations affecting
the Seller’s liability under the Seller Guaranty or the enforcement of the
Seller Guaranty, (l) any rights to set-offs, recoupments and counterclaims; (m)
promptness, diligence and any requirement that the Administrative Agent and the
Purchasers protect, secure, perfect or insure any other security interest or
lien or any property subject thereto; and (n) to the fullest extent permitted by
applicable Law, any defenses or benefits that may be derived from or afforded by
applicable Law which limit the liability of or exonerate guarantors or sureties,
or which may conflict with the terms of this Agreement and the Seller Guaranty.


Section 5.5. Reinstatement. Notwithstanding anything contained in this Agreement
or the other Transaction Documents, the obligations of the Seller under this
Article V shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Seller agrees that it will indemnify
Administrative Agent and each Purchaser on demand for all reasonable and
documented costs and expenses (including reasonable fees of counsel) incurred by
such Person in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.



Section 5.6. Remedies. The Seller agrees that, as between the Seller, on the one
hand, and Administrative Agent and the Purchasers, on the other hand, upon the
occurrence of a Termination Event, the Guaranteed Obligations may be declared by
the Administrative Agent to be, or with respect to a Termination Event of the
type set forth in paragraph (f) of Exhibit V shall automatically become,
forthwith due and payable notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Seller; provided, that the
foregoing is subject in all respects to the last two sentences of Section 5.1.


Section 5.7. Subrogation. The Seller hereby waives all rights of subrogation
(whether contractual or otherwise) to the claims of the Administrative Agent,
the Purchasers and the other Secured Parties against any Obligor, any Seller
Party, or any other Person in respect of the Guaranteed Obligations until such
time as all Guaranteed Obligations have been indefeasibly paid in full in cash
and the Final Termination Date has occurred. The Seller further agrees that, to
the extent such waiver of its rights of subrogation is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation shall be junior and subordinate to any rights the Administrative
Agent or any Purchaser may have against any Obligor, any Seller Party, or any
other Person in respect of the Guaranteed Obligations.


Section 5.8. Inducement. The Purchasers have been induced to make the Purchases
and Reinvestment under this Agreement in part based upon the Seller Guaranty
that the Seller desires that the Seller Guaranty be honored and enforced as
separate obligations of the Seller, should Administrative Agent and the
Purchasers desire to do so.


ARTICLE VI THE AGENTS


Section 6.1. Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints CACIB, as the “Administrative
Agent” hereunder and authorizes the Administrative Agent to take such actions
and to exercise such powers as are delegated to the Administrative Agent hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrative Agent shall be mechanical and administrative in
nature. At no time shall the Administrative Agent have any duty or
responsibility to any Person to investigate or confirm the correctness or
accuracy of any information or documents delivered to it in its role as
Administrative Agent hereunder or any obligation in respect of the failure of
any Person (other than the Administrative Agent) to perform any obligation
hereunder or under any other Transaction Document. The Administrative Agent
shall not have, by reason of this Agreement, a fiduciary relationship in respect
of any Purchaser Agent, any Purchaser, or any Seller Party. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrative Agent any obligations
in respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrative Agent shall not have
any duty or responsibility, either initially or on




-8-

--------------------------------------------------------------------------------





a continuing basis, to provide any Purchaser or any Purchaser Agent with any
credit or other information with respect to any Seller Party, whether coming
into its possession before the Closing Date or at any time or times thereafter.


(b)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assignment Agreement pursuant to
which such Purchaser becomes a party hereto, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Purchaser or other Purchaser Agent or the
Administrative Agent, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of such Purchaser Agent shall be
read into this Agreement or otherwise exist against such Purchaser Agent.


(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article VI are solely for the benefit of the Purchaser
Agents, the Administrative Agent and the Purchasers, and none of the Seller or
Servicer shall have any rights as a third party beneficiary or otherwise under
any of the provisions of this Article VI, except that this Article VI shall not
affect any obligations which any Purchaser Agent, the Administrative Agent or
any Purchaser may have to the Seller or the Servicer under the other provisions
of this Agreement. Furthermore, no Purchaser shall have any rights as a
third-party beneficiary or otherwise under any of the provisions hereof in
respect of a Purchaser Agent which is not the Purchaser Agent for such
Purchaser.


(d)    In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Purchasers and the Purchaser Agents
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any other
Purchaser, any other Purchaser Agent or the Administrative Agent, or any of
their respective successors and assigns.


Section 6.2. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.


Section 6.3. Exculpatory Provisions. None of the Purchaser Agents, the
Administrative Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct. The Administrative Agent
shall not be



responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by any Seller
Party, (ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Transaction Document, (iii) any failure of any Seller Party
to perform any obligation hereunder or under the other Transaction Documents to
which it is a party (or under any Contract), or (iv) the satisfaction of any
condition specified in Exhibit II. The Administrative Agent shall not have any
obligation to any Purchaser or Purchaser Agent to ascertain or inquire about the
observance or performance of any agreement contained in any Transaction Document
or to inspect the properties, books or records of the Seller Parties.


Section 6.4. Reliance by Agents. (a) Each Purchaser Agent and the Administrative
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or other writing or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
and upon advice and statements of legal counsel (including counsel to the
Seller), independent accountants and other experts selected by the
Administrative Agent. Each Purchaser Agent and the Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchaser Agents (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group), and assurance of its indemnification, as it
deems appropriate.


(b)    The Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of the Majority Purchaser Agents or the Purchaser Agents, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrative Agent and Purchaser Agents.


(c)    The Purchasers within each Purchaser Group with a majority of the
Commitments of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Majority Purchaser Agents, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of such Purchaser Agent’s Purchasers.


(d)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in its Purchaser Group and any assignee or
other transferee from any such Person that becomes a Purchaser in its Purchaser
Group and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.



Section 6.5. Notice of Termination Events. Neither any Purchaser Agent nor the
Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Termination Event or Unmatured Termination Event unless the
Administrative Agent and the Purchaser Agents have received notice from any
Purchaser, the Servicer or the Seller stating that a Termination Event or an
Unmatured Termination Event has occurred hereunder and describing such
Termination Event or Unmatured Termination Event. In the event that the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent whereupon each such Purchaser Agent shall
promptly give notice thereof to its related Purchasers. In the event that a
Purchaser Agent receives such a notice (other than from the Administrative
Agent), it shall promptly give notice thereof to the Administrative Agent. The
Administrative Agent shall take such action concerning a Termination Event or an
Unmatured Termination Event as may be directed by the Majority Purchaser Agents
(unless such action otherwise requires the consent of all Purchasers), but until
the Administrative Agent receives such directions, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, as the Administrative Agent deems advisable and in the best interests of
the Purchasers and the Purchaser Agents.


Section 6.6. Non-Reliance on Administrative Agent and Purchaser Agents. Each
Purchaser expressly acknowledges that none of the Administrative Agent, the
Purchaser Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent, or any Purchaser
Agent hereafter taken, including any review of the affairs of any Seller Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or such Purchaser Agent, as applicable. Each Purchaser
represents and warrants to the Administrative Agent and the Purchaser Agents
that, independently and without reliance upon the Administrative Agent,
Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of any Seller
Party and the Receivables and its own decision to enter into this Agreement and
to take, or omit, action under any Transaction Document. Except for items
specifically required to be delivered hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser Agent with any
information concerning any Seller Party that comes into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.


Section 6.7. Administrative Agent, Purchasers, Purchaser Agents and Affiliates.
Each of the Administrative Agent, the Purchasers and the Purchaser Agents and
any of their respective Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller Parties (or any of them). With respect to the
acquisition of the Eligible Receivables pursuant to this Agreement, each of the
Purchaser Agents and the Administrative Agent shall have the same rights and
powers under this Agreement as any Purchaser and may exercise the same as though
it were not such an agent, and the terms “Purchaser” and “Purchasers” shall
include, to the extent applicable, each of the Purchaser Agents and the
Administrative Agent in their individual capacities.


Section 6.8. Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Administrative Agent (but solely in its capacity as Administrative
Agent) and its respective



officers, directors, employees, representatives and agents (to the extent not
reimbursed by any Seller Party and without limiting the respective obligations
of each of the Seller Parties to do so), ratably (based on its Commitment) from
and against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Administrative Agent or such Person shall be designated a
party thereto) that may at any time be imposed on, incurred by or asserted
against the Administrative Agent or such Person as a result of, or related to,
any of the transactions contemplated by the Transaction Documents or the
execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrative Agent or such Person as determined by final
non-appealable judgment of a court of competent jurisdiction).


Section 6.9. Successor Administrative Agent. The Administrative Agent may, upon
at least thirty (30) days’ prior written notice to the Seller, each Purchaser
and Purchaser Agent, resign as Administrative Agent. Such resignation shall not
become effective until (x) a successor Administrative Agent is appointed by the
Majority Purchaser Agents and has accepted such appointment and (y) so long as
no Termination Event has occurred and is continuing, the Seller shall have
consented to such successor Administrative Agent (such consent not to be
unreasonably withheld or delayed). Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents. After any retiring Administrative Agent’s resignation
hereunder, the provisions that expressly hereunder or by their nature survive
termination of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.


ARTICLE VII MISCELLANEOUS


Section 7.1. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by any
Seller Party therefrom, shall be effective unless in a writing signed by the
Administrative Agent, the Majority Purchaser Agents, and, in the case of an
amendment, by the Seller and the Servicer; provided, however, that no such
amendment or waiver shall, (a) without the consent of each Purchaser, (i) extend
the Scheduled Facility Termination Date, the Final Maturity Date, or the date of
any payment or distribution of Collections by the Seller or the Servicer, (ii)
decrease the outstanding amount of the Aggregate Capital (or the Capital of any
Purchaser), the Aggregate Yield or aggregate Fees (or the Yield or Fees payable
to any Purchaser), or the Yield Rate (other than any waiver of any increase in
the Yield Rate due to a Termination Event); (iii) increase the aggregate
Commitment or the Commitment of any Purchaser; (iv) amend any requirement
regarding the Capital Coverage Amount being equal to or in excess of the
Aggregate Capital as a condition to any Purchase or Reinvestment, (v) amend or
modify the provisions of this Section 7.1 or the definition of “Aggregate
Capital”, “Capital”, “Capital Coverage Amount”, “Change in Control,” “Eligible
Receivable”, “Facility Termination Date”, “Majority Purchaser Agents”, “Net



Receivables Pool Balance”, “Termination Day” or “Total Reserves”; (vi) release
all or substantially all of the Pool Assets from the security interest granted
(or, as applicable, ownership interest conveyed) by the Seller to the
Administrative Agent for the benefit of the Secured Parties hereunder; (vii)
terminate the Seller Guaranty or release the Seller from its obligations
thereunder; or (viii) amend or modify any defined term (or any term used
directly or indirectly in such defined term) used in clauses (i) through (vii)
above in a manner that would circumvent the intention of the restrictions set
forth in such clauses and (b) without the consent of the Majority Purchaser
Agents, amend, waive or modify any provision expressly requiring the consent of
the Majority Purchaser Agents. Each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No failure on the part of any Purchaser Agent, any Purchaser or
the Administrative Agent to exercise, and no delay in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.


Section 7.2. Notices, Etc. All notices, demands and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communications) and shall be personally delivered
or sent by facsimile or email, or by overnight mail, to the intended party at
the mailing or email address or facsimile number of such party set forth on
Schedule V (or in any other document or agreement pursuant to which it is or
became a party hereto), or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective when received.


Section 7.3. Successors and Assigns; Participations; Assignments.


(a)
Participations.



(i)    Any Purchaser may in its sole discretion sell to one or more Persons
(each a “Participant”) participating interests in its Capital, its rights to the
Subject Property, and its other rights and interests hereunder and under any
other Transaction Document; provided, that such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, the
Servicer, Covanta, each Purchaser Agent and the Administrative Agent shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder.


(ii)    Without limiting the generality of the rights of the Purchasers set
forth in clause (i) of this subsection, any Conduit Purchaser may at any time
grant to one or more of its Liquidity Providers or other Program Support
Providers, participating interests in its in its Capital, its rights to the
Subject Property, and its other rights and interests hereunder and under any
other Transaction Document without notice to or consent by any Person.


(iii)    In the event of any such grant by any Purchaser of a participating
interest pursuant to clause (i) or clause (ii) of this subsection, such
Purchaser shall remain responsible for the performance of its obligations
hereunder. The Seller and Servicer each hereby agree that each Participant
(including any Liquidity Provider or Program



Support Provider that acquires a participating interest from the applicable
Conduit Purchaser) shall be entitled to all of the rights under and the benefit
of Sections 1.5 and
1.7 and Articles III and IV to the same extent as if it were a Purchaser and
acquired its interest by assignment pursuant to subsection (b) of this Section.


(iv)    Each Purchaser (or its Purchaser Agent on its behalf) that sells a
participation shall, acting solely for this purpose as an agent of the Seller,
maintain a register on which it enters the name and address of its Participants
and the amounts of each such Participant’s interest in any Capital, Commitments
or other rights or obligations hereunder (the “Participant Register”); provided
that no Purchaser or Purchaser Agent shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in such
Capital, Commitments or other rights or obligations hereunder) to any Person
except to the extent that such disclosure is necessary to establish that such
Capital, Commitments or other rights or obligations hereunder is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(b)
Assignments by Purchasers.



(i)    Any Purchaser may assign to one or more Persons (each a “Purchasing
Purchaser”), in the same Purchaser Group or in a different Purchaser Group, all
or any designated portion (the “Assignment Percentage”) of its Capital, other
Aggregate Unpaids, rights and interests hereunder and under the Transaction
Documents (including its interest in the Subject Property) and, with respect to
an assigning Committed Purchaser, its Commitment, in any case, with the consent
of the Administrative Agent and the Purchaser Agents for the Purchaser Groups of
the assigning Purchaser and Purchasing Purchaser. Subject to clause (iii) of
this subsection, any such assignment among Purchasers shall be evidenced by an
Assignment and Assumption Agreement substantially in the form of Annex C with
any changes as have been approved by the parties thereto and the consenting
parties (each, an “Assignment Agreement”), duly executed by the applicable
Purchasing Purchaser and assigning Purchaser and duly executed as consenting
parties by the related Purchaser Agents and the Administrative Agent.


(ii)    Upon (A) the execution of an Assignment Agreement by the parties thereto
and the consenting parties, (B) delivery of an executed copy thereof to the
Seller, the Servicer, the related Purchaser Agents and the Administrative Agent
and (C) payment by the Purchasing Purchaser to the assigning Purchaser of the
agreed purchase price, if any (or compliance with clause (iii) of this
subsection), such assigning Purchaser shall be released from and relinquish its
right to the Assignment Percentage of each and every right, interest and
obligation of such assigning Purchaser and such Purchasing Purchaser




-9-

--------------------------------------------------------------------------------





shall assume the Assignment Percentage of each of the foregoing, regardless of
the purchase price (if any) paid for such assignment. Upon consummation of any
such assignment as described in the preceding sentence, the Purchasing Purchaser
shall be and become, for all purposes, a “Purchaser” party hereto (and a
“Committed Purchaser” if the assigning Purchaser is a Committed Purchaser) to
the same extent as if it were an original party hereto in such capacity and with
the same rights, benefits and obligations applicable to Purchasers (and, solely
if applicable, Committed Purchasers) generally. Any new Purchaser Agent for a
Purchasing Purchaser shall also have the rights and obligations of a “Purchaser
Agent” upon execution of any applicable Assignment Agreement as a consenting
party. The Assignment Agreement shall be an amendment hereof only to the extent
necessary to reflect the addition of any such new Purchasing Purchaser and any
new Purchaser Agent and Purchaser Group.


(iii)    Notwithstanding anything to the contrary set forth herein, a Conduit
Purchaser may assign its rights and interests to a Purchasing Purchaser pursuant
to and in compliance with this subsection (b), but without any requirement for
the consent of the Administrative Agent, its Purchaser Agent or any other Person
(other than the Purchasing Purchaser) if the Purchasing Purchaser either (A) is
a commercial paper conduit that has as its Purchaser Agent the Purchaser Agent
or an Affiliate thereof of the assigning Conduit Purchaser, or (B) is a
Committed Purchaser, Liquidity Provider or Program Support Provider for such
Conduit Purchaser. In such event, the Purchasers in such Purchaser Group may use
their own documentation or internal records rather than execute an Assignment
Agreement to evidence such assignment; provided, upon request of Seller, the
Purchaser Agent for such Purchaser Group shall confirm whether or not any such
assignment has occurred and the amount of Capital held by each Purchaser in its
Purchaser Group.


(iv)    The Administrative Agent, acting as non-fiduciary agent for the Seller
(such agency being solely for Tax purposes), shall maintain at an office of the
Administrative Agent, a copy of each Assignment Agreement delivered to hereunder
and a register for the names and addresses of the Purchasers, the Commitment of
each Committed Purchaser and the aggregate outstanding Capital and Yield owing
to each Purchaser from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Seller, the
Servicer, the Purchasers, and any other Affected Persons shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Seller, any Purchaser Agent, any Purchaser and
any other Affected Person at any reasonable time and from time to time upon
reasonable prior notice. Each Purchaser that assigns (other than a collateral
assignment or participation) or transfers all or part of its rights and
interests hereunder to a Purchasing Purchaser shall be required to provide the
Administrative Agent with notice of such assignment in order for the Purchasing
Purchaser’s assumed Capital, Commitment (if any), rights in the Subject
Property, and other rights and interests to be reflected in the Register.


(c)    Purchaser Financing and Pledges. Without limiting the rights of the
Purchasers otherwise set forth herein, any Purchaser may at any time pledge or
assign a security interest in




-10-

--------------------------------------------------------------------------------





all or any portion of its rights and interests under this Agreement or any other
Transaction Document, all or any portion of its interest in the Subject
Property, and its interest in its Capital, to secure any obligations of such
Purchaser or in connection with the management or financing of its assets,
including, without limitation any such pledge or assignment to a Federal Reserve
Bank, the United States Treasury, the Federal Deposit Insurance Corporation, a
collateral trustee or a security trustee without notice to or consent of any
Seller Party or any other Person; provided that no such pledge or grant of a
security interest shall release such Purchaser from any of its obligations
hereunder or substitute any such pledgee or grantee for such Purchaser as a
party hereto. The Seller and Covanta will, and Covanta will cause each
Originator to, reasonably cooperate with any reasonable request by the
Administrative Agent or any Purchaser for any information, certification or
action by Seller, Covanta, individually or as Servicer, or any other Originator,
necessary or beneficial in connection with any financing or securitization of
its rights and interests in the Subject Property.


(d)    Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include any successors
and assigns of such party; all covenants, promises and agreements by or on
behalf of any parties hereto that are contained in this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. None of the Seller, the Servicer (except as expressly set forth in
Section 4.1) or Covanta shall, and Covanta shall not permit any Originator to,
assign its rights or delegate its obligations under this Agreement or any other
Transaction Document to which it is a party or any interest herein or therein,
in each case, without the prior written consent of the Administrative Agent and
each Purchaser Agent. Each Liquidity Provider and each other Program Support
Provider not a direct party to this Agreement is an express third party
beneficiary hereof. The Originators are not third party beneficiaries to, and
have no rights under, this Agreement.


(e)    Enforcement By Agents. Without limiting any other rights that may be
available under applicable Law, the rights of the Administrative Agent, each
Purchaser Agent and each Purchaser may be enforced through it or by its agents.


Section 7.4. Costs; Expenses. In addition to the rights of indemnification
granted under Section 3.1, the Seller agrees to pay, within five Business Days
of demand therefor, all fees, costs and expenses, including reasonable Attorney
Costs, incurred by the Administrative Agent, any Purchaser Agent, any Purchaser,
any Affiliate of any of the foregoing, and any representative or agent thereof
in connection with (i) the preparation, execution, delivery and administration
of this Agreement, the other Transaction Documents, and the other documents and
agreements to be delivered hereunder, (ii) periodic audits and agreed upon
procedures with respect to the Pool Receivables or otherwise conducted pursuant
to any Transaction Document,
(iii)    any amendment, waiver, modification or termination of any Transaction
Document, (iv) the establishment and maintenance of the Lock-Boxes, Collection
Accounts and Concentration Accounts, with the Seller as the owner thereof,
including all fees, costs, indemnities and other amounts owing to the Controlled
Account Bank, (v) any analysis or legal advice or other advice sought in the
evaluation of their respective rights and remedies, or ability to enforce or
take any other action, under this Agreement or any other Transaction Documents;
and (vi) the exercise of remedies under, or the enforcement of, this Agreement
and the other Transaction Documents and its applicable rights in and to the
Subject Property.



Section 7.5. Confidentiality.


(a)    By Seller Parties. The Seller and Covanta, individually and as Servicer,
agrees with respect to itself that it shall, and Covanta agrees that it shall
cause each Originator to: (i) refrain from posting to a website or publish or
otherwise distribute to any other Person this Agreement and the other
Transaction Documents, including any pricing hereunder or thereunder and (ii)
maintain the confidentiality of the information in this Agreement and the other
Transaction Documents relating to structuring fees, used fees, unused fees,
other fees, yield, and other pricing terms, including in communications with
third parties and any publications; provided, that the Transaction Documents and
such information may be disclosed (A) to third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Administrative Agent and each
Purchaser Agent; (B) as required by the rules of any stock exchange; (C) to
legal counsel, accountants and auditors for the Seller Parties if such counsel,
accountants and auditors agree to hold it confidential or are otherwise under a
professional duty to maintain the confidentiality of such information, (D) as
required by Law or pursuant to any binding court order, subpoena, or other legal
process and (E) if required in connection with any litigation or dispute between
the parties hereto (provided that each Seller Party will use reasonable efforts
to obtain confidential treatment for such information in connection with such
litigation or dispute).


(b)    By Agents and Purchasers. The Administrative Agent, the Purchaser Agents
and the Purchasers agree to maintain the confidentiality of all non-public
information (that was not independently developed or acquired by such Person and
that did not become public information in any manner other than by breach hereof
by such Person) regarding the Seller Parties and the Obligors received by it in
connection with this Agreement; provided, that such information may be disclosed
(i) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality similar to the confidentiality restrictions herein
set forth; (ii) to legal counsel, accountants and auditors of the Purchaser
Agents, the Purchasers or the Administrative Agent if such counsel, accountants
and auditors agree to hold it confidential or are otherwise under a professional
duty to maintain the confidentiality of such information; (iii) to any assignee
or participant or potential assignee or participant (if it agrees to abide by
the terms of this Section 7.5); (iv) to any regulatory or governmental
authorities having jurisdiction, or claiming to have jurisdiction, over the
Administrative Agent, any Purchaser Agent, any Purchaser or any Participant, (v)
as required by any Law, rule, or regulation, or pursuant to any direction,
request or order of any judicial, administrative or regulatory authority or
proceedings or as requested in any court order, subpoena, or other legal
process, (vi) as required in connection with any litigation or dispute or in
connection with the exercise of any rights or remedies under any of the
Transaction Documents, (vii) to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the Exchange Act, (viii) to
investors and potential investors in Commercial Paper Notes of any Conduit
Purchaser as required by regulations or regulatory authorities or the actual or
potential financing source of any other Purchaser, and (ix) to any Liquidity
Providers, Program Support Providers or equity investors in any Conduit
Purchaser.


Section 7.6. Tax Forms; FATCA. (a) Each Purchaser shall deliver to the Seller
and to the Administrative Agent, on the Closing Date (or, if later, on the date
on which it becomes a Purchaser), or at the time or times prescribed by
applicable Laws, or when reasonably requested by the Seller, Covanta or the
Administrative Agent, and each Affected Person (other than the



Purchasers) shall deliver to the Seller and to the Administrative Agent, on or
prior to receipt of its first payment under any Transaction Document, such
properly completed and executed documentation prescribed by applicable Laws or
by the relevant Governmental Authority of any jurisdiction and such other
reasonably requested information as will permit the Seller, Covanta, the
Administrative Agent or the applicable Purchaser Agent, as the case may be, to
determine (i) whether or not payments made hereunder are subject to withholding
Taxes, (ii) if applicable, the required rate of withholding or deduction, and
(iii) such Purchaser’s (or such other Affected Person’s) entitlement to any
available exemption from, or reduction of, applicable withholding Taxes in
respect of all payments to be made to such Purchaser (or such other Affected
Person) by the Seller pursuant to this Agreement or otherwise to establish such
Purchaser’s (or such other Affected Person’s) status for withholding Tax
purposes in the applicable jurisdiction.


(b)
Without limiting the generality of the foregoing:



(i)    Each Purchaser (and each Affected Person, other than the Purchasers, that
receives a payment under any Transaction Document) that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
shall deliver to the Seller and the Administrative Agent executed originals of
IRS Form W-9 certifying that such Purchaser or Affected Person is exempt from
United States federal backup withholding tax or such other documentation or
information prescribed by applicable Laws or reasonably requested by the Seller,
the applicable Purchaser Agent, or the Administrative Agent as will enable the
Seller, such Purchaser Agent or the Administrative Agent, as the case may be, to
determine whether or not such Purchaser (or such other Affected Person) is
subject to backup withholding or information reporting requirements; and


(ii)    each Purchaser (and each Affected Person, other than the Purchasers,
that receives a payment under any Transaction Document) that is organized under
the Laws of a jurisdiction other than the United States (including each State
thereof and the District of Columbia) (a “Foreign Purchaser” and a “Foreign
Affected Person”, respectively) that is entitled under the Internal Revenue Code
or any applicable treaty to an exemption from or reduction of withholding Tax
with respect to payments hereunder shall deliver to the Seller and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Seller or the Administrative Agent) on or prior to the date on which such
Foreign Purchaser becomes a Purchaser with respect to this Agreement (and from
time to time thereafter upon the request of the Seller or the Administrative
Agent, but only if such Foreign Purchaser is legally entitled to do so), or in
the case of a Foreign Affected Person, on or prior to receipt of its first
payment under any Transaction Document, whichever of the following is
applicable:


(A)    in the case of a Foreign Purchaser (or Foreign Affected Person), claiming
eligibility for benefits of an income Tax treaty to which the United States is a
party, executed originals of IRS Form W-8BEN or IRS Form W- 8BEN-E, as
applicable,


(B)
executed originals of IRS Form W-8ECI,




(C)    in the case of a Foreign Purchaser (or Foreign Affected Person) claiming
the benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate (a “U.S. Tax Compliance Certificate” in
the form contained in Annex D-1) to the effect that such Foreign Purchaser (or
Foreign Affected Person) is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Seller within the meaning of section 871(h)(3)(A) of the Internal Revenue Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Internal Revenue Code, and (y) executed originals of IRS Form W 8BEN or IRS
Form W-8BEN-E, as applicable, or


(D)    to the extent a Foreign Purchaser (or Foreign Affected Person) is not the
beneficial owner, executed originals of IRS Form W-8IMY and all required
supporting documentation, including IRS Form W-8ECI, IRS Form W- 8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Annex D-2 or Annex D-3, IRS Form W-9, or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign
Purchaser (or Foreign Affected Person) is a partnership and one or more direct
or indirect partners of such Foreign Purchaser (or Foreign Affected Person) are
claiming the portfolio interest exemption, such Foreign Purchaser (or Foreign
Affected Person) may provide a U.S. Tax Compliance Certificate substantially in
the form of Annex D-4 on behalf of any direct or indirect partner, or


(E)    duly completed executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding Tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Seller, Covanta or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    If a payment made hereunder to any Purchaser (or other Affected Person)
would be subject to United States federal withholding Tax imposed by FATCA if
such Purchaser (or such other Affected Person) were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Purchaser
(or such other Affected Person) shall deliver to the Seller, the applicable
Purchaser Agent and the Administrative Agent at the time or times prescribed by
Law and at such time or times reasonably requested by the Seller, the applicable
Purchaser Agent or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Seller, the
Servicer, the applicable Purchaser Agent or the Administrative Agent as may be
necessary for the Seller, the applicable Purchaser Agent or the Administrative
Agent to comply with its obligations under FATCA and to determine that such
Purchaser (or such other Affected Person) has complied with such Purchaser’s (or
such other Affected Person’s) obligations under FATCA or to determine



the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.
(c)    Each Purchaser (and each Affected Person, other than the Purchasers, that
receives a payment under any Transaction Document) shall promptly notify the
Seller, the applicable Purchaser Agent and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.


Section 7.7. Tax Treatment. The Seller and each Purchaser agree that each
Purchase and Reinvestment, and the transactions contemplated under this
Agreement shall be treated as the issuance of indebtedness for United States
federal income Tax purposes. Each party to this Agreement or any other
Transaction Document agrees to not take any Tax position inconsistent with such
Tax characterization and shall not report the transactions arising under this
Agreement for Tax purposes in any manner other than the issuance of debt
obligations on all applicable Tax returns unless otherwise required by
applicable Law.


Section 7.8. Status of Administrative Agent; Delivery of Tax Forms. On or before
the date that any Person becomes the Administrative Agent hereunder (and from
time to time thereafter upon the reasonable request of the Seller), it shall
deliver to the Seller properly two completed and executed originals of either
(i) IRS Form W-8ECI, or (ii) such other documentation reasonably requested by
the Seller as will permit the Seller to make payments to the Administrative
Agent without or at a reduced rate of deduction or withholding of any Taxes
imposed by the United States. The Administrative Agent agrees that if any form
or documentation it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or documentation or notify
the Seller of its legal inability to do so.


Section 7.9. GOVERNING LAW AND JURISDICTION.


(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN §5-1401 AND
§5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO)).


(b)    EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON- EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED WITHIN NEW YORK COUNTY IN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.


Section 7.10. Execution in Counterparts; Electronic Delivery. This Agreement may
be executed in any number of counterparts, each of which, when so executed,
shall be deemed to be an original, and all of which, when taken together, shall
constitute one and the same agreement.



A facsimile, pdf attachment to an email or other form of electronic delivery of
any such counterpart shall be as effective as delivery of a manually signed
(ink) original.


Section 7.11. Survival. The provisions of Article III, Article VI, Sections 1.7,
7.4, 7.5, 7.9, 7.12,
7.15
, 7.17, 7.18, 7.19, 7.20 and this Section 7.11 shall survive any termination of
this Agreement.



Section 7.12. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WITH RESPECT TO CONTRACT
CLAIMS. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A JUDGE WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH
OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.


Section 7.13. Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.


Section 7.14. Headings. The captions and headings of this Agreement, including
any Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.


Section 7.15. Special Damages. No claim may be made by any party hereto or its
Affiliates against any other party hereto or its respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document, or any act,
omission or event occurring in connection therewith; and each party hereto
hereby waives, releases, and agrees on behalf of itself and its Affiliates not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.


Section 7.16. Patriot Act. Each Purchaser hereby notifies each Seller Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each applicable Seller Party,
which information includes the name and address of each Seller Party and other
information that will allow such Purchaser to identify each Seller Party in
accordance with the Patriot Act.


Section 7.17. No Proceedings.



(a)    Against Conduit Purchaser. Each of the Seller, Covanta, individually and
as Servicer, each Purchaser Agent, the Administrative Agent and each Committed
Purchaser hereby agrees (and each Liquidity Provider and Program Support
Provider agrees to the extent of its third party beneficiary rights hereunder)
that it will not, and Covanta agrees that it will not permit any other Seller
Party to, institute against any Conduit Purchaser, or join any other Person in
instituting against any Conduit Purchaser, any Insolvency Event until one year
plus one day following the last day on which all Commercial Paper Notes and
other publicly or privately placed indebtedness for borrowed money of such
Conduit Purchaser shall have been indefeasibly paid in full. The terms of this
subsection shall not limit the rights of any Person to file any claim in or
otherwise take any action with respect to any Insolvency Event with respect to
any Conduit Purchaser that was instituted by any other Person (that is not such
Person or its Affiliate).


(b)    Against Seller. Covanta, individually and as Servicer, hereby agrees that
it will not, and it will not permit any other Seller Party to, institute against
the Seller, or join any other Person in instituting against the Seller, any
Insolvency Event until one year plus one day following the Final Termination
Date. The foregoing shall not limit any such Person’s right to file any claim in
or otherwise take any action with respect to any Insolvency Event with respect
to the Seller that was instituted by any other Person (that is not such Person
or its Affiliate).


Section 7.18. Limitation of Payments. Notwithstanding any provisions contained
in this Agreement to the contrary, each Conduit Purchaser shall not, and shall
not be obligated to, pay any amount pursuant to this Agreement unless (i) such
Conduit Purchaser has received funds which may be used to make such payment and
which funds are not required to repay its commercial paper notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of such Conduit Purchaser’s
commercial paper notes are paid in full. Any amount which such Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of such Conduit Purchaser for any such insufficiency unless
and until such Conduit Purchaser satisfies the provisions of clauses (i) and
(ii) above.


Section 7.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or any
other Transaction Document, or in any other agreement, arrangement or
understanding among any of the parties hereto or thereto, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
this Agreement or any other Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:





-11-

--------------------------------------------------------------------------------





(i)
a reduction in full or in part or cancellation of any such liability;



(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 7.20. Limited Liability. Notwithstanding anything to the contrary
contained in this Agreement, the obligations of any Conduit Purchaser under this
Agreement and all other Transaction Documents are solely the corporate
obligations of such Conduit Purchaser and shall be payable solely to the extent
of funds received from the Seller in accordance herewith or from any party to
any Transaction Document in accordance with the terms thereof in excess of funds
necessary to pay matured and maturing Commercial Paper Notes. No recourse under
any obligation, covenant or agreement of any Conduit Purchaser contained in this
Agreement shall be had against any Person or entity providing corporate
management services to such Conduit Purchaser (each a “Corporate Services
Provider”) (or any Affiliate thereof), or any stockholder, employee, officer,
director or incorporator of such Conduit Purchaser or beneficial owner of any of
them, as such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of such Conduit
Purchaser, and that no personal liability whatsoever shall attach to or be
incurred by such Corporate Services Provider (or any Affiliate thereof), or the
stockholder, employee, officer, director or incorporator of such Conduit
Purchaser or beneficial owner of any of them, as such, or any of them, under or
by reason of any of the obligations, covenants or agreements of such Conduit
Purchaser contained in this Agreement, or implied therefrom, and that any and
all personal liability for breaches by such Conduit Purchaser of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute or constitution, of such Corporate Services Provider (or any Affiliate
thereof) and every such stockholder, employee, officer, director or incorporator
of such Conduit Purchaser or beneficial owner of any of them is hereby expressly
waived as a condition of and consideration for the execution of this Agreement;
provided, however, that this Section 7.20 shall not relieve any such
stockholder, employee, officer, director or incorporator of such Conduit
Purchaser or beneficial owner of any of them of any liability it might otherwise
have for its own intentional misrepresentation or willful misconduct.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




-12-

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written,






 
 
CVA FINANCE LLC, as Seller
 
 
 
 
 
 
By:
/s/ Bradford J. Helgeson
 
 
Name:
Bradford J. Helgeson
 
 
Title:
President
 
 
 
 
 
 
COVANTA ENERGY, LLC, individually and as initial Servicer
 
 
By:
/s/James E. Reilly
 
 
Name:
James E. Reilly
 
 
Title:
Vice President and Treasurer



















































[Signature page to Receivables Purchase Agreement]


-13-

--------------------------------------------------------------------------------





 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT
 
 
BANK, as Administrative Agent
 
 
 
 
 
 
By:
/s/ Konstantina Kourmpetis
 
 
Name:
Konstantina Kourmpetis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Michael Regan
 
 
Name:
Michael Regan
 
 
Title:
Managing Director



























































[Signature page to Receivables Purchase Agreement]




-14-

--------------------------------------------------------------------------------








 
 
CACIP PURCHASER GROUP:
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT
 
 
BANK, as Purchaser Agent
 
 
 
 
 
 
By:
/s/ Konstantina Kourmpetis
 
 
Name:
Konstantina Kourmpetis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Michael Regan
 
 
Name:
Michael Regan
 
 
Title:
Managing Director



 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT
 
 
BANK, as Committed Purchaser
 
 
 
 
 
 
By:
/s/ Konstantina Kourmpetis
 
 
Name:
Konstantina Kourmpetis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Michael Regan
 
 
Name:
Michael Regan
 
 
Title:
Managing Director
 
 
 
 
 
 
Commitment: $100,000,000







































[Signature page to Receivables Purchase Agreement]





-15-

--------------------------------------------------------------------------------








 
 
ATLANTIC ASSET SECURITIZATION LLC,
 
 
as Conduit Purchaser
 
 
 
 
 
 
By:
/s/ Konstantina Kourmpetis
 
 
Name:
Konstantina Kourmpetis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Michael Regan
 
 
Name:
Michael Regan
 
 
Title:
Managing Director



 
 
LA FAYETTE ASSET SECURITIZATION LLC,
 
 
as Conduit Purchaser
 
 
 
 
 
 
By:
/s/ Konstantina Kourmpetis
 
 
Name:
Konstantina Kourmpetis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Michael Regan
 
 
Name:
Michael Regan
 
 
Title:
Managing Director
 
 
 
 







































[Signature page to Receivables Purchase Agreement]



EXHIBIT I DEFINITIONS; CONSTRUCTION




-16-

--------------------------------------------------------------------------------




1.    Certain Defined Terms. As used in this Agreement (including its Exhibits,
Schedules and Annexes), the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).


“Activation Notice” has the meaning set forth in Section 4.3(c).


“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.


“Adverse Claim” means, with respect to any asset, any lien, security interest or
other charge or encumbrance, or any other type of preferential arrangement, on,
in, against, or with respect to such asset, but excluding (i) any ownership
interest or security interest of the Administrative Agent for the benefit of the
Secured Parties arising hereunder, and (ii) the rights of any Controlled Account
Bank expressly set forth in any Controlled Account Agreement.
“Affected Person” means the Administrative Agent, the Purchaser Agents, the
Purchasers, any Liquidity Provider, any other Program Support Provider, any
Program Administrative Agent or any of their respective Affiliates.


“Affiliate” means, as to any Person: any Person that, directly or indirectly, is
in control of, is controlled by or is under common control with such Person,
including any direct or indirect Subsidiary of such Person or of any Person
controlling such Person. For purposes of this definition, a Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the other Person, whether through the ownership of voting shares or
membership interests, by contract, or otherwise.


“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.


“Aggregate Funding Amount” means, with respect to any Purchase, the aggregate
amount of funds to be remitted by the Purchasers to the Seller as the purchase
price for the new Sold Assets being sold hereunder in connection with such
Purchase (and the Capital of each such Purchaser shall be increased by the
portion of such Aggregate Funding Amount funded by such Purchaser).


“Aggregate Unpaids” means, at any time, all of the following at such time: (a)
the Aggregate Capital at such time; (b) the accrued and unpaid Aggregate Yield
at such time; (c) the accrued and unpaid Fees under the Fee Letter at such time;
(d) all other fees, costs, expenses, indebtedness, reimbursement obligations,
and other liabilities and obligations of any type owing by the Seller to the
Administrative Agent, any Purchaser Agent, any Purchaser, any Indemnified Party
or any other Affected Person arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby.




Exhibit I-1

--------------------------------------------------------------------------------





“Aggregate Yield” at any time, means the sum of the aggregate for each Purchaser
of the accrued and unpaid Yield with respect to each such Purchaser’s Capital at
such time.


“Agreement” has the meaning set forth in the preamble hereto.


“Allowance for Doubtful Accounts” means the amount determined by the Servicer in
its sole discretion with respect to any Pool Receivable that is not an
Ineligible Aged Receivable but which the Servicer reasonably determines in not
collectible.
“Alternative Benchmark Rate” has the meaning given to it in Section 1.8(d).
“Anti-Corruption Laws” means any applicable laws, rules, or regulations relating
to bribery or corruption, including (a) the United States Foreign Corrupt
Practices Act of 1977; (b) the United Kingdom Bribery Act of 2010; and (c) any
other similar law, rule or regulation in any applicable jurisdiction currently
in force or hereafter enacted.


“Anti-Money Laundering Laws” means any laws or regulations relating to money
laundering or terrorist financing in any applicable jurisdiction currently in
force or hereafter enacted.
“Assignment Agreement” has the meaning given to it in Section 7.3(b).


“Assignment Percentage” has the meaning set forth in Section 7.3(b) of this
Agreement


“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external legal counsel.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C.
§ 101, et seq.), as amended from time to time.


“Base Rate” means, with respect to any Yield Period, the fluctuating rate per
annum (changing as and when there is a change in such rate and using for such
Settlement Period the average rate for each day occurring during such Settlement
Period) equal on any day during such Settlement Period to the highest of (a) the
per annum rate most recently published as the “U.S. Prime Rate” in the Wall
Street Journal or any comparable publication that publishes such rate that is
selected by the Administrative Agent (which may not be the lowest rate
applicable to financings by any Purchaser at such time); (b) the Federal Funds
Rate plus 0.50% per annum; and (c) either the LIBO Rate or the Alternative
Benchmark Rate, as applicable, plus 1.00% per annum.



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Business Day” means any day (other than a Saturday or Sunday) on which (a)
banks are not authorized or required to close in New York City, New York and (b)
if this definition of “Business Day” is utilized in connection with the LIBO
Rate, dealings are carried out in the London interbank market.


“CACIB” has the meaning set forth in the preamble to this Agreement.


“CACIB Purchaser Group” means the Purchaser Group of which CACIB is the
Purchaser
Agent.


“Capital” means, with respect to any Purchaser, the aggregate amount paid by
such
Purchaser in respect of any Purchase pursuant to Section 1.1(c), as adjusted
from time to time as follows: (a) as reduced by the amount of funds distributed
to such Purchaser in reduction of Capital pursuant to Section 1.4(e)(v), (b) as
reduced (in the case of a Conduit Purchaser) or increased (in the case of a
Committed Purchaser) by the amount of any purchase of Reinvestment Collections
pursuant to Section 1.1(d) in the event that a Conduit Purchaser declines to
make a Reinvestment, and (c) as increased (with respect to any assignee
Purchaser) or reduced (with respect to any assignor Purchaser) by the amount of
any assignment of Capital pursuant to any Assignment Agreement executed
hereunder or any transfer between Purchasers in the same Purchaser Group (which,
for the avoidance of doubt, does not require the execution of an Assignment
Agreement); provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded, returned or disgorged distribution as though it
had not been made.


“Capital Coverage Amount” means, at any time of determination, the amount equal
to (a) the Net Receivables Pool Balance at such time minus (b) the Total
Reserves at such time.


“Change in Control” means that (a) Covanta ceases to directly own 100% of the
ownership interests of Seller, (b) Covanta ceases to own, directly or
indirectly, 100% of the ownership interests of each Originator (other than
itself), (c) any Person other than Holding shall acquire direct ownership,
beneficially or of record, of any voting stock of Covanta, (d) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of Holding and its Subsidiaries and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 50% of the outstanding voting stock of Holding, or (e) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Holding cease to be occupied by Persons who either
(i) were members of the board of directors of Holding on the Closing Date or
(ii) were nominated for election by the board of directors of Holding, a
majority (other than vacant seats) of whom were directors on the Closing



Date or whose election or nomination for election was previously approved by a
majority of such directors.


“Closing Date” means December 6, 2019.


“Collection Account” means a deposit account of the Seller maintained at a bank
for the purpose of receiving Collections, either directly or by transfer
directly from a related Lock-Box, as identified on Schedule II – Part A (as such
schedule may be modified from time to time in connection with the closing or
opening of any Collection Account required or permitted hereunder).


“Collections” means, with respect to any Receivable, (a) all collections and
funds that are received (whether in the form of cash, ACH, wire transfer, check,
instrument, bank draft, or otherwise) by any Originator, the Seller or the
Servicer in payment of such Receivable (including all payments in respect of
purchase price, interest, finance charges, fees, Taxes, transmission charges and
other charges related thereto) or otherwise collected, paid or applied in
respect such Receivable or the Related Security (including insurance payments
and net proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the Obligor or any other Person directly or indirectly
liable for the payment of such Receivable and available to be applied thereon);
and (b) all Deemed Collections.


“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by any Conduit Purchaser to fund its investments in accounts receivable
or other financial assets.


“Commitment” means, with respect to any Committed Purchaser, the amount set
forth as such Committed Purchaser’s “Commitment” on the signature page to this
Agreement or as set forth in any Assignment Agreement or other agreement
pursuant to which such Committed Purchaser became a party hereto, as such amount
may be modified in connection with any subsequent assignment of such Commitment
pursuant to an Assignment Agreement executed hereunder, and as such amount may
be increased or decreased (but not below, in aggregate for all Committed
Purchasers, the Aggregate Capital), on a pro rata basis for all of the Committed
Purchasers, by the mutual agreement of the Committed Purchasers, Seller and
Administrative Agent.


“Commitment Period” means the period from (and including) the Effective Date
through (but excluding) the Facility Termination Date.


“Committed Purchaser” means each Person listed as such (and its respective
Commitment) on the signature pages of this Agreement or in any Assignment
Agreement.


“Concentration Account” means a deposit account of the Seller identified on
Schedule II
– Part A, for the purpose of receiving Collections from the Collection Accounts
(or any replacement account as herein required).


“Concentration Percentage” means, for any Obligor Group, the highest
concentration percentage for which such Obligor Group qualifies based on the
debt rating requirement set forth in the table below (which, in the case of any
Government Obligor, shall include any rating for



any general obligation debt of such Government Obligor (but excluding net
revenue bonds or other obligations that are not general obligations of such
Government Obligor)):


DEBT RATING REQUIREMENT
CONCENTRATION
PERCENTAGE
The Obligor Rated Party for such Obligor Group: (i) has a short-term debt rating
of at least A-1 by Standard & Poor’s and at least P-1 by Moody’s; or (ii) has no
short-term debt rating and has a long-term debt rating of at least A by Standard
& Poor’s and at least A2 by Moody’s; provided, with respect to any Government
Obligor, only one such rating set forth in clause (i) or (ii) need apply in
order to qualify for this category
20.00%
The Obligor Rated Party for such Obligor Group: (i) either (A) has a short-term
debt rating of at least A-2 by Standard & Poor’s and at least P-2 by Moody’s or
(B) solely if assigned a short-term debt rating by only one of the foregoing
rating agencies, has a short-term debt rating of at least A-1 by Standard &
Poor’s or at least P-1 by Moody’s; or (ii) has no short-term debt rating and
either (A) has a long-term debt rating of at least BBB+ by Standard & Poor’s
and at least Baa1 by Moody’s, or (B) solely if assigned a long-term debt rating
by only one of the foregoing rating agencies, has a long-term debt rating of at
least A by Standard & Poor’s or at least A2 by Moody’s; provided, with respect
to any Government Obligor, only one such rating set forth in clause (i)(A) or
(ii)(A) need apply in order to qualify for this category
10.00%
The Obligor Rated Party for such Obligor Group: (i) either (A) has a short-term
debt rating of at least A-3 by Standard & Poor’s and at least P-3 by Moody’s or
(B) solely if assigned a short-term debt rating by only one of the foregoing
rating agencies, has a short-term debt rating of at least A-2 by Standard &
Poor’s or at least P-2 by Moody’s; or (ii) has no short-term debt rating and
either (A) has a long-term debt rating of at least BBB- by Standard & Poor’s
and at least Baa3 by Moody’s, or (B) solely if assigned a long-term debt rating
by only one of the foregoing rating agencies, has a long-term debt rating of at
least BBB+ by Standard & Poor’s or at least Baa1 by Moody’s; provided, with
respect to any Government Obligor, only one such rating set forth in clause
(i)(A) or (ii)(A) need apply in order to qualify for this category
6.67%
There is no Obligor Rated Party for such Obligor Group or the Obligor Rated
Party for such Obligor Group does not qualify under any of the rating
requirements set forth in this chart above (including non-investment grade and
unrated Obligors)
4.00%



“Conduit Purchaser” means each commercial paper conduit that is signatory hereto
or that becomes a party to hereto as a Conduit Purchaser by the assignment from
an assignor Conduit Purchaser pursuant to an Assignment Agreement or otherwise
in accordance with the terms hereof.


“Contract” means, with respect to any Receivable, any and all contracts,
agreements, instruments, invoices, notes, or other documents or writings
(whether or not electronic) pursuant to which such Receivable arises or that
evidences such Receivable or under which an Obligor



becomes or is obligated to make payment in respect of such Receivable; provided,
that each singular reference to a “Contract” related to a Receivable shall
include each and every one of the foregoing with respect to such Receivable.


“Controlled Account” means (i) any Collection Account (including any Lock-Box
associated therewith) and (ii) the Concentration Account.


“Controlled Account Agreement” means, collectively, (i) the Blocked Account
Control Agreement, dated on or about December 6, 2019, among the Seller, the
Servicer, the Administrative Agent and JPMorgan Chase Bank, N.A., as depositary,
relating to the deposit accounts referred to therein, as amended from time to
time, (ii) the Blocked Account Control Agreement, dated on or about December 6,
2019, among the Seller, the Servicer, the Administrative Agent and JPMorgan
Chase Bank, N.A., as depositary, relating to the Lock-Box and accounts referred
to therein, as amended from time to time, and (iii) a deposit account control
agreement (and, if applicable, with lock-box provisions), in form and substance
satisfactory to the Administrative Agent, executed by any future Controlled
Account Bank, the Administrative Agent, the Servicer and the Seller with respect
to any future Controlled Accounts established by the Seller (or the Servicer on
behalf of the Seller).


“Controlled Account Bank” means any bank holding one or more Controlled
Accounts.


“Covanta” has the meaning set forth in the preamble to this Agreement.


“Covanta Notes” means any promissory notes, instruments, deferred purchase price
obligation or similar debt issued or arising under or in connection with the
Originator Purchase and Sale Agreement with respect to the non-cash portion of
the purchase price paid by Covanta to any Originator for the acquisition of Pool
Assets thereunder.


“Covanta Purchase and Sale Agreement” means the Covanta Purchase and Sale
Agreement, dated as of the date hereof, between Covanta, as seller, and the
Seller, as purchaser, as amended, amended and restated, supplemented or
otherwise modified from time to time.


“Credit Agreement” means that certain Second Amended and Restated Credit And
Guaranty Agreement, dated as of August 21, 2018, by and among Covanta, as
borrower, Holding and certain Subsidiaries of Covanta, as guarantors, the
lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, collateral agent and issuing bank, Crédit Agricole
Corporate and Investment Bank, JPMorgan Chase Bank, N.A., Citizens Bank, N.A.,
MUFG Union Bank, N.A. and Sumitomo Mitsui Banking Corporation, as co-syndication
agents and TD Bank, N.A., Capital One, National Association, CoBank, ACB and
Compass Bank, as co-documentation agents, as amended, amended and restated,
supplemented or otherwise modified from time to time.


“Credit and Collection Guidelines” means, the Servicer’s Billing, Accounts
Receivable and Credit Management Process Guideline and any other policies or
guidelines applicable to origination, credit, servicing and collection of any
Pool Receivables by Covanta, any Originator or Servicer (on behalf of Seller),
as applicable, in each case, as in effect on the Closing Date and set forth in
Schedule I, as any of the foregoing are modified in compliance with the
restrictions set forth in Exhibit IV; provided, if a new Originator is added
pursuant to the terms hereof and it



has a different origination policy, the addition of such policy shall be deemed
to be a “change” in the Credit and Collection Guidelines for purposes of the
covenants set forth in Exhibit IV.


“Data Medium” means any medium whatsoever for storing or transmitting data or
information, whether physically or electronically, including books, printed
documents or records, video recordings, audio recordings, magnetic disks,
optical disks, computer tapes, magnetic tapes, digital tapes, magnetic files,
cloud storage, online repositories, any network or other use of the Internet,
computer hard drives, flash drives, and any other form of computer storage or
transmission.


“Days’ Sales Outstanding” means, at any time, an amount equal to (a) the average
of the Outstanding Balances of all Pool Receivables as of the last day of each
of the three most recently ended calendar months; divided by (b) the quotient of
(i) the sum of the initial Outstanding Balances of all Pool Receivables
originated by the Originators during the three most recently ended calendar
months, divided by (ii) 90.


“Debt” means (a) indebtedness for borrowed money; (b) obligations evidenced by
bonds, debentures, notes, mortgages, indentures or other similar instruments;
(c) obligations to pay the deferred purchase price of property or services
(other than trade accounts payable); (d) all capital lease obligations; and (e)
obligations under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (d).


“Deemed Collection” has the meaning set forth in Section 1.4(f).


“Default Ratio” means, for any calendar month, the quotient (expressed as a
percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded
upward) of (a) the aggregate Outstanding Balance of all Pool Receivables that
are Defaulted Receivables during such calendar month, divided by (b) the sum of
the initial Outstanding Balances of all Pool Receivables originated by the
Originators during the month that is six calendar months before such month.


“Defaulted Receivable” means, with respect to any calendar month, a Pool
Receivable
(a)    for which any payment, or part thereof, was unpaid for more than 120 days
but not more than 150 days from the original due date for such payment at any
time during such calendar month,
(b)    as to which an Insolvency Event has occurred with respect to the Obligor
thereof during such calendar month; or (c) that at any time during such month
was first written-off as uncollectible (or should have been first written-off as
uncollectible during such month in accordance with the Credit and Collection
Guidelines).


“Delinquency Ratio” means, with respect to any calendar month, the quotient
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) of (a) the aggregate Outstanding Balance of all Delinquent
Receivables as of the last day of such calendar month, divided by (b) the
aggregate Outstanding Balance of all Pool Receivables as of the last day of such
calendar month.



“Delinquent Receivable” means a Pool Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days but less than 91 days from the
original due date for such payment.


“Dilution” has the meaning set forth in Section 1.4(f)(i).


“Dilution Horizon Ratio” means, as of the last day of any calendar month, the
quotient (expressed as a percentage and rounded to the nearest 1/100th of 1%,
with 5/1000th of 1% rounded upward) of (a) the sum of the initial Outstanding
Balances of all Pool Receivables originated by the Originators during the
consecutive 45 day period ending on such last day, divided by (b) the Gross
Balance as of the last day of such calendar month.


“Dilution Ratio” means, for any month, the quotient (expressed as a percentage
and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward) of
(a) the aggregate amount of Dilution during such calendar month, divided by (b)
the sum of the initial Outstanding Balances of all Pool Receivables originated
by the Originators during the immediately preceding calendar month.


“Dilution Reserve Percentage” means, on any date, the product of (a) the
Dilution Horizon Ratio multiplied by (b) the sum of (i) the product of 2.50
multiplied by the average of the Dilution Ratios for the twelve most recently
ended calendar months plus (ii) the Dilution Spike Factor.


“Dilution Spike Factor” means, as of any day, the product of (a) the remainder,
if positive, of (i) the highest Dilution Spike Factor Ratio for any applicable
Dilution Spike Factor Measurement Date, minus (ii) the arithmetic average of the
Dilution Spike Factor Ratios for each applicable Dilution Spike Factor
Measurement Date, multiplied by (b) the quotient of (i) the highest Dilution
Spike Factor Ratio for any Dilution Spike Factor Measurement Date, divided by
(ii)    the arithmetic average of the Dilution Spike Factor Ratio for each
applicable Dilution Spike Factor Measurement Date.


“Dilution Spike Factor Measurement Date” means, as of any day, the last day of
each of the twelve most recent calendar months ending on or prior to such day.


“Dilution Spike Factor Ratio” means, with respect to any Dilution Spike Factor
Measurement Date, the quotient of (a) the sum of (i) the Dilution Ratio for the
calendar month ending on such Dilution Spike Factor Measurement Date plus (ii) ½
the Dilution Ratio for the immediately preceding calendar month, divided by (b)
1.5.


“Directed Account” means the bank account set forth on Schedule IV or such other
bank account set forth in a written notice from the Seller to the Administrative
Agent and each Purchaser Agent; provided, if the “Directed Account” is a bank
account owned by Covanta, any remittance by a Purchaser to the Directed Account
shall constitute a payment by such Purchaser to the Seller for amounts payable
by such Purchaser to the Seller hereunder and a simultaneous payment by the
Seller to Covanta for amounts payable by the Seller to Covanta under the Covanta
Purchase and Sale Agreement.



“Direct Taxes” means any sales, use, gross receipts, goods and services, excise
or personal property Taxes imposed on or with respect of any Pool Receivable.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on or after the Closing Date that the initial
Purchase occurs hereunder.


“Eligible Receivable” means, at any time, a Pool Receivable:


(a)    that constitutes an unconditional and irrevocable unsecured payment
obligation of an Obligor that (i) is a resident of, and has a billing address
in, the United States (including Local Government Obligors and Federal
Government Obligors), and (ii) is not an Affiliate of the Seller, Covanta or any
other Originator;


(b)
that is denominated and payable only in United States dollars in the United
States;



(c)    that is due (and required to be paid) in full pursuant to the express
terms thereof on a stated due date that is no more than 65 days after the
original invoice date of such Receivable;


(d)
that arises in the ordinary course of business of an Originator;



(e)    that has been originated and serviced in compliance with, and that
otherwise satisfies all the requirements of, the Credit and Collection
Guidelines;


(f)    that has been fully earned by the applicable Originator and for which all
goods to be delivered in connection therewith have been fully delivered to the
applicable Obligor and all services to be performed in connection therewith have
been fully performed for such Obligor and, in any such event, for which no
future delivery of additional goods or performance of additional services or
other undertakings or obligations is required by such Originator or any other
Person;


(g)    for which revenue recognition for the sale of all goods or services
giving rise to such Receivable has been completed by the applicable Originator;



(h)    that is evidenced by a final (and not provisional) invoice with a unique
invoice number that does not correspond to any other Receivable and that
represents amounts not less than the invoiced balance (evidencing such
“Receivable” in its entirety) and such invoice has been delivered to and
received by the applicable Obligor;


(i)    that arises under a Contract that (i) is in full force and effect and is
a legal, valid and binding obligation of an Obligor, enforceable against such
Obligor in accordance with its terms, subject only to bankruptcy or equitable
principles generally applicable to enforceability of a contract; (ii) contains
no confidentiality provisions or restrictions on assignment (whether set forth
in such Contract or pursuant to any Law with respect to assignments applicable
to such Contract) that would be breached by the sale, pledge, assignment or
other transfer thereof, including any sale, pledge, assignment or other transfer
pursuant to or as contemplated by any of the Transaction Documents; and (iii) is
governed by the law of one of the States;


(j)    that, together with the related Contract, conforms in all material
respects to all applicable Laws, rules and Regulations and for which all
required Regulatory Actions and Approvals, if any, have been taken or obtained;
and no part of such Pool Receivable or the related Contract is in material
violation thereof;


(k)    that has been originated, maintained and serviced at all times in
compliance with all applicable Laws, rules and Regulations, and all required
Regulatory Actions and Approvals, if any, with respect to any of the foregoing
have been taken or obtained;


(l)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2;


(m)    if originated by an Originator other than Covanta, (i) for which such
Originator had good and marketable title thereto, free and clear of any Adverse
Claims, immediately prior to the transfer thereof to Covanta pursuant to the
Originator Purchase and Sale Agreement, (ii) that was freely assignable by such
Originator to Covanta immediately prior to such transfer, (iii) that was sold in
a true sale for the fair market value thereof by such Originator to Covanta
pursuant to and in compliance with the terms of the Originator Purchase and Sale
Agreement (and, on the date of such sale, Covanta had the financial resources to
pay any Covanta Notes issued or arising in connection therewith), and (iv) with
respect to which Covanta acquired a First Priority Interest in such Pool
Receivable, the Related Security, and the Collections and other proceeds with
respect thereto that has been validly assigned to the Administrative Agent for
the benefit of the Secured Parties (as a subsequent transferee);


(n)    whether originated by Covanta or any other Originator, (i) for which
Covanta had good and marketable title, free and clear of any Adverse Claims,
immediately prior to the transfer thereof to the Seller pursuant to the Covanta
Purchase and Sale Agreement, (ii) that was freely assignable by Covanta to the
Seller immediately prior to such transfer, (iii) that was contributed or sold in
a true contribution or true sale for the fair market value thereof by Covanta to
the Seller pursuant to and in compliance with the terms of the Covanta Purchase
and Sale Agreement, and (iv) with respect to which the Seller acquired a First
Priority Interest in such Pool Receivable, the Related Security, and the
Collections and other proceeds with respect



thereto that has been validly assigned to the Administrative Agent for the
benefit of the Secured Parties;


(o)    (i) in which the Seller owns good and marketable title, free and clear of
any Adverse Claims, (ii) that is freely assignable by the Seller (as a sale or
pledge) to the Administrative Agent for the benefit of the Secured Parties
hereunder, and (iii) with respect to which the Administrative Agent for the
benefit of the Secured Parties has acquired a First Priority Interest in such
Pool Receivable, the Related Security, and the Collections and other proceeds
with respect thereto;


(p)    that constitutes an “account” as defined in the UCC and is not (and is
not evidenced by) an “instrument”, “chattel paper” or “general intangible”, as
each of the foregoing is defined in the UCC;


(q)
that is not an Ineligible Aged Receivable;



(r)    for which Ineligible Aged Receivables of the applicable Obligor do not
exceed 50% of the Outstanding Balance of all such Obligor’s Receivables;


(s)
the payment of which by the applicable Obligor is not subject to any withholding



Tax;


(t)
that is not interest-bearing (except for any late payment charges);



(u)
that was not originated by an Excluded Originator;



(v)    if the related Obligor is a Government Obligor, for which such Government



Obligor has fully appropriated and authorized the payment thereof;


(w) that (i) is not subject to any revocation, dispute, setoff, claim,
counterclaim, holdback or defense to payment in full thereof (whether or not
asserted by the applicable Obligor), (ii) is not owed by a Government Obligor to
which any Seller Party has any accrued and unpaid obligations (whether to such
Government Obligor directly or to any governmental entity of which it is a part)
other than for Taxes that are not yet due or are being contested in good faith
and for which adequate reserves have been set aside in accordance with GAAP, and
(iii) is not, and in accordance with the Credit and Collection Guidelines is not
required to be, accounted for as doubtful, disputed or written-off (in whole or
in part); and


(x) for which neither the related Originator nor any Affiliate thereof is
holding any deposits received by or on behalf of the related Obligor.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Person, is treated as a single employer under Section
414(b) or (c) of the




Exhibit I-2

--------------------------------------------------------------------------------





Internal Revenue Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code.


“ERISA Event” means (a) any “reportable event” (as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder (other than an event
for which the 30 day notice period is waived)) with respect to a Plan; (b) a
withdrawal by any Originator or any of its ERISA Affiliates from a Plan subject
to Section 4063 of ERISA during a plan year in which the relevant entity is a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by such Originator or any of its ERISA Affiliates from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate a Plan in a distress termination under Section
4041(c) of ERISA, the treatment of a Plan or Multiemployer Plan amendment as a
termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan or to appoint
a trustee to administer any Plan or Multiemployer Plan; or (e) the imposition of
any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Originator or any of its ERISA
Affiliates.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Excess Concentration Amount” means, at any time (but without duplication), the
sum of
(a) the sum of the Excess Obligor Group Concentration Amounts for each Obligor
Group at such time, plus (b) the sum of the Excess State Concentration Amounts
for each State at such time, plus (c) the Excess Federal Government Obligor
Concentration Amount at such time; provided, at any time, for any Obligor Group
that is a Government Obligor for which the Excess Obligor Group Concentration
Amount is positive and that is also part of an Excess State Concentration
Amount, the Servicer may, at its option, exclude all (or any) of the Pool
Receivables of such Obligor Group from both the Gross Balance and the Excess
Concentration Amount calculation for purposes of determining the Excess
Concentration Factor at such time.


“Excess Concentration Factor” means, at any time, the quotient of (a) the Excess
Concentration Amount at such time divided by (b) the Gross Balance at such time.


“Excess Federal Government Obligor Concentration Amount” means, at any time, the
amount by which the aggregate Outstanding Balance of all Pool Receivables for
which the Obligor is a Federal Government Obligor at such time exceeds 5% of the
Gross Balance at such time.


“Excess Obligor Group Concentration Amount” means, at any time, with respect to
any Obligor Group, the amount (if any) by which (i) the Outstanding Balance of
the Pool Receivables of all Obligors in such Obligor Group at such time exceeds
(ii) the product of (A) the Concentration Percentage for such Obligor Group at
such time multiplied by (B) the Gross Balance at such time.



“Excess State Concentration Amount” means, for any State at any time, the amount
by which (a) the State Receivables Balance at such time exceeds (b) the product
of the (i) Gross Balance at such time, multiplied by (ii) the following
applicable percentage: (A) for the State with the largest State Receivables
Balance at such time, 25%; (B) for the State with the second largest State
Receivables Balance at such time, 20%; and (C) for each other State, 15%.


“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.


“Excluded Originator” means any Originator that has become subject after the
Effective Date to any change in the Regulatory Actions and Approvals or other
applicable Law to which it is subject, or there is a change in the
implementation or manner of compliance with any of the foregoing that, in any
event, individually or in the aggregate, (i) adversely affects the ability of
such Originator to generate Receivables of the same character or credit quality
as currently applicable on the Effective Date in any material respect, (ii)
adversely affects the ability of the Originator or any assignee or transferee of
the Originator to originate, enforce, service (including any servicing by such
Originator as a subservicer for Covanta, if applicable), assign, transfer or
pledge Receivables or otherwise perform any of the activities contemplated by
the Transaction Documents in any material respect, or (iii) otherwise could
reasonably be expected to have or result in a Material Adverse Effect.


“Excluded Taxes” means, with respect to an Affected Person, any of the following
Taxes imposed on or with respect to such Affected Person or required to be
withheld or deducted from a payment to such Affected Person: (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, state gross
receipts Taxes, and branch profits Taxes, in each case, imposed as a result of
such Affected Person being organized under the Laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or that are Other Connection
Taxes, (b) in the case of a Purchaser, United States federal withholding Taxes
imposed on amounts payable to or for the account of such Purchaser with respect
to its portion of Capital pursuant to a law in effect on the date on which such
Purchaser first funds a portion of Capital or first becomes obligated to fund a
portion of Capital, except in each case to the extent that amounts with respect
to such Taxes were payable to such Purchaser’s assignor immediately before such
Purchaser first funded a portion of Capital or first became obligated to fund a
portion of Capital, (c) any Tax attributable to and which would not have been
imposed but for such Affected Person’s failure to comply with the requirements
contained in Section 7.6, and (d) any United States federal withholding Taxes
imposed under FATCA.


“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.


“Facility Termination Date” means the earliest to occur of: (a) the Scheduled
Facility Termination Date, (b) the Facility Termination Date determined pursuant
to Section 2.2(a), (c) the date designated by the Seller as the “Facility
Termination Date” upon 30 days prior written notice to the Administrative Agent
and each Purchaser Agent, and (d) any date designated as the “Facility
Termination Date” by the Purchaser Agent of the CACIB Purchaser Group at such




Exhibit I-3

--------------------------------------------------------------------------------





Purchaser Agent’s sole discretion on or after the occurrence of a
Liquidity-Based Amortization Event.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any applicable intergovernmental agreements among Governmental Authorities
implementing the foregoing and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any such intergovernmental agreements, or treaties
or conventions among Governmental Authorities and implementing the foregoing.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Person
acting as Administrative Agent on such day on such transactions as determined by
the Administrative Agent.


“Federal Government Obligor” means a Government Obligor that is the United
States of America (but not any State or subdivision of a State) and includes any
executive, legislative, or judicial agency, authority, bureau, board,
department, instrumentality, commission, regulatory body or subdivision of the
federal government whose obligations are backed by the full faith and credit of
the United States of America.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.


“Fee Letter” means (i) that certain fee letter agreement, dated as of the
Closing Date, among the Seller, the Purchaser Agents and the Administrative
Agent, as amended, restated, supplemented or otherwise modified, and (ii) any
replacement, supplemental, or separate fee letter entered into in connection
with this Agreement that is identified as a “Fee Letter” for purposes hereof.


“Fees” means all fees set forth in the Fee Letter, including the “Used Fee” and
the “Unused Fee” (as therein defined).


“Final Maturity Date” means the date occurring 185 days after the Facility
Termination
Date.


“Final Termination Date” means the date occurring on or after the Facility
Termination
Date on which the Capital of each Purchaser has been reduced to zero, no accrued
and unpaid Yield is outstanding, and all other Aggregate Unpaids (other than
contingent and unasserted



indemnification obligations that survive termination of this Agreement) have
been indefeasibly paid in full.


“Financial Covenant Breach” means that either (i) the Leverage Ratio (as defined
in the Credit Agreement as in effect on the Effective Date) as of the last day
of any fiscal quarter exceeds 4:1 or (ii) the Interest Coverage Ratio (as
defined in the Credit Agreement as in effect on the Effective Date) as of the
last day of any fiscal quarter is less than 3:1.


“Financing Statement” means a UCC financing statement, utility security
instrument, or similar filing, as applicable, that is required under the UCC or
other applicable Law for perfection by filing with respect to the applicable
debtor or seller identified therein, and, if applicable, any amendment statement
thereto or continuation statement thereof.


“First Priority Interest” means an ownership interest or security interest that
is free and clear of any Adverse Claims and that constitutes a valid, perfected,
first priority “security interest” (as defined in the UCC to include the sale of
an account) under the UCC that is enforceable against all other Persons,
including any current owner (in the case of a pledge) or prior owner and any
creditor of or transferee from any such current or prior owner.


“Foreign Affected Person” has the meaning set forth in Section 7.6. “Foreign
Purchaser” has the meaning set forth in Section 7.6.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.


“Government Obligor” means an Obligor that is the United States of America, any
State, and any other Governmental Authority or a Person owned or managed by a
Governmental Authority.


“Governmental Authority” means any foreign, federal, State or local government
or political subdivision of any of the foregoing, including (i) any county,
parish, borough, city, municipality, village, or town, (ii) any central bank (or
similar monetary or regulatory authority),
(iii)    any governmental body or governmental entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining to government, (iv) any utility commission, utility board, utility
agency, environmental agency or other similar or dissimilar regulatory body, (v)
any court, tribunal, arbitrator, or other judicial body, and (vi) any agency,
authority, bureau, board, department, instrumentality, commission or subdivision
of any of the foregoing.


“Gross Eligible Balance” means, at any time, the aggregate Outstanding Balance
of all Pool Receivables that are Eligible Receivables at such time.


“Gross Balance” means, at any time, the aggregate Outstanding Balance of all
Pool Receivables at such time.


“Group Commitment” means, at any time with respect to any Purchaser Group, the
sum of the Commitment of each Committed Purchaser in such Purchaser Group.




Exhibit I-4

--------------------------------------------------------------------------------





“Group Commitment Percentage” means with respect to any Purchaser Group, a
fraction (expressed as a percentage) (i) the numerator of which is the Group
Commitment of such Purchaser Group and (ii) the denominator of which is the
aggregate Group Commitments of all Purchaser Groups.


“Guaranteed Obligations” has the meaning set forth in Section 5.1. “Holding”
means Covanta Holding Corporation.
“Indemnified Amounts” has the meaning set forth in Section 3.1.


“Indemnified Party” has the meaning set forth in Section 3.1.


“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Seller, any Originator or Covanta under any Transaction Document and (b) to the
extent not otherwise described in (a), Other Taxes.
“Independent Director” has the meaning set forth in Section 4(c) of Exhibit IV.
“Ineligible Aged Receivable” means a Pool Receivable as to which any of the
following
apply: (a) any payment, or part thereof, remains unpaid for 61 or more days from
the original due date for such payment; (b) as to which an Insolvency Event
shall have occurred with respect to the Obligor thereof; or (c) that has been,
or consistent with the Credit and Collection Guidelines should be, written off
as uncollectible.
“Information Package” means a report, in substantially the form of Annex A.
“Insolvency Event” means, with respect to any Person, that such Person shall
generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or the assets of such Person or any material portion
thereof shall become subject to any composition, marshaling of assets or similar
arrangement for the benefit of creditors; or any case, action or proceeding
shall be instituted by or against such Person before any court or other
Governmental Authority under any United States federal law (including the
Bankruptcy Code) or any State, local or foreign law or the law of any other
jurisdiction relating to bankruptcy, insolvency, reorganization, liquidation,
receivership, dissolution, winding-up or relief of debtors or seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, or seeking the entry of an order for relief or the appointment of
a receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, except with respect to an Obligor or the
Seller, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur; or such Person shall take any
action to authorize any of the foregoing actions, events or proceedings
described in this paragraph.


Exhibit I-5

--------------------------------------------------------------------------------







“Internal Commitment Percentage” means, for each Committed Purchaser in a
Purchaser Group, the Commitment of such Committed Purchaser divided by the total
of all Commitments of all Committed Purchasers in such Purchaser Group.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Percentage” means, at any time with respect to any Purchaser, the
ratio of
the Capital of such Purchaser to the Aggregate Capital.


“IRS” means the United States Internal Revenue Service.


“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.


“LIBO Rate” means, for any Yield Period (as long as a LIBOR Replacement Event
has not occurred), the rate per annum equal to the London interbank offered rate
as administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of that rate) for deposits in United States
dollars for a one month period as it appears on the relevant display page on the
Bloomberg Professional Service (or any successor or substitute page or service
providing quotations of interest rates applicable to United States dollar
deposits in the London interbank market as selected by the Administrative
Agent), at approximately 11:00 a.m., London, England time, two (2) Business Days
prior to the first day of such Yield Period; provided, that notwithstanding the
foregoing, if the LIBO Rate would otherwise be below zero, the LIBO Rate will be
deemed to be zero.


“LIBOR Replacement Event” means the determination made by the Administrative
Agent (which determination shall be final, binding and conclusive, absent
manifest error) that any of the following apply: (i) adequate and reasonable
means do not exist for ascertaining the LIBO Rate for any requested Yield
Period, including because LIBO is not available or published on a current basis,
and such circumstances are unlikely to be temporary, (ii) the applicable
supervisor or administrator (if any) of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or any Purchaser has
published or made a public statement identifying the specific date after which
the LIBO Rate shall no longer be used for determining interest rates for loans,
(iii) a rate other than the LIBO Rate has become a widely recognized benchmark
rate for newly originated loans in US dollars in the U.S. market, or (iv) a
public statement or publication of information was made by the regulatory
supervisor for the administrator (if any) of the LIBO Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or any Purchaser has
made a public statement that the LIBO Rate is no longer representative.


“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Purchaser (directly or indirectly)




Exhibit I-6

--------------------------------------------------------------------------------





in order to provide liquidity or other enhancement for such Conduit Purchaser’s
Commercial Paper Notes or other senior indebtedness.


“Liquidity-Based Amortization Event” shall mean the date that the Purchaser
Agent of the CACIB Purchaser Group notifies the Administrative Agent, the other
Purchaser Agents, the Seller and the Servicer in writing that any Conduit
Purchaser in such Purchaser Agent’s Purchaser Group has not funded any Purchase
or Reinvestment by such Conduit Purchaser through the issuance of Commercial
Paper Notes for a period of at least 270 consecutive days.


“Liquidity Provider” means each bank, other financial institution or other
Person that is at any time party to a Liquidity Agreement as a lender (or any
participant thereof).


“Lock-Box” means each lock-box maintained by a Controlled Account Bank for the
purpose of processing Collections.


“Loss Reserve Percentage” means, on any date, the product of (a) 2.50 multiplied
by (b) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recently ended calendar months multiplied
by (c) the quotient of (i) the sum of (A) the sum of the initial Outstanding
Balances of all Pool Receivables originated by the Originators during the three
most recently ended calendar months, plus (B) 50% of the Outstanding Balance of
all Pool Receivables originated by the Originators during the fourth preceding
calendar month, divided by (ii) the remainder of (A) the aggregate Outstanding
Balance of all Pool Receivables (other than Ineligible Aged Receivables) as of
the last day of the most recently ended calendar month minus (B) the Allowance
for Doubtful Accounts.


“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Group Commitments that aggregate more than 50% of the
Purchase Limit; provided, however, that so long as the Group Commitment of any
single Purchaser Group is greater than 50% of the Purchase Limit, then “Majority
Purchaser Agents” shall mean a minimum of two Purchaser Agents for Purchaser
Groups with Group Commitments that aggregate more than 50% of the Purchase
Limit.


“Material Adverse Effect” means a material adverse effect on:


(a)    the business, financial condition, results of operations, assets,
liabilities, or properties of the Seller, Covanta, any other Originator or the
Servicer taken as a whole;


(b)    the ability of the Seller, Covanta, any other Originator or the Servicer
to perform its obligations under any Transaction Document to which it is a
party;


(c)
the legality, validity or enforceability of any Transaction Document;



(d)    the value, legality, validity, enforceability, or collectability of the
Pool Receivables (other than an immaterial portion thereof);


(e)    the perfected ownership interest of the Seller in the Subject Property,
free of any interest of any Originator or any creditor or transferee of any
Originator;


Exhibit I-7

--------------------------------------------------------------------------------







(f)    the attachment, perfection, priority or enforceability of, or the status
as a First Priority Interest in, the interest of the Administrative Agent, for
the benefit of the Secured Parties, in, to or under any of the Subject Property;
or


(g)    the rights and remedies of the Administrative Agent, any Purchaser Agent
or any Purchaser under any of the Transaction Documents or associated with their
respective interests in the Subject Property, including under any Contract.


“Material Debt” means (i) with respect to the Seller, any Debt thereof, and (ii)
with respect to Covanta, any other Originator, the Servicer, or any Affiliate
thereof (other than Seller), whether individually or collectively with respect
to one or more of the foregoing, Debt under one or more facilities with an
aggregate principal amount of at least $50,000,000.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) of ERISA to which any Originator or any of its ERISA Affiliates makes or
is obligated to make contributions.


“Net Receivables Pool Balance” means, at any time, the remainder of: (a) the
Gross Eligible Balance at such time minus (b) the product of (i) the Excess
Concentration Factor at such time, multiplied by (ii) the Gross Eligible Balance
at such time.


“Obligor” means, with respect to any Receivable, each Person contractually
obligated, directly or indirectly, to make the payment thereunder (including any
guarantor or similar Person), and expressly includes any Governmental Authority,
public utility, independent system operator, regional transmission owner or
other obligor that owes the amount that is payable under the Contract evidencing
or giving rise to such Receivable for the goods sold or services rendered in
connection therewith.


“Obligor Group” means, with respect to one or more Obligors of Pool Receivables
at any time, (i) an Obligor (individually) if no other Obligor is an Affiliate
of such Obligor at such time; and (ii) any two or more Obligors (collectively)
that are Affiliates of each other at such time.


“Obligor Rated Party” means, with respect to any Obligor Group, the Obligor in
such Obligor Group that has the lowest debt rating assigned to it by either
Moody’s or Standard & Poor’s (or, if applicable, has the status of being
unrated); provided, that if no Obligor in such Obligor Group has any debt rating
assigned to it but a Person (the “Parent”) for which all such Obligors are
direct or indirect Subsidiaries does have a debt rating, the Parent shall be the
“Obligor Rated Party” for such Obligor Group, but only if the Servicer
reasonably believes that the Parent will support or guarantee the obligations of
each of the Obligors in such Obligor Group and the Administrative Agent does not
reasonably object.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Originator” means any of the following: (i) Covanta; (ii) a Person that is
listed as one of the “Other Originators” on Schedule III and that is an original
party (in its capacity as a seller)



to the Originator Purchase and Sale Agreement, or (iii) a Person that has
received the prior written approval of the Administrative Agent, in its sole
discretion (and after satisfactory credit review and due diligence), to become
an “Originator” for purposes hereof and that has executed a “New Originator
Joinder Agreement” under (and as defined in) the Originator Purchase and Sale
Agreement and other applicable documentation with respect thereto.


“Originator Purchase and Sale Agreement” means the Originator Purchase and Sale
Agreement, dated as of the date hereof, between the Originators (other than
Covanta), as sellers, and Covanta, as purchaser, as amended, amended and
restated, supplemented or otherwise modified from time to time, including as
supplemented by any New Originator Joinder Agreement (as therein defined).


“Other Connection Taxes” shall mean with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
portion of Capital.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Outstanding Balance” means, with respect to any Receivable, at any time, the
outstanding principal balance thereof at such time.


“Participant” has the meaning set forth in Section 7.3(a). “Participant
Register” has the meaning set forth in Section 7.3(a).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA PATRIOT Act).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA, and in respect of which Covanta or any of its ERISA
Affiliates contributes or has an obligation to contribute (or, if



such plan were terminated, would under Section 4069 of ERISA be deemed to
contribute or have an obligation to contribute).


“Pledged Receivable” means, at any time, each outstanding Pool Receivable that
is not a Sold Receivable at such time; provided, that if any such Pool
Receivable is thereafter designated as a “Sold Receivable” in connection with
any Purchase or Reinvestment, such Pool Receivable shall become a “Sold
Receivable” hereunder and shall cease to be a “Pledged Receivable.”


“Pledged Assets” means, at any time, (a) all Pledged Receivables at such time;
(b) all Related Security with respect thereto; (c) all Collections thereon; and
(d) all proceeds and products of any of the foregoing.


“Pool Assets” means the Sold Assets and the Pledged Assets.


“Pool Receivable” means any Receivable in the Receivables Pool (whether
constituting a Sold Receivable or a Pledged Receivable).


“Program Administration Agreement” means that certain administration agreement
between any Conduit Purchaser and Program Administrative Agent governing certain
aspects of the administration of such Conduit Purchaser’s commercial paper
facility or any other agreement having similar purposes, as in effect from time
to time.


“Program Administrative Agent” means the administrator designated for Purchaser
under the Program Administration Agreement.


“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Subject Property (or portions thereof)
maintained by such Conduit Purchaser or (d) the making of loans or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.


“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.


“Purchase” has the meaning set forth in Section 1.1(a).


“Purchase and Sale Agreements” means the Covanta Purchase and Sale Agreement and
the Originator Purchase and Sale Agreement.


“Purchase Date” has the meaning set forth in Section 1.1(b).



“Purchase Limit” means $100,000,000 (or such other amount as mutually agreed by
the parties that is equal to the aggregate Commitment of all Committed
Purchasers at such time in the event of any change thereto pursuant to the terms
hereof). References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the Aggregate Capital at such time.


“Purchase Notice” has the meaning set forth in Section 1.1(b).


“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent in accordance with the terms set forth in
this Agreement.


“Purchaser Group” means (i) initially, the Purchaser Agent and Purchasers
signatory hereto that comprise the CACIB Purchaser Group, and (ii) upon a new
Purchaser Agent becoming party hereto, such Purchaser Agent and each of the
Conduit Purchaser(s) (if any) and Committed Purchaser(s) for which such
Purchaser Agent has been identified as serving as its “Purchaser Agent”
hereunder.


“Purchaser Group Funding Amount” has the meaning set forth in Section 1.1(a).
“Purchasers” means the Conduit Purchasers and the Committed Purchasers.
“Purchasing Purchaser” has the meaning set forth in Section 7.3(b).
“Qualified Bank” means a bank that has a short term unsecured debt rating of no
lower than A-1 by Standard & Poor’s and P-1 by Moody’s


“Receivable” means any indebtedness or other obligations of an Obligor arising
from the sale of goods or services (including power and electricity) by an
Originator to such Obligor, including the obligation of such Obligor to pay the
purchase price and any interest, finance charges, fees, Taxes, transmission
charges and other charges related thereto.


“Receivable Records” means, with respect to any Receivable, all physical or
electronic documents, data and records in any Data Medium created in connection
with the origination, funding, acquisition, ownership, sale, contribution,
transfer, servicing, collection or enforcement of such Receivable or the related
Contract, including all communications with the applicable Originator or Obligor
and all other contracts, agreements, documents, and Financing Statements
relating thereto, all documentation, filings, certifications and records with
respect to any Regulatory Actions and Approvals required in connection
therewith, and all other written or electronic correspondence, data and
information of any type relating to, or arising in connection with, any of the
foregoing or with such Receivable generally.


“Receivables Pool” means, at any time, all of the then-outstanding Receivables
(including both Sold Receivables and Pledged Receivables) that have been or have
purported to be transferred to the Seller pursuant to the Covanta Purchase and
Sale Agreement.


“Register” has the meaning set forth in Section 7.3(b).



“Regulation” means any treaty, Law, rule, regulation or guideline of any
jurisdiction or any directive or request of any Governmental Authority (whether
or not having the force of law), including with respect to industry-specific
regulations on or with respect to public utilities, delivery and sales of energy
and electricity (whether wholesale or retail, as applicable) in intrastate or
interstate commerce, the transportation, storage, treatment or disposal of
hazardous waste, environmental matters, remediation requirements, government
contracting, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy,


“Regulatory Actions and Approvals” means, with respect to any Person, matter or
activity, all consents, approvals, licenses, authorizations, or orders of any
kind or nature whatsoever required to be obtained from any Governmental
Authority (including the Federal Energy Regulatory Commission and any other
similar or dissimilar Governmental Authority) or other Person with respect
thereto, and all notices, filings or other actions required to be given, filed
or taken in connection therewith, in any event, pursuant to any Law, rule or
Regulation or required under any contract relating to any regulated activity or
otherwise, or required by any Government Obligor.


“Reinvestment” has the meaning set forth in Section 1.1(d).


“Reinvestment Collections” means, on each day that is not a Termination Day, the
amount of all Collections and Deemed Collections on any Sold Receivable (or, to
the extent of any amounts due under the Seller Guaranty, Collections and Deemed
Collections on Pledged Receivables) that are then on deposit in the
Concentration Account and that are not required to be retained therein pursuant
to Section 1.4(b), up to, but not in excess of, the Outstanding Balance of new
Pool Receivables that are to be designated as “Sold Receivables” in connection
with the Reinvestment of such Reinvestment Collections.


“Reinvestment Date” has the meaning set forth in Section 1.1(d).


“Related Security” means, with respect to any Receivable, each of the following:


(a)
the related Contract and Receivable Records;



(b)    any security interests, liens or other property interests that secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with any Financing Statements or similar
filings relating thereto, and all rights in any repossessed goods;


(c)    any guaranties, indemnities, letters of credit (including any
letter-of-credit rights), derivatives, insurance, supporting obligations (as
defined in the UCC), or other agreements or arrangements of whatever character
from time to time supporting or securing payment of such Receivable or otherwise
relating to such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise;


(d)    all books and records relating to such Receivable or any other related
security described above, including all of the Seller’s right, title and
interest in all books and records of each Originator to the extent related to
any of the foregoing;





(e)    all of the Seller’s right, title and interest, solely with respect to
such Receivable, in and to (i) the Covanta Purchase and Sale Agreement,
including with respect to monies due or to become due to Seller from Covanta
thereunder with respect to such Receivable, and (ii) the Originator Purchase and
Sale Agreement (with respect to Seller’s rights as assignee of Covanta),
including with respect to monies due or to become due to Covanta (that have been
assigned to the Seller) from the applicable Originator thereunder with respect
to such Receivable; and


(f)
all proceeds of any of the foregoing.



“Reserve Floor Percentage” means, for any date, the sum of (a) 20.0% plus (b)
the product of (i) the average of the Dilution Ratios for the twelve most
recently ended calendar months multiplied by (ii) the Dilution Horizon Ratio
computed as of the last day of the most recently ended calendar month.


“Sanctioned Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly restricting or prohibiting dealings with, in or
involving such country or territory (currently, Iran, Cuba, Syria, Sudan, North
Korea and the Crimea region of Ukraine).


“Sanctioned Person” means any Person (a) identified on a Sanctions List, (b)
organized, domiciled or resident in a Sanctioned Jurisdiction, or (c) otherwise
the subject or target of any Sanctions, including by reason of ownership or
control by one or more Persons described in clauses (a) or (b).


“Sanctions” shall mean any economic or financial sanctions or trade embargoes
imposed, administered or enforced by (a) the United States (including OFAC and
United States Department of State), (b) the United Nations Security Council, (c)
the European Union or any member state, (d) the United Kingdom (including Her
Majesty’s Treasury), (e) the Canadian government or (f) any other applicable
jurisdiction.


“Sanctions List” shall mean any list of designated Persons that are the subject
of Sanctions, including (a) the Specially Designated Nationals and Blocked
Persons List maintained by OFAC, (b) the Consolidated United Nation Security
Council Sanctions List, (c) the consolidated list of persons, groups and
entities subject to EU financial sanctions maintained by the European Union or
any member state and (d) the Consolidated List of Financial Sanctions Targets in
the United Kingdom maintained by Her Majesty’s Treasury.


“Scheduled Facility Termination Date” means the date occurring 364 days after
the Effective Date.


“SEC” means the U.S. Securities and Exchange Commission.


“Secured Obligations” means all Aggregate Unpaids, Guaranteed Obligations, and
other obligations of any type whatsoever, whether payment or performance, of the
Seller or the Servicer (in its capacity as servicer and not in its individual
capacity) arising hereunder or under any other Transaction Document, including
the obligation to pay or distribute any Collections hereunder or thereunder, in
any such case, howsoever evidenced, whether now existing or



hereafter arising, direct or indirect, due or to become due, accrued or
unaccrued, absolute or contingent, and whether or not any of the foregoing arise
or accrue after the commencement of any Insolvency Event with respect to the
Seller and whether or not allowed as a claim in any proceeding with respect
thereto.


“Secured Parties” means (a) with respect to the Sold Assets, the Purchasers, and
(b) with respect to the Seller Collateral, the Administrative Agent, the
Purchaser Agents, the Purchasers, each other Affected Person, and each other
Indemnified Party.


“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Collateral” means all of the following: (a) all Pledged Assets; (b) the
Collection Accounts, Lock-Boxes, the Concentration Account and, in each case,
all funds on deposit therein or instruments, investments, and items of any type
credited thereto; (c) all rights (but none of the obligations) of the Seller
under the Covanta Purchase and Sale Agreement and the Originator Purchase and
Sale Agreement (with respect to the assignment of the rights of Covanta against
the Originators under the Originator Purchase and Sale Agreement), including (i)
all monies due or to become due under either Purchaser and Sale Agreement to the
Seller from Covanta (in the case of the Covanta Purchase and Sale Agreement) or
to Covanta (and assigned to the Seller) from an Originator (in the case of the
Originator Purchase and Sale Agreement); and (ii) all rights, remedies, powers,
claims and privileges of the Seller against Covanta or of Covanta (and assigned
to the Seller) against an Originator arising under or in connection with the
applicable Purchase and Sale Agreement; (d) all other property and assets of the
Seller of any kind or nature whatsoever, and (e) all products and proceeds of,
and all amounts received or receivable under, any or all of the foregoing.


“Seller Guaranty” has the meaning set forth in Section 5.1.


“Seller Parties” means the Servicer, the Seller, Covanta (in any capacity,
including individually, as an Originator, and as Servicer), each other
Originator and any Affiliates of any of them.


“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicing Fee” shall mean the fee referred to in Section 4.5. “Servicing Fee
Rate” shall mean the rate referred to in Section 4.5.
“Settlement Date” means (a) the 15th calendar day of each month (or if such day
is not a Business Day, the next Business Day), and (b) on and after the Facility
Termination Date, each other day selected from time to time by the
Administrative Agent (it being understood that the
Administrative Agent may select such Settlement Date to occur as frequently as
daily). References to the “related” Settlement Period with respect to any
Settlement Date shall mean the Settlement Period most recently ended.


“Settlement Period” means: (a) prior to the Facility Termination Date, (i)
initially the period commencing on (and including) the Effective Date and ending
on (and including) the last




Exhibit I-8

--------------------------------------------------------------------------------





day of first full calendar month thereafter; and (ii) thereafter, each period
beginning on (and including) the first day of each calendar month and ending on
(and including) the last day of such calendar month, and (b) on and after the
Facility Termination Date, the period described in the foregoing clause (a)(ii)
or such other period (including a period of one day) as shall be selected from
time to time by the Administrative Agent.


“Sold Assets” has the meaning set forth in Section 1.3(a).


“Sold Receivables” means, at any time, each and every Pool Receivable that on or
prior to such time has been either (i) listed as a “Sold Receivable” on any Sold
Receivables Schedule in connection with any Purchase or (ii) designated as (or
required to be designated as) a “Sold Receivable” on the books and records of
Seller in connection with any Reinvestment; provided, that a Receivable shall
cease to be a “Sold Receivable” if it is repurchased by Covanta pursuant to the
Covanta Purchase and Sale Agreement.


“Sold Receivables Schedule” has the meaning set forth in Section 1.1(b).


“Solvent” means, with respect to any Person and as of any particular date, (i)
the present fair market value (or present fair saleable value) of the assets of
such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“Specified Matter” this Agreement, any other Transaction Document, the
ownership, maintenance or financing of any Pool Assets or other Subject
Property, the payment of any amount due thereunder, or any obligation to advance
or otherwise remit funds hereunder or to or for the benefit of a Purchaser under
a Liquidity Agreement or other Program Support Agreement.


“Standard & Poor’s” means Standard & Poor’s Global Ratings and any successor
thereto.
“State” means any State of the United States of America or the District of
Columbia. “State Receivables Balance” means, at any time with respect to any
State, the aggregate
Outstanding Balance of all Pool Receivables at such time for which the Obligor
is a Government
Obligor (other than a Federal Government Obligor) comprised of a Governmental
Authority that is such State or is within such State, including any county,
parish, borough, city, municipality, village, town or other political
subdivision of such State and any executive, legislative, or judicial


Exhibit I-9

--------------------------------------------------------------------------------




agency, authority, bureau, board, department, instrumentality, commission, or
regulatory body of such State or of any political subdivision thereof.




Exhibit I-10

--------------------------------------------------------------------------------





“Subject Property” means the Sold Assets and the Seller Collateral.


“Subsidiary” means, as to any Person, (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).


“Taxes” means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Termination Day” means each day that occurs (i) on or after the Facility
Termination Date, or (ii) on any day that the conditions to Reinvestment have
not been met.


“Termination Event” has the meaning specified in Exhibit V.


“Total Reserves” means, at any time, the product of (a) the sum of (i) the
greater of (A) the sum of the Loss Reserve Percentage and the Dilution Reserve
Percentage as of the most recently ended Settlement Period and (B) the Reserve
Floor Percentage as of the most recently ended Settlement Period plus (ii) the
Yield & Servicing Reserve Percentage as of the most recently ended Settlement
Period, multiplied by (b) the Net Receivables Pool Balance at such time.


“Transaction Documents” means this Agreement, the Purchase and Sale Agreements,
the Fee Letter, each Controlled Account Agreement, each lien release agreement,
each Beneficial Ownership Certification and all other material certificates,
instruments, Financing Statements, reports, notices, agreements and documents
executed or delivered from time to time under or in connection with this
Agreement, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with their respective terms.


“UCC” means the Uniform Commercial Code as from time to time in effect in any
applicable jurisdiction.


“United States” means the United States of America.


“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Exhibit I-11

--------------------------------------------------------------------------------








Exhibit I-12

--------------------------------------------------------------------------------





“Yield” means, for any Yield Period with respect to the Capital of each
Purchaser:




where:
 
YR x C x N/Year
YR
=
the applicable Yield Rate for such Yield Period,
C
=
the daily average Capital of such Purchaser outstanding during such Yield
Period,
N
=
the number of days in such Yield Period,
Year
=
360 days (or, with respect to the Base Rate, 365/6 days);



provided, that no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
Law; and, provided further, that Yield shall not be considered paid by any
distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.


“Yield Period” means (i) initially, the period from (and including) the
Effective Date through (but excluding) the first Settlement Date; and (ii)
thereafter, the period from (and including) each Settlement Date through (but
excluding) the next Settlement Date thereafter.


“Yield Rate” means, for any Yield Period, (i) if no Termination Event has
occurred, either the LIBO Rate or the Alternative Benchmark Rate, as applicable,
for such Yield Period; and (ii) if a Termination Event has occurred, the Base
Rate plus 2.00% per annum.


“Yield & Servicing Reserve Percentage” means, at any time:


(2.50 x (BR + SFR) x DSO)/360
where:
BR
=    the Base Rate as of the last day of the most recently ended calendar month,

SFR    =    Servicing Fee Rate, and


DSO
=    the Days’ Sales Outstanding as of the last day of the most recently ended
calendar month.



2.    Other Terms; Construction. The Exhibits, Schedules and Annexes to this
Agreement (including this Exhibit I) fully form part of this Agreement.
References in this Agreement (including in this Exhibit I) to a Section,
Exhibit, Schedule or Annex shall mean, unless the context otherwise requires, a
Section of or Exhibit, Schedule or Annex to this Agreement. As used in this
Agreement, the terms “herein,” “herewith,” “hereof” and similar terms are
references to this Agreement, taken as a whole; and the words “shall” and “will”
have identical meanings. Unless otherwise expressly stated, all approvals,
consents and other actions that may be taken by a party are in such party’s sole
discretion. Unless the context otherwise requires, as used herein,
(i)
“or” means “and/or,”, (ii) the singular of any word includes the plural and vice
versa, (iii) the



Exhibit I-13

--------------------------------------------------------------------------------







word “including” (and with correlative meaning “include” and “includes”) means
“including without limitation” (and shall not be interpreted in any way as a
restriction or limitation on the operative category), (iv) references to any Law
refer to that applicable Law as amended from time to time and include any
successor Law; (v) references to any agreement (including internal references to
this Agreement set forth herein, including in any Exhibit, Schedule or Annex
hereto) refer to such agreement as from time to time amended, restated, extended
or supplemented or as the terms of such agreement are waived or modified in
accordance with its terms and (vi) references to any Person mean such Person or,
if applicable, that Person’s successors and permitted assigns. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.


3.    Accounting Terms; Material Changes in GAAP. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. Covanta
will ensure that each set of financial statements delivered by it pursuant to
Exhibit IV is prepared using GAAP, accounting practices and financial reference
periods consistent with those applied in the preparation of the most recent
Covanta financial statements delivered on or prior to the Effective Date (and
without giving effect to any “Accounting Change” (as defined below), unless
otherwise provided in an amendment entered into as contemplated below). In the
event that any Accounting Change shall occur and such change has a material
impact on any of the calculations of financial covenants, standards or terms in
this Agreement, then the Covanta and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the financial conditions of Covanta shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Covanta and the Administrative Agent, all financial covenants, standards and
terms in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred; provided, no other party is required to be
party to any such amendment in order for it to be effective other than Covanta
and the Administrative Agent. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.




* * * * * * *




Exhibit I-14

--------------------------------------------------------------------------------





EXHIBIT II CONDITIONS PRECEDENT


1.    Conditions Precedent to Effectiveness. The effectiveness of this Agreement
(and occurrence of the “Effective Date”) is subject to the Administrative
Agent’s having received, on or before the Effective Date, each of the following
items, each of which must be in form and substance satisfactory to the
Administrative Agent and the Purchasers in each such Person’s sole discretion:


(a)    A fully executed copy of this Agreement, the Purchase and Sale
Agreements, the Controlled Account Agreements (covering all Collection Accounts
and the Concentration Account), and the Fee Letter, each duly executed and
delivered by the parties thereto.


(b)    Evidence that ownership of each of the Collection Accounts has been
transferred from the applicable Originator to the Seller.


(c)    A certificate of an appropriate officer, director or manager, as
applicable, of each of the Seller, Covanta, individually and as Servicer, and
each other Originator, dated as of the Effective Date, certifying (i) a true,
correct and complete copy of the resolutions of the Board of Directors or
Managers or other appropriate body of such Person authorizing the execution,
delivery and performance by it of the Transaction Documents to which it is a
party is attached thereto and, with respect to the certificate of an officer of
Covanta, also certifying that a true, correct and complete copy of the
resolutions of the Board of Directors of Holding authorizing the execution,
delivery and performance by its Subsidiaries of the Transaction Documents is
attached thereto; (ii) all necessary corporate or limited liability company
action and governmental approvals, if any, required with respect to this
Agreement and the other Transaction Documents have been taken; (iii) that
attached thereto is a true, complete and correct copy of (A) the certificate of
incorporation or formation of such Person, certified by the Secretary of State
(or a comparable official) of such Person’s State of organization or formation
on a date reasonably near the Effective Date, (B) current by-laws, limited
liability company agreement or other applicable organizational documents of such
Person; and (C) good standing (or comparable) certificate of such Person issued
by the Secretary of State (or a comparable official) of such Person’s
jurisdiction of organization or formation on a date reasonably near the
Effective Date; (iv) the names, titles and true signatures of its officers who
are authorized to sign the Transaction Documents; (v) that all of the
representations and warranties herein and in the other Transaction Documents are
true, complete and correct as of the Effective Date and do not fail to state a
fact necessary to make the foregoing not materially misleading; and (vi) that
there is no Unmatured Termination Events or Termination Events in effect on the
Effective Date.


(d)    A solvency certificate executed by a senior financial officer of the
Seller, Covanta and each other Originator, dated as of the Effective Date,
certifying that such Person is Solvent.


(e)    Completed search reports, dated a date prior to, but reasonably near the
date hereof, listing all federal and state tax liens and Financing Statements
filed in any jurisdiction referred to in subsection (f) of this Section that
name Covanta, any other Originator or the Seller as debtor, showing no Adverse
Claims on any Subject Property (unless evidence of termination is provided
pursuant to subsection (h) of this Section or any interest in Subject Property




Exhibit II-1

--------------------------------------------------------------------------------





described therein has been irrevocably released pursuant to the Disclaimer and
Release described in subsection (g) of this Section).


(f)    Proper Financing Statements suitable for filing under the UCC of all
jurisdictions necessary to perfect the transfers of the Subject Property (other
than the Controlled Accounts) pursuant to the Purchase and Sale Agreements and
this Agreement (i) naming each Originator (other than Covanta) as debtor/seller,
Covanta as secured party/purchaser and the Administrative Agent, for the benefit
of the Secured Parties, as total assignee secured party; (ii) naming Covanta as
debtor/seller, the Seller as secured party/purchaser and the Administrative
Agent, for the benefit of the Secured Parties, as total assignee secured party;
and (iii) naming the Seller as debtor/seller and the Administrative Agent, for
the benefit of the Secured Parties, as secured party/purchaser.


(g)    A Disclaimer and Release agreement executed by Covanta and the
administrative agent under the Credit Agreement, pursuant to which the
administrative agent under the Credit Agreement will irrevocably relinquish any
lien on or interest in the Subject Property, the equity of the Seller, and the
Covanta Notes and will agree to such other matters as the Administrative Agent
may reasonably request.


(h)    Acknowledgment copies of proper termination statements (Form UCC-3), any
other relevant filings, any lien release agreements, standstill agreements, or
other documentation (not otherwise described in subsection (g) of this Section)
necessary or desirable to evidence the termination or irrevocable release of all
security interests, ownership interests, and other rights of any Person in any
Subject Property (not arising under a Transaction Document) or with respect to
any Subject Property included in the collateral description of any Financing
Statement in effect on or prior to the Effective Date (other than pursuant to a
Transaction Document) that has not been terminated (whether or not there is an
underlying security interest in such Subject Property by the Person listed as
secured party on any such Financing Statement);


(i)    Legal opinions of counsel for the Seller, Covanta, individually and as
Servicer, and each Originator, each dated as of the Effective Date and addressed
to the Purchasers, the Purchaser Agents and the Administrative Agent, from
Milbank LLP or in-house counsel regarding: (i) creation and perfection of
security interests (as defined in the UCC to include the sale of accounts)
pursuant to the Purchase and Sale Agreements and this Agreement; (ii) corporate
matters, including limited liability company or corporate authority, documents
duly authorized, and enforceability; (iii) requisite approvals, licenses and
consents from any Governmental Authority, (iv) no conflict with law,
organizational documents, or any material contracts or agreements, including the
Credit Agreement; (v) true sale of Pool Assets under each of the Purchase and
Sale Agreements and non-consolidation between Seller, on the one hand and
Covanta and the other Originators, on the other hand, (vi) that the companies
are not required to register as an investment company (specifying, in the case
of Seller, the applicability of the exemption set forth in Section 3(c)(5)(A) or
(B) of the Investment Company Act), (vii) with respect to the Seller, that it is
not a “covered fund” for purposes of the Volker Rule, and (viii) such other
matters as are reasonably requested by the Administrative Agent.


(j)    Satisfactory results of an audit or field exam (performed by
representatives of the Administrative Agent) of the Originators and Servicer
with respect to the Receivables, the ability




Exhibit II-2

--------------------------------------------------------------------------------





of such Person to perform its obligations under the applicable Transaction
Documents, collection, operating and reporting systems, the Credit and
Collection Guidelines, and historical receivables data and accounts, including
satisfactory results of a review of the respective operating locations.


(k)    The stand-alone powers of attorney to be delivered on or prior to the
Effective Date described in Section 4.4(b).


(l)    Evidence of payment of all accrued and unpaid fees (including the
structuring fee set forth in the Fee Letter) and all costs and expenses due and
payable under any Transaction Document on or prior to the Effective Date,
including the legal fees and expenses of Mayer Brown, LLP, counsel to the
Administrative Agent.


(m)    With respect to any of the Seller, the Servicer, Covanta or any other
Originator that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to such
Person.


(n)    Such other information with respect to the Pool Receivables and such
other approvals or documents, in each case, as the Administrative Agent or any
Purchaser may request.


(o)    Formal approval of the transactions contemplated by the Transaction
Documents by the credit committees and other applicable committees for each of
the Purchasers.


2.    Conditions Precedent to All Purchases and Reinvestments. Each Purchase and
Reinvestment shall be subject to satisfaction of the further conditions
precedent that:


(a)    In the case of each Purchase (but not any Reinvestment), the Servicer
shall have delivered to the Administrative Agent and each Purchaser Agent, on or
before the date of such Purchase, a completed Purchase Notice and Sold
Receivables Schedule in accordance with Section 1.1(b).


(b)    On the date of such Purchase or Reinvestment, the following statements
shall be true and correct both before and after giving effect to such Purchaser
or Reinvestment (and acceptance of the proceeds of such Purchase or Reinvestment
shall be deemed to be a representation and warranty by the Seller that such
statements are then true and correct):


(i)
the representations and warranties contained in Exhibit III to this Agreement
are true and correct in all material respects on and as of the date of such
Purchase or Reinvestment as though made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided, that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty that itself contains a materiality
threshold;



(ii)
no Termination Event has occurred or would result from such Purchase or
Reinvestment and, with respect to any Purchase (but not any Reinvestment), no
Unmatured Termination Event has occurred or would result from such Purchase;



Exhibit II-3

--------------------------------------------------------------------------------








Exhibit II-4

--------------------------------------------------------------------------------





(iii)
the Aggregate Capital does not exceed the lesser of the Purchase Limit and the
Capital Coverage Amount;



(iv)
the outstanding aggregate Capital of all Purchasers in any Purchaser Group does
not exceed the Group Commitment of such Purchaser Group;



(v)
the outstanding Capital of each Committed Purchaser does not exceed the
Commitment of such Committed Purchaser;



(vi)
the aggregate Outstanding Balance of Sold Receivables does not exceed the
Aggregate Capital at such time and is not less than the Aggregate Capital at
such time by $100,000 or more or 0.5% or more;



(vii)
if a Purchase, each Sold Receivable newly set forth on the Sold Receivables
Schedule attached to the applicable Purchase Notice is an Eligible Receivable;



(viii)
each Pool Receivable included in the calculation of the Capital Coverage Amount
(after giving effect to the Purchase or Reinvestment) for purposes of item (iii)
above is an Eligible Receivable; and



(ix)
the Facility Termination Date has not occurred.



(c)    Solely with respect to any Purchase (but not any Reinvestment), the
Seller and the Servicer have delivered to the Administrative Agent such other
information and documentation with respect to the Subject Property as is
reasonably requested by the Administrative Agent.




* * * * * * *




Exhibit II-5

--------------------------------------------------------------------------------





EXHIBIT III REPRESENTATIONS AND WARRANTIES


1.    Representations and Warranties. The Seller (with respect to itself and the
Subject Property), and Covanta (with respect to itself, individually and as
Servicer, and with respect to each other Seller Party (other than the Seller)
and the Subject Property), hereby represents and warrants to each Purchaser,
each Purchaser Agent and the Administrative Agent, on and as of the Effective
Date and the date of each Purchase and Reinvestment, as follows:


(h)    Due Organization and Qualification, Good Standing, Etc. Each Seller Party
is a limited liability company or corporation duly formed, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified to do business and in good standing as a foreign limited liability
company or corporation, as applicable, in each jurisdiction where the nature or
conduct of its business requires it to be so qualified, except where the failure
to be so qualified could not reasonably be expected, individually or in the
aggregate, to have or result in a Material Adverse Effect.


(i)    Power and Authority; No Contravention or Adverse Claim. The execution,
delivery and performance by each Seller Party of each Transaction Document to
which it is a party and the consummation of the transactions contemplated hereby
and thereby, including the use of the proceeds of Purchases and Reinvestments by
any such Seller Party, (i) are within its company powers; (ii) have been duly
authorized by all necessary organizational action; (iii) do not contravene or
result in a default under or conflict with (A) its organizational documents; (B)
any Law, rule or regulation applicable to it except where any contravention
thereof could not reasonably be expected, individually or in the aggregate, to
have or result in a Material Adverse Effect; (C) the Credit Agreement, the
Transaction Documents, any other contract relating to any Material Debt or any
other indenture, loan agreement, mortgage, deed of trust or other material
agreement or instrument to which it is a party or by which it is bound; or (D)
any order, writ, judgment, award, injunction or decree binding on or affecting
it or any of its property; and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties except under the
Transaction Documents.


(j)    Due Execution and Delivery. Each Transaction Document to which any Seller
Party is a party have been duly executed and delivered by such Seller Party.


(k)    Regulatory Actions and Approvals. No Regulatory Actions and Approvals
that have not been taken or obtained are required for the due execution,
delivery and performance by any Seller Party of any Transaction Document to
which it is a party or by which it is bound, other than the filing of the
Financing Statements and continuation statements as set forth in the applicable
Transaction Documents.


(l)    Binding and Enforceable. Each Transaction Document to which a Seller
Party is a party constitutes the legal, valid and binding obligation of such
Seller Party, enforceable against such Seller Party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law,




Exhibit III-1

--------------------------------------------------------------------------------





including without limitation (i) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (ii) concepts
of materiality, reasonableness, good faith and fair dealing.


(m)    Litigation and Proceedings. There is no pending or, to the knowledge of
any Seller Party, threatened litigation, arbitration, administrative proceeding,
or other action or proceeding affecting any Seller Party or any of its
Subsidiaries or their respective properties before any court, arbitrator, agency
or other Governmental Authority (i) asserting the invalidity or illegality of
this Agreement or any other the Transaction Document or seeking to prevent the
transactions contemplated hereby or thereby or the transfer of any ownership
interest or security interest in any Subject Property hereunder or thereunder,
(ii) naming the Seller as a party thereto, or (iii) that could reasonably be
expected, individually or in the aggregate, to have or result in a Material
Adverse Effect.


(n)    Orders and Judgments. The Seller is not in breach or violation of any
ruling, order, writ, injunction, judgment or decree of any court, arbitrator or
other Governmental Authority binding on the Seller. No other Seller Party is in
breach or violation of any ruling, order, writ, injunction, judgment or decree
of any court, arbitrator or other Governmental Authority binding on such Seller
Party that (i) could reasonably be expected to prevent or delay the consummation
of the transactions contemplated by this Agreement or any other Transaction
Document or the performance by any Seller Party of any of its obligations
hereunder or thereunder, (ii) could reasonably be expected, individually or in
the aggregate, to have or result in a Material Adverse Effect, or (iii) has any
material accrued and unpaid penalties, fines or sanctions imposed by and owing
to any Governmental Authority.


(o)    Reporting Accuracy. No Information Package or other written (or
electronic) information, exhibit, financial statement, document, book, record,
certificate or report that has been furnished by or on behalf of any Seller
Party to the Administrative Agent, any Purchaser Agent or any Purchaser in
connection with this Agreement or any other Transaction Document, taken
individually or as a whole, fails to be true and correct in any material
respect, contains any material misstatement of fact, or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such representation is only that
such information was prepared in good faith based upon assumptions (which have
been disclosed if material) believed to be reasonable at the time of preparation
and, if applicable, in accordance with assumptions and requirements of GAAP for
pro forma presentation.


(p)    Company Names and Locations. Set forth on Schedule III hereto is the
following information as of the Effective Date with respect to the Seller and
each Originator: (i) the complete legal name (as shown in its organizational
documents on file in the office of the Secretary of State of its jurisdiction of
organization), (ii) each other company name, trade name, “doing business as”
name or fictitious name used in the past five years, (iii) its “location” (as
defined in the UCC), being its jurisdiction of organization, and (iv) the
location(s) (if any) where it maintains all Receivable Records with respect to
any Pool Receivables. The Administrative Agent and each Purchaser Agent has
received at least thirty (30) days’ prior written notice of any change in any of
the information set forth on Schedule III.



(q)    Compliance with Law Generally. Each Seller Party is in compliance with
all applicable Law except where such non-compliance could not reasonably be
expected, individually or in the aggregate, to have or result in a Material
Adverse Effect; provided, however, that where such compliance relates to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions, each Seller Party
is in compliance in all respects and subject to no exceptions.


(r)    Compliance Policies. Each Seller Party shall, and shall cause its
Subsidiaries to, maintain and enforce policies and procedures designed to
promote and achieve compliance by such Seller Party and its Subsidiaries with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.


(s)    Anti-Corruption and Anti-Money Laundering Laws. No Seller Party nor any
of its Subsidiaries nor their respective directors, officers or, to such Seller
Party’s knowledge, any of their respective Affiliates, agents or employees (i)
has conducted their respective businesses or taken any action that would
constitute or give rise to a violation of any Anti-Corruption Law or Anti-Money
Laundering Law or (ii) is or has been subject to any action, proceeding,
litigation, claim or, to such Seller Party’s knowledge, investigation with
regard to any actual or alleged violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws.


(t)    Sanctions. No Seller Party nor any of its Subsidiaries nor their
respective directors, officers or, to such Seller Party’s knowledge, any of
their respective Affiliates, agents or employees (i) is a Sanctioned Person,
(ii) is currently engaging or has engaged in any dealings or transactions with,
involving or for the benefit of a Sanctioned Person, or in or involving any
Sanctioned Jurisdiction, in each case in violation of applicable Sanctions, or
(iii) is subject to any action, proceeding, litigation, claim or, to such Seller
Party’s knowledge, investigation with regard to any actual or alleged violation
of Sanctions.


(u)    Beneficial Ownership Certification. As of the Effective Date, the
information included in the Beneficial Ownership Certification for each
applicable Seller Party is true and correct in all respects.


(v)    Use of Proceeds. No proceeds of any Purchase or Reinvestment have been or
will be used for any purpose that violates Regulations T, U or X of the Federal
Reserve Board. No proceeds of any Purchase or Reinvestment have been or will be
used in violation of any applicable Laws or Regulations of any applicable
jurisdiction, including Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions.


(w)    Eligible Receivables Representation. Each Pool Receivable included as an
Eligible Receivable in the calculation of the Net Receivables Pool Balance (in
any Sold Receivables Schedule, Information Package, or other report, certificate
or writing delivered hereunder) was, at the time of such inclusion, an Eligible
Receivable.


(x)    Credit and Collection Guidelines; Controlled Accounts; Servicing. The
Servicer has complied with, and the Seller has caused the Servicer to comply
with, (i) the applicable Credit and Collection Guidelines, and (ii) Article IV
of this Agreement, in each case (as applicable), with regard to collection and
servicing of the Pool Assets and other Subject



Property, establishment and maintenance of the Controlled Accounts, instructions
to Obligors, remittance of Collections, and the other matters therein described.
Each of the statements set forth in Article IV with respect to any of the
foregoing is an accurate description of the matters therein set forth. Each
Originator has complied in all material respects with the applicable Credit and
Collection Guidelines with regard to the underwriting and origination of the
Pool Assets.


(y)    No Termination Event. No event has occurred and is continuing, or would
result from a Purchase or Reinvestment in respect of the Pool Receivables or
from the application of the proceeds therefrom, that constitutes a Termination
Event or an Unmatured Termination Event.


(z)    Accounting Treatment. The sale and contribution of Pool Receivables under
the Purchase and Sale Agreements will be treated in its books and on its
financial statements as true sales or valid capital contributions and, in either
event, absolute transfers thereof by each Seller Party that is party thereto.
Other than for Tax purposes, the Seller will account for each transfer of the
Sold Receivables to the Administrative Agent on behalf of the Purchasers in
connection with any Purchase or Reinvestment hereunder in its books and on its
financial statements as sales.


(aa) No Fraudulent Transfer; Solvency. Covanta has given fair consideration and
reasonably equivalent value to each Originator in exchange for its acquisition
of Pool Assets under the Originator Purchase and Sale Agreement. Either Covanta
has made a valid contribution to the capital of the Seller in compliance with
Delaware limited liability law or the Seller has given fair consideration and
reasonably equivalent value in exchange for its acquisition of Pool Assets under
the Covanta Purchase and Sale Agreement. The Purchasers have given fair
consideration and reasonably equivalent value to the Seller in exchange for the
transfers and pledges contemplated by this Agreement and the obligations of the
Seller incurred hereunder. No sale or contribution of Pool Assets under either
Purchase and Sale Agreement and no Purchase or Reinvestment of Sold Assets
hereunder was done with the intent to hinder, delay or defraud creditors or
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable State bankruptcy or insolvency Laws or is otherwise void or
voidable under such or similar Laws or principles or for any other reason. After
giving effect to each Purchase and Reinvestment under this Agreement and each
sale, contribution or other transfer of Pool Assets under either Purchaser and
Sale Agreement, each of the Seller Parties is Solvent.


(bb) Ordinary Course. Each remittance or distribution of Collections and other
funds by or on behalf of the Seller to the Administrative Agent, any Purchaser
Agent or Purchaser pursuant to this Agreement has been (i) a payment or
distribution on account of a sale consummated or debt incurred by the Seller in
the ordinary course of business or financial affairs of the Seller, and (ii)
made in the ordinary course of business or financial affairs of the Seller. The
sales and contributions of Pool Assets under either Purchase and Sale Agreement
and all distributions and allocations of Collections and other funds thereunder
has been (i) on account of a true sale and conveyance or valid contribution
between the Seller Parties that are the transferor or transferee with respect
thereto, as applicable, in the ordinary course of business or financial affairs
of such Seller Parties, and (ii) made in the ordinary course of business or
financial affairs of such Seller Parties.



(cc) Special Purpose Company; No Securities; Seller Equity. The Seller has no
operations or business other than in connection with the transactions described
in the Transaction Documents or incidental thereto. The Seller is a direct,
wholly owned Subsidiary of Covanta and all of the membership interests (and any
other equity interests) in the Seller are owned directly by Covanta free and
clear of any Adverse Claims. Since its inception, the Seller has been and
continues to be in compliance in all material respects with the separateness
covenants set forth in Section 4 of Exhibit IV. The Seller has not issued any
securities (whether debt or equity) or any equity interests other than the
limited liability company interests of the Seller issued to Covanta, which are
held by Covanta free and clear of any Adverse Claims. The Seller has no Debt
(whether matured or unmatured) outstanding other than pursuant to the
Transaction Documents (if any). The Seller has no Subsidiaries.


(dd) Pari Passu Obligations; No Pledge of Covanta Notes. The obligations of
Covanta, individually and as Servicer, to the Seller, the Administrative Agent,
any Purchaser Agent or any Purchaser, arising hereunder or under any other
Transaction Document, are not subordinated in any way to any other obligations
of Covanta or to the rights of any other Person. No Originator has sold or
pledged the Covanta Notes issued to it pursuant to the Originator Purchase and
Sale Agreement.


(ee) Investment Company Act; Volcker Rule. No Seller Party is required to be
registered as an “investment company” under the Investment Company Act and no
Seller Party is “controlled by” any a company required to be registered as an
“investment company.” The Seller is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that the Seller is
not a “covered fund” under the Volcker Rule, the Seller is entitled to rely on
the exemption from the definition of “investment company” set forth in Section
3(c)(5)(A) or (B) of the Investment Company Act (although other exceptions and
exclusions may apply). The Pool Assets are “eligible assets” within the meaning
of Rule 3a-7 of the Investment Company Act.


(ff) Financial Statements. The audited consolidated financial statements of
Holding and the unaudited consolidated financial statements of Covanta and
Seller, in each case (other than Seller), and its consolidated Subsidiaries,
delivered to the Administrative Agent hereunder (or publicly available) have
been prepared in accordance with GAAP, consistently applied, except to the
extent expressly disclosed in such financial statements, and fairly represent
the consolidated financial condition and operations of Holding, Covanta or
Seller, as the case may be, and (in the case of Holding and Covanta) its
consolidated Subsidiaries as at the end of and for the relevant financial period
covered thereby except to the extent expressly disclosed in such financial
statements.


(gg) No Material Adverse Effect. Since the date of the most recent consolidated
financial statements of Covanta and its consolidated Subsidiaries delivered (or
publicly available) to the Administrative Agent prior to the Effective Date,
there has been no event, circumstance, condition or change that, individually or
in the aggregate, has had or resulted in, or could reasonably be expected to
have or result in, a Material Adverse Effect. Without limiting the generality of
the foregoing, since the Effective Date, there has been no change in the
Regulatory Actions and Approvals required to be taken by any Seller Party in the
conduct of its



business that, individually or in the aggregate, has had or resulted in, or
could reasonably be expected to have or result in, a Material Adverse Effect.


(hh) Disregarded Entity; United States Person. The Seller (i) is, and shall at
all relevant times continue to be, a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes that
is disregarded as separate from a United States person (within the meaning of
Section 7701(a)(30) of the Code) and (ii) is not an association (or publicly
traded partnership) taxable as an association for U.S. federal income tax
purposes. The Seller is not subject to any Tax in any jurisdiction outside the
United States.


(ii)    Tax Filings. Each Seller Party has filed all material Tax returns and
reports required by Law to be filed by it and has timely paid all Taxes,
governmental charges and energy surcharges at any time owing, except for Taxes,
charges or surcharges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with relevant GAAP
shall have been set aside on its books.


(jj)    Ownership and Transfers.


(i)    Immediately prior to any transfer to Covanta pursuant to the Originator
Purchase and Sale Agreement, each Originator (other than Covanta) had good and
marketable title to the Pool Assets purported to be transferred by it
thereunder, free and clear of any Adverse Claims; each such transfer complied
with the terms of the Originator Purchase and Sale Agreement; on the date of
each transfer, Covanta had and is expected to continue to have the financial
resources to pay any Covanta Notes issued or arising in connection with such
transfer; and, upon giving effect to such transfer, Covanta acquired a First
Priority Interest in such Pool Assets.


(ii)    Immediately prior to any transfer to the Seller pursuant to the Covanta
Purchase and Sale Agreement, Covanta had good and marketable title to the Pool
Assets purported to be transferred by it thereunder, free and clear of any
Adverse Claims; each such transfer complied with the terms of the Covanta
Purchase and Sale Agreement; and, upon giving effect to such transfer, the
Seller acquired a First Priority Interest in such Pool Assets.


(iii)    With respect to any Subject Property at any time (or, if any Sold
Assets have been transferred in a “true sale” hereunder, immediately prior to
such transfer), Seller has (or had) good and marketable title to such Subject
Property, free and clear of any Adverse Claims.


(iv)    The Administrative Agent, for the benefit of the Secured Parties, has a
First Priority Interest in the Subject Property, free and clear of any Adverse
Claims; no effective Financing Statement covering any Subject Property is on
file in any filing or recording office, except (A) with respect to each
Originator (other than Covanta), a Financing Statement filed in the jurisdiction
of organization of such Originator naming such Originator as debtor/seller,
Covanta as secured party/purchaser, and the Administrative Agent for the benefit
of the Secured Parties as total assignee; (B) a




Exhibit III-2

--------------------------------------------------------------------------------





Financing Statement filed in the jurisdiction of organization of Covanta naming
Covanta as debtor/seller, the Seller as secured party/purchaser, and the
Administrative Agent for the benefit of the Secured Parties as total assignee;
(C) a Financing Statement filed in the jurisdiction of organization of the
Seller naming the Seller as debtor/seller and the Administrative Agent for the
benefit of the Secured Parties as secured party/purchaser; and (D) any Financing
Statement for which the secured party identified thereunder has executed and
delivered an irrevocable release of the Subject Property that is in form and
substance satisfactory to the Administrative Agent.


(kk) Broker’s or Finder’s Commissions. No broker’s, finder’s or placement fee or
commission will be payable to any broker or agent engaged by any Seller Party or
any of its officers, directors or agents with respect to this Agreement or any
other Transaction Document or with respect to the transactions among the parties
hereto or thereto as contemplated hereby or thereby.


(ll) No Reliance. Each Seller Party has consulted with its own legal counsel and
independent accountants to the extent it has deemed necessary regarding the Tax,
accounting and regulatory consequences of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is party, and no
Seller Party is participating in such transactions in reliance on any
representations or warranties of the Administrative Agent, and Purchaser Agent,
any Purchaser, or counsel of any of them, with respect to Tax, accounting,
regulatory, legal or any other matters.


2.    Reliance; No Waiver. Each of the Administrative Agent, each Purchaser
Agent or each Purchaser has entered into the Transaction Documents to which it
is party, and all funding by any Purchaser in connection with a Purchase or
Reinvestment hereunder, is made in express reliance on the accuracy of the
representations and warranties set forth in this Exhibit III. The knowledge by
the Administrative Agent, any Purchaser Agent or any Purchaser of any inaccuracy
or breach of any representation and warranty provided by any Seller Party
pursuant to this Exhibit III or any other Transaction Document, or any other
instrument, certificate or agreement delivered pursuant hereto or thereto,
regardless of when, how or from what source such knowledge is acquired, shall
not be a waiver by such Person with knowledge or any other Person of such
representation and warranty or a waiver of the rights of any of them with
respect to such breach. Each of the Administrative Agent, the Purchaser Agents
and the Purchasers expressly reserves the right to assert any and all claims
for, or arising from, the breach of any representation and warranty by any
Seller Party, regardless of any knowledge of such breach prior to the Closing
Date or at any time thereafter and no such Person has any duty to disclose any
such knowledge to any Seller Party.




* * * * * * *




Exhibit III-3

--------------------------------------------------------------------------------





EXHIBIT IV COVENANTS


1.    Affirmative Covenants. The Seller, with respect to itself, hereby
covenants and agrees to comply at all times with the following, and Covanta,
individually and as Servicer, hereby covenants and agrees that it will, and will
cause either other Seller Party to, comply at all times with the following:


(a)    Preservation of Existence. Each of the Seller and Covanta shall preserve
and maintain its existence, rights, franchises, qualifications and privileges,
except with respect to Covanta, to the extent that the failure so to preserve
and maintain such rights, franchises, qualifications and privileges by Covanta
could not reasonably be expected, individually or in the aggregate, to have or
result in a Material Adverse Effect.


(b)    Change in Name or Location. The Seller, Servicer and each Originator
shall keep all Receivable Records, servicing records and all other records
regarding the Pool Receivables at the address(es) specified on Schedule III and
keep its “location” (as defined in the UCC) in the State set forth in Schedule
III unless it has provided at least 30 days’ prior written notice to the
Administrative Agent. Neither the Seller nor any Originator will change its
name, organizational structure or jurisdiction of organization unless it has
provided the Administrative Agent with at least 30 days’ prior written notice of
any proposed change thereof. Prior to any change described in this paragraph,
the applicable Seller Party shall take and complete all actions necessary or
reasonably requested by the Administrative Agent to protect and perfect each
sale or security interest in any Pool Assets or other Subject Property conveyed
pursuant to this Agreement or either of the Purchase and Sale Agreements as
required under the UCC or other applicable Law. Each notice to the
Administrative Agent sent pursuant to this paragraph shall set forth the
applicable change and the effective date thereof.


(c)    Servicing Records. The Servicer shall, and the Seller shall cause the
Servicer (on behalf of the Seller and the Administrative Agent for the benefit
of the Purchasers) to, maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all Receivable Records and all other records, documents,
data and information stored in any Data Medium necessary for the servicing,
collection and enforcement of all Pool Receivables (including records adequate
to permit the daily identification of each Pool Receivable and all Collections
of and adjustments to each existing Pool Receivable).


(d)    Interest in Subject Property. Each Seller Party shall take all action
necessary or desirable to establish and maintain a First Priority Interest in
the Subject Property in favor of the Administrative Agent, for the benefit of
the Secured Parties hereunder and the first priority perfected sale or
contribution of Pool Assets under either Purchase and Sale Agreement.


(e)    Enforcement of Purchase and Sale Agreement. The Seller, on its own behalf
and on behalf of the Purchasers, shall promptly enforce all covenants and
obligations of Covanta contained in the Covanta Purchase and Sale Agreement.
Covanta, and Seller (as assignee of




Exhibit IV-1

--------------------------------------------------------------------------------





Covanta), on its own behalf and on behalf of the Purchasers, shall promptly
enforce all covenants and obligations of each Originator contained in the
Originator Purchase and Sale Agreement.


(f)    Taxes Filings and Payments. Each Seller Party will file all material Tax
returns and reports required by law to be filed by it and will promptly pay all
Taxes, governmental charges and energy surcharges at any time owing, except when
failure to pay could not reasonably be expected, individually or in the
aggregate, to have or result in a Material Adverse Effect or such Taxes, charges
or surcharges are being contested in good faith by appropriate proceedings and
for which appropriate reserves in accordance with relevant GAAP shall have been
set aside on its books.


(g)    Payment of Direct Taxes. The Seller will pay when due, or at the option
of the Administrative Agent, timely reimburse the Administrative Agent for the
payment of, any Direct Taxes payable in connection with the Pool Receivables,
exclusive of (i) any Taxes imposed on any Purchaser (although for the avoidance
of doubt, the Seller Party shall indemnify and reimburse such Purchaser for such
Taxes) and (ii) any Direct Taxes the validity of which are being contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with relevant GAAP shall have been set aside on its books.


(h)    Tax Treatment of Seller. The Seller shall at all times be treated as an
entity that is disregarded as separate from its owner (as defined in Treasury
Regulation Section 301.7701- 2(a)) for United States federal income tax purposes
and shall take all steps necessary to ensure that the entity from which Seller
is disregarded as separate is a “United States person” as defined in Section
7701(a)(30) of the Code.


2.    Negative Covenants of the Seller Parties. The Seller, with respect to
itself, hereby covenants and agrees to comply at all times with the following,
and Covanta, individually and as Servicer, hereby covenants and agrees that it
will, and will cause either other Seller Party to, comply at all times with the
following:


(a)    No Pledge or Sale. No Seller Party will, or will purport to, sell,
transfer, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any or all
of its right, title or interest in, to or under any of the Subject Property
except pursuant to or as otherwise provided in this Agreement or any other
Transaction Document. Covanta will not sell, assign, transfer, or create or
suffer to exist any Adverse Claim upon the limited liability company interest,
or any other equity interest or ownership interest, in the Seller. No Originator
will sell, create or suffer to exist any Adverse Claim upon any Covanta Note
under which it is the payee. Without limiting the generality of the foregoing,
Covanta will not become party to, and will not permit there to be any,
amendment, amendment and restatement, or other modification to the Credit
Agreement (or any replacement thereof with the same administrative agent or
collateral agent thereunder) that would cause the Subject Property, the equity
interests of the Seller, or any Covanta Note to become collateral thereunder or
for any Subject Property to no longer be within the definition of “Excluded
Assets” thereunder.


(b)    Extension or Amendment of Receivables. Except as expressly provided in
this Agreement, no Pool Receivable or the related Contract shall be amended,
modified or waived in




Exhibit IV-2

--------------------------------------------------------------------------------





any manner that would (i) extend the maturity date of such Pool Receivable, (ii)
reduce the Outstanding Balance of such Pool Receivable, (iii) change the
original payment terms thereof,
(iv) give rise to any other material change in the terms and conditions thereof.


(c)    Change in Business, Business Structure or Beneficial Ownership. The
Seller shall not make any change in the nature, character or scope of its
business or its company structure. Neither Covanta or any Originator will make a
change in the nature, character or scope of its business or its company
structure that could adversely affect the collectibility of any of the Pool
Assets or that could reasonably be expected, individually or in the aggregate,
to have or result in a Material Adverse Effect. No Seller Party shall make or
permit any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified therein without the prior written consent of the Administrative
Agent.


(d)    Change in Credit and Collection Guidelines No Seller Party will make or
consent to any change in the Credit and Collection Guidelines that would
adversely affect the value, legality, validity, enforceability, or
collectability of any Pool Receivable, the credit quality of any Pool
Receivable, or the enforceability of any Contract, in the case of any of the
foregoing, without the prior written consent of the Administrative Agent and the
Majority Purchaser Agents. The Servicer (and, if not done by the Servicer, the
Seller) will provide the Administrative Agent and each Purchaser Agent with a
copy of any amendment to the Credit and Collection Guidelines.


(e)
Compliance With Laws. No Seller Party shall, or shall permit its Subsidiaries
to:

(i) fail to comply with all applicable Law if the failure to comply could
reasonably be expected, individually or in the aggregate, to have or result in a
Material Adverse Effect (provided that Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions shall be subject to the following clause (ii)),
(ii) fail to comply with any Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions, (iii) fail to maintain and enforce policies and procedures designed
to promote and achieve compliance by such Seller Party and its Subsidiaries with
applicable Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions, (iv)
use any part of the proceeds of any Purchase or Reinvestment hereunder, directly
or indirectly, or otherwise make available such proceeds (A) to any Person in
any manner, that would constitute or give rise to a violation of Sanctions by
such Seller Party, or (B) for any payments to any official or employee of any
Governmental Authority, political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in each case in violation of Anti-Corruption Laws; or
(v) directly or indirectly fund all or part of any payment or reimbursement
obligation hereunder or under any other Transaction Document out of proceeds
derived from any transaction or activity involving a Sanctioned Person or
Sanctioned Jurisdiction.


(f)    No Agreement Modification. Without the prior written consent of the
Administrative Agent, the Seller will not amend, modify, waive, revoke or
terminate any Transaction Document to which it is a party or any provision of
Seller’s certificate of formation or limited liability company agreement.




Exhibit IV-3

--------------------------------------------------------------------------------





(g)    Restricted Payments. The Seller shall not purchase or redeem any of its
membership interests or declare or pay any dividend or other distribution in
respect of its membership interests unless: (i) no Termination Event or
Unmatured Termination Event has occurred and is continuing; (ii) such
distribution is made solely from funds permitted to be distributed to Covanta
for such purpose pursuant to Section 1.4(c)(ii); (iii) such equity distribution
complies with the Seller’s organizational documents and applicable Delaware
limited liability company law; (iv) Covanta remains the sole direct holder of
the membership interests in the Seller after giving effect thereto; and (v)
after giving effect thereto, the Seller is Solvent.


(h)    No Debt or Other Business. The Seller will not (i) engage in any business
other than the transactions contemplated by the Transaction Documents; (ii)
create, incur or permit to exist any Debt of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement and the other Transaction Documents; (iii) form any
Subsidiary; (iv) make any investments in, or provide any loans or advances to,
any other Person; provided, that the Seller shall be permitted to incur minimal
obligations incidental to the day-to-day operations of the Seller (such as
expenses for stationery, audits, and maintenance of its existence as a limited
liability company).


(i)    Merger and Sale of Substantially All Assets. No Seller Party will
consolidate or merge with or into any other Person or sell, lease or otherwise
transfer (in one transaction or in a series of transactions) all or
substantially all of its assets to any other Person; provided, that any Person
(other than Seller) may consolidate or merge with or into Covanta as long as (i)
all requisite Regulatory Actions and Approvals have been taken and obtained;
(ii) Covanta is the surviving Person after giving effect thereto; (iii) each
Seller Party is Solvent after giving effect thereto; (iv) the Seller is not a
party to such transaction in any respect and is not affected thereby; and (v)
with respect to any Originator merging into Covanta, it does not affect the
value, legality, validity, enforceability, or collectability of any Pool Asset
originated by such Originator.


3.    Audit and Reporting Requirements. The Seller, with respect to itself,
hereby covenants and agrees to comply at all times with the following, and
Covanta, individually and as Servicer, hereby covenants and agrees that it will,
and will cause either other Seller Party to, comply at all times with the
following:


(a)    Audits. (i) Each of Seller Party shall, from time to time during regular
business hours as reasonably requested in advance by the Administrative Agent or
any Purchaser Agent, at the cost of the Servicer or, if a Seller Party is no
longer the Servicer, the Seller (but subject to the proviso hereto), permit the
Administrative Agent, such Purchaser Agent, or, in each case, its agents or
representatives (A) to examine and make copies of and abstracts from all books,
records, documents, data and information stored in any Data Medium relating to
Pool Receivables and the Related Security, including the related Contracts, in
the possession or control of such Seller Party; and (B) to visit its offices and
properties for the purpose of examining such materials described in the
foregoing clause (A), and to discuss matters relating to Pool Receivables and
the Related Security or its performance hereunder or under the Contracts, to the
extent applicable to such Seller Party, with any of its officers, employees,
agents, contractors and accountants (and will make its outside accountants
available for such discussion) having knowledge of such matters; provided that
unless an Unmatured Termination Event or




Exhibit IV-4

--------------------------------------------------------------------------------





Termination Event has occurred or there is an audit deficiency with respect to
any audit, the Servicer (or, if a Seller Party is no longer the Servicer, the
Seller, as the case may be) shall not be responsible to pay or reimburse the
cost of any such audit other than one audit per calendar year conducted by the
Administrative Agent or its designee on behalf of the Secured Parties (which
audit may be in writing and provided to the other parties hereto).


(b)    Agreed Upon Procedures Report. At any time and from time to time, upon
the request of the Administrative Agent, the Servicer shall (at its own cost if
a Seller Party is the Servicer or, otherwise, at the Seller’s cost) cause a firm
selected by the Administrative Agent, and reasonably acceptable to the Servicer,
to furnish a report to the Administrative Agent, each Purchaser Agent and each
Purchaser pursuant to agreed upon procedures (AUP) that are satisfactory in
scope to the Administrative Agent; provided, that such AUP report will not be
requested by the Administrative Agent more than once per calendar year unless a
Termination Event or Unmatured Termination Event has occurred or there is a
material discrepancy or deficiency reflected in, or discovered in the creation
of, any prior AUP report. The Servicer shall fully cooperate with each AUP
review and promptly implement any recommendations made in the related AUP
report.


(c)    Reporting and Notice Requirements. Covanta shall provide or, if Covanta
does not provide, the Seller shall provide, to the Administrative Agent and each
Purchaser Agent the following:


(i)    as soon as possible and in any event within 120 days after the end of
each fiscal year of the applicable Person, (A) a copy of Holding’s Form 10-K for
such Fiscal Year, which shall include the audited consolidated balance sheets of
Holding as at the end of such fiscal year and the related consolidated
statements of income and cash flows of Holding for such fiscal year, setting
forth in each case, the corresponding figures for the previous fiscal year in
reasonable detail, and a report thereon of Ernst & Young LLP or other
independent certified public accountants of recognized national standing
selected by Holding and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit), (B) the
unaudited consolidated balance sheets of Covanta and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and cash flows of Covanta and its consolidated Subsidiaries
for such fiscal year, setting forth in each case, in comparative form the
corresponding figures for the previous fiscal year in reasonable detail, all in
reasonable detail and prepared in accordance with GAAP, and certified by a
financial officer of Covanta as fairly presenting in all material respects the
financial condition and results of operations of Covanta and its consolidated
Subsidiaries in accordance with GAAP; and (C) an unaudited balance sheet of the
Seller (on a stand-alone basis) as at the end of such fiscal year and the
related statement of income or operations for such fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and certified by a
financial officer of the Seller as fairly presenting in all material respects
the financial condition and results of operations of the Seller in accordance
with GAAP;


(ii)    as soon as possible and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of Covanta, an
unaudited balance sheet of Covanta and its consolidated Subsidiaries as at the
end of such fiscal quarter and the



related statement of income or operations for such fiscal quarter and for the
portion of the Covanta’s fiscal year then ended, all in reasonable detail and
prepared in accordance with GAAP, and certified by a financial officer of
Covanta as fairly presenting in all material respects the financial condition
and results of operations of Covanta and its consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


(iii)    simultaneously with delivery of any financial statements pursuant to
clause (i) or clause (ii) of this subsection, a compliance certificate executed
by a duly authorized financial officer of Covanta certifying that (A) such
person has reviewed the relevant terms of the Transaction Documents and the
condition of Covanta, each other Originator and the Seller, (B) there has been
no breach of any financial covenant (and showing the detailed calculations of
each such financial covenant), and (C) no Unmatured Termination Event or
Termination Event has occurred or is continuing or, if any of the foregoing has
occurred or is continuing, specifying the nature and status and period of
existence thereof and the steps taken or proposed to be taken with respect
thereto;


(iv)    as soon as possible, and in any event within five (5) Business Days
after becoming aware thereof, notice of any change in the information provided
in the Beneficial Ownership Certification for any of the Seller, the Servicer,
Covanta or any Originator that would result in a change to the list of
beneficial owners identified therein or the taking of any action by any such
Seller Party or any other Person to consummate a transaction with respect to
such Seller Party or any Affiliate thereof that would result in the foregoing;


(v)    as soon as possible and in any event within one Business Day after
becoming aware thereof, notice of the occurrence of any Termination Event or
Unmatured Termination Event, setting forth details thereof and the steps
proposed to be taken with respect thereto;


(vi)    promptly upon becoming aware thereof, and in any event within five (5)
Business Days thereof, notice of the occurrence or existence of any ERISA Event
that could reasonably be expected, individually or in the aggregate, to have or
result in a Material Adverse Effect or apply to the Seller or any Subject
Property, setting forth the details of such ERISA Event and the action that it
proposes to take with respect thereto;


(vi)    promptly after becoming aware thereof, and in any event within five (5)
Business Days thereof, notice of any material litigation, investigation, action
or proceeding: (A) in which the Seller is a party; (B) relating to any
Transaction Document; (C) involving any Seller Party that has been initiated by
any Governmental Authority or in which any Governmental Authority is a party
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to have or result in a Material Adverse Effect; or (D) involving
any Seller Party that is either seeking relief in an amount or seeking
injunctive or similar relief of a type that, with respect to any of the
foregoing, if adversely determined, could reasonably be expected, individually
or in the aggregate, to have or result in a Material Adverse Effect;




Exhibit IV-2

--------------------------------------------------------------------------------





(vii)    promptly after the occurrence thereof, and in any event within five (5)
Business Days thereof, notice of any event, circumstance, condition or change
that (i) creates, individually or in the aggregate, a materially greater burden
on any Originator with respect to required Regulatory Actions and Approvals, or
(ii) could reasonably be expected, individually or in the aggregate, to have or
result in a Material Adverse Effect; and


(viii)    promptly upon request, and in any event within five (5) Business Days
thereof (or such fewer days as has been reasonably requested by the
Administrative Agent), all other documentation and information (including
nonfinancial information) that the Administrative Agent, any Purchaser Agent or
any Purchaser (or any Liquidity Provider or Program Support Provider) may from
time to time reasonably request, including information with respect to (A) the
conditions, operations or prospects of Covanta, any Originator, the Seller or
the Servicer (and any subservicers), (B) the Subject Property and the First
Priority Interest of the Administrative Agent for the benefit of the Secured
Parties therein, (C) any data on the credit quality and performance of the Pool
Receivables, cash flows and collateral supporting the Pool Receivables, and any
other information that is necessary or desirable to conduct comprehensive and
well informed stress tests on the cash flows and collateral values supporting
the Pool Receivables, and
(D) any other information necessary or desirable to assist the Administrative
Agent, any Purchaser Agent or any Purchaser (or any Liquidity Provider or
Program Support Provider) in complying with the requirements of Regulation (EU)
No. 2017/2402 of the European Parliament.


Documents required to be delivered pursuant to clause (i) of this Section 3(c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earliest date on which such financial statements
and/or other documents are posted on the SEC’s website on the internet at
www.sec.gov.


4.    Separate Existence. Each of the Seller and Covanta, individually and as
the Servicer, hereby acknowledges that the Purchasers, the Purchaser Agents and
the Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Seller’s
identity as a legal entity separate from the Servicer, each Originator, and
their respective Affiliates (other than the Seller). Therefore, from and after
the date hereof, the Seller (with respect to itself) shall, and Covanta shall
and shall cause each other Seller Party to, take all steps specifically required
by this Agreement or otherwise prudent under applicable Law to continue the
Seller’s identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of any other Seller Party or any other Person and that the Seller is not a
division of any of them. Without limiting the generality of the foregoing and in
addition to and consistent with the other covenants set forth herein, the
Seller, with respect to itself, hereby covenants and agrees to comply at all
times with the following, and Covanta, individually and as Servicer, hereby
covenants and agrees that it will, and will cause either other Seller Party to,
comply at all times with the following:




Exhibit IV-3

--------------------------------------------------------------------------------





(a)    The Seller will be a limited liability company whose primary activities
are restricted in its limited liability company agreement to (i) purchasing or
otherwise acquiring from Covanta or any other Originator, owning, holding,
granting security interests or selling interests in Pool Assets and other
Subject Property; (ii) entering into agreements for the selling and servicing of
the Subject Property; and (iii) conducting such other activities as it deems
necessary or appropriate to carry out its primary activities.


(b)    The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by both its
organizational documents and the Transaction Documents.


(c)    As used in this paragraph, the terms “Board”, “Member”, “Officer” and
“Final Payment Date” have the respective meanings given to them in the Amended
and Restated Limited Liability Company Agreement of the Seller dated as of the
Closing Date (as in effect on the Closing Date). Not less than one independent
director (the “Independent Director”) shall be on the Board of the Seller who is
an individual who (i) is not, and has not at any time during the five-year
period prior to his or her appointment as Independent Director been, a direct,
indirect or beneficial owner, officer, director, employee, affiliate, customer,
associate or supplier of any Seller Party (other than Seller), other than his or
her service as an independent manager or in a similar capacity of any similar
special purpose, bankruptcy-remote company; and (ii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of its businesses, advisory, management or placement services to issuers
of securitization or structured finance instruments, agreements or securities.
The limited liability company agreement of the Seller shall at all times provide
that (i) none of the Seller's Member, the Board, any Officer or any other Person
shall approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Seller without the prior unanimous
written consent of the Member and the Board (including all Independent
Directors); and (ii) such provision cannot be amended by the Member prior to the
Final Payment Date without the unanimous written consent of the Board (including
all Independent Directors).


(d)    The Independent Director shall not at any time serve as a trustee or any
similar position, including as a trustee in bankruptcy for the Seller or any
other Seller Party.


(e)    Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller. The Seller will not
engage any agents other than its attorneys, auditors, other professionals, a
servicer and any other agent contemplated by the Transaction Documents.


(f)    The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Subject Property. The Seller
will pay the Servicer the Servicing Fee pursuant to the Transaction Documents.
The Servicer shall pay and be responsible for the fees of any Controlled Account
Bank (and the Servicing Fee reflects such cost allocation); provided, that the
Seller shall pay such fees if not paid by the Servicer when due. Subject to the
foregoing, except as otherwise permitted by this Agreement, the Seller will not
incur any material indirect or overhead expenses for items shared any other
Seller Party that are not reflected in the Servicing Fee or an arms’ length
manager’s fee. To the extent, if any, that the Seller shares items of expenses
not reflected in the Servicing Fee or any such manager’s fee




Exhibit IV-4

--------------------------------------------------------------------------------





with any Affiliate of Seller, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered;
provided, that the Servicer may pay all (or any portion of) the expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees.


(g)
The Seller’s operating expenses will not be paid by any other Seller Party.



(h)    The Seller’s books and records will be maintained separately from those
of each other Seller Party (subject to subsection (i) below).


(i)    The Seller’s assets shall not be included in the consolidated financial
statements of any other Seller Party unless required in accordance with GAAP and
any such consolidated financial statements shall contain detailed notes clearly
stating that (i) such other Seller Parties are separate legal entities from the
Seller and the Seller’s assets and credit are not available to satisfy the debts
and obligations of any of its Affiliates or any other Person and (ii) the
Seller’s assets shall be listed on the Seller’s own separate balance sheet.


(j)    The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Seller Party.


(k)    The Seller will strictly observe corporate formalities in its dealings
with each other Seller Party, and ensure that funds or other assets of the
Seller, on the one hand, are not commingled with those of any other Seller
Party, on the other hand, except as expressly permitted by this Agreement. The
Seller shall not maintain joint bank accounts or other joint depository
accounts; provided, that the Servicer may have access to the Controlled Accounts
for purposes of collections and distributions of Pool Receivables and other
proceeds of Subject Property pursuant to the terms hereof.


(l)    The Seller will maintain arm’s-length relationships with each other
Seller Party. Any Person that renders or otherwise furnishes services to the
Seller will be compensated by the Seller at market rates for such services it
renders or otherwise furnishes to the Seller. Neither the Seller, on the one
hand, nor any other Seller Party, on the other hand, will be or will hold itself
out to be responsible for the debts of the other or the decisions or actions
respecting the daily business and affairs of the other. The Seller and each
other Seller Party will immediately correct any known misunderstanding with
respect to the foregoing, and they will not operate or purport to operate as an
integrated economic unit with respect to each other or in their dealing with any
other entity.


(m)    No Seller Party (other than the Seller) shall pay the salaries of the
Seller’s employees, if any.


(n)    No Seller Party (other than the Seller) shall advance funds to, or
guaranty debts of, the Seller, except as otherwise provided herein or in the
other Transaction Documents; provided, that an Affiliate of the Seller may
provide funds to the Seller in connection with its capitalization.




Exhibit IV-5

--------------------------------------------------------------------------------





(o)    The Seller shall not guarantee, and shall not otherwise be liable, with
respect to any obligation of any other Seller Party.


(p)    The Seller shall be, at all times, adequately capitalized to engage in
the transactions contemplated in its limited liability company agreement and the
Transaction Documents.


(q)    The Seller and each other Seller Party will take actions that are
necessary on its part to ensure that the facts and assumptions set forth in the
opinion issued by Milbank LLP, as counsel for the Seller, in connection with
this Agreement relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.


* * * * * * *




Exhibit IV-6

--------------------------------------------------------------------------------





EXHIBIT V TERMINATION EVENTS


Each of the following shall be a “Termination Event”:


(a)    any Seller Party shall fail to remit any payment, deposit or distribution
required to be made by it under this Agreement or any other Transaction
Document, including the full distribution of all amounts to be distributed
pursuant to Section 1.4(e) with respect to the reduction of Capital and other
Aggregate Unpaids (or there being insufficient funds for any such distribution)
and, in the case of failure to pay any Yield or Fees, such failure shall
continue unremedied for two (2) Business Days;


(b)    any Seller Party shall fail to comply with, perform or observe any term,
covenant or agreement (i) under this Agreement or any other Transaction Document
and, except as provided elsewhere in this Exhibit V, such failure shall continue
for 30 days after any Seller Party has knowledge thereof or written notice
thereof is delivered to the Seller or Servicer by the Administrative Agent, or
(ii) set forth in Section 1.4(d)(i), Section 4.2(e), Section 4.2(f), Section
4.3 or Sections 2, 3 or 4 of Exhibit IV;


(c)
Covanta shall resign as Servicer hereunder;



(d)    any representation or warranty made or deemed made by the Seller,
Covanta, any other Originator, or the Servicer (or any of their respective
officers) in this Agreement or any other Transaction Document to which it is a
party, or any information or report delivered by the Seller, Covanta, any other
Originator, or the Servicer pursuant to this Agreement or any other Transaction
Document, shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered, or shall omit any material information
necessary to make the information set forth therein not misleading, and the
foregoing, if capable of being cured, shall remain uncured for 30 days after any
Seller Party has knowledge thereof or written notice thereof is delivered to the
Seller or Servicer by the Administrative Agent;


(e)    the Administrative Agent, for the benefit of the Secured Parties, shall
for any reason not have a First Priority Interest in all of the Subject
Property, fee and clear of all Adverse Claims;


(f)    the Seller, Covanta, any other Originator, or the Servicer shall be
subject to any Insolvency Event;


(g)    (i) the average for three consecutive calendar months of (A) the Default
Ratio shall exceed 3.25%; (B) the Delinquency Ratio shall exceed 4.25%; or (C)
the Dilution Ratio shall exceed 4.00%; or (ii) at any time, (A) the Default
Ratio shall exceed 4.75%; (B) the Delinquency Ratio shall exceed 5.50%; (C) the
Dilution Ratio shall exceed 6.50%; or (D) Days’ Sales Outstanding shall exceed
48 days;


(h)
a Change in Control shall occur;



(i)    the sum of (i) the Aggregate Capital at any time plus (ii) the Total
Reserves at such time, exceeds the sum of (A) the Net Receivables Pool Balance
at such time plus, (B) the




Exhibit V-1

--------------------------------------------------------------------------------





amount of Collections on deposit in the Concentration Account in excess of the
amount required to be on deposit therein pursuant to Section 1.4(b)(ii)(A) and
Section 1.4(b)(ii)(C);


(j)    the occurrence of (i) a Financial Covenant Breach, (ii) an “Event of
Default” (as defined in the Credit Agreement), without giving effect to any cure
thereof or any waiver thereof by the lenders under the Credit Agreement, or
(iii) any failure by any Seller Party to pay any principal, interest, premium,
fee or other amount payable under any Material Debt when the same becomes due or
any other material breach by any Seller Party of any term or provision of any
contract, agreement, mortgage, indenture or instrument that is material to such
Seller Party or that evidences or relates to any Material Debt if, in any such
case, such failure continues after the applicable grace period, if any,
specified in the applicable contract, agreement, mortgage, indenture or
instrument, but without giving effect to any waiver thereof by the parties
thereto; provided, that for purposes of this clause (iii), any breach that would
result in or permit any counterparty to declare (whether or not such declaration
is actually made) termination thereof, acceleration of amounts due thereunder,
or any mandatory redemption or defeasance thereunder shall be considered a
material breach for purposes hereof;


(k)    there shall have been filed against any of the Seller, Covanta, any other
Originator, the Servicer or any Affiliate thereof: (i) notice of a lien from the
PBGC under Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA for a failure to make a required installment or other payment to a Plan to
which either of such sections applies and ten days shall have elapsed without
such notice having been effectively withdrawn or such lien having been released
or discharged, or (ii) a notice of any other lien the existence of which could
reasonably be expected, individually or in the aggregate, to have or result in a
Material Adverse Effect and ten days shall have elapsed without such notice
having been effectively withdrawn or such lien having been released or
discharged; provided, that the grace period under the foregoing clause (i) or
(ii) shall not apply if such lien is against any of the Subject Property;


(l)    (i) any Transaction Document shall, in whole or in part, cease to be
effective or to be the legally valid, binding and enforceable obligation of the
any Seller Party that is party thereto, (ii) any Seller Party shall directly or
indirectly dispute or contest such effectiveness, validity, binding nature or
enforceability of any Transaction Document, or (iii) any Seller Party shall
repudiate its obligations under any Transaction Document to which it is a party;


(m)    one or more judgments, writs, warrants, attachments or decrees shall have
been entered against any of the Seller Parties or their respective assets and
shall not have been vacated, dismissed, discharged or stayed within 60 days from
the entry thereof, but with respect to any Seller Party other than Seller, only
if the foregoing involves liabilities (not adequately covered by insurance from
a solvent and unaffiliated insurance company that has not denied coverage) in
excess of $50,000,000;


(n)    an event, circumstance, condition or change has occurred that has had or
resulted, individually or in the aggregate, in a Material Adverse Effect; or


(o)    the Seller, the Servicer, Covanta or any other Originator fails to be
Solvent on either a stand-alone basis or on a consolidated basis with its
consolidated Subsidiaries (which, as




Exhibit V-2

--------------------------------------------------------------------------------





measured on a stand-alone basis, shall give full effect to any intercompany
debt, including the Covanta Notes).




* * * * * * *




Exhibit V-3

--------------------------------------------------------------------------------





SCHEDULE I
CREDIT AND COLLECTION GUIDELINES


FOR COVANTA, EACH ORIGINATOR AND SERVICER
[ON FILE WITH THE ADMINISTRATIVE AGENT]






--------------------------------------------------------------------------------





SCHEDULE II
COLLECTION ACCOUNTS AND CONCENTRATION ACCOUNT
[ON FILE WITH THE ADMINISTRATIVE AGENT]






--------------------------------------------------------------------------------





SCHEDULE III
CORPORATE INFORMATION SELLER, SERVICER AND ORIGINATORS


Location of all Servicing Records regarding Pool Receivables as of Closing Date:
Covanta Energy, LLC 445 South Street
Morristown, NJ 07960
 
Full Legal Name
Jurisdiction of Organization
Current or Former Trade Names/Fictitious Names; Prior Corporate Names
SELLER:
 
CVA Finance, LLC
Delaware
None
SERVICER AND “COVANTA” (AS AN ORIGINATOR):
 
Covanta Energy, LLC
Delaware
Ogden Corporation and Covanta Energy
Corporation
OTHER ORIGINATORS:
1
Camden County Energy Recovery Associates, L.P.
New Jersey
None
2
Covanta 4Recovery Philadelphia LLC (f/k/a TransRiver Philadelphia LLC)
Delaware
TransRiver Philadelphia
LLC
3
Covanta 4Recovery Transfer Systems LLC (f/k/a TransRiver Transfer Systems LLC)
Delaware
ARC Transfer Systems
LLC and TransRiver Transfer Systems LLC
4
Covanta Abington Transfer Solutions LLC
Delaware
Veolia ES Abington, LLC, Montenay Abington, LLC, ONYX Pennsylvania Waste
Services, LLC, and ONYX Abington LLC
5
Covanta Alexandria/Arlington, Inc.
Virginia
Ogden Martin Systems of Alexandria/Arlington, Inc., and Alexandria/Arlington
Resource Recovery Corporation
6
Covanta Babylon, Inc.
New York
Ogden Martin Systems of
Babylon, Inc.
7
Covanta Bristol, Inc.
Connecticut
Ogden Martin Systems of Bristol, Inc.
8
Covanta Dade Metals Recovery LLC
Florida
None
9
Covanta Dade Renewable Energy, LLC (f/k/a Covanta Dade Renewable Energy Ltd.)
Florida
Montenay-Dade, Ltd., and
Covanta Dade Renewable Energy Ltd.
 
 
 
 





Schedule III-1

--------------------------------------------------------------------------------





10
Covanta Delaware Valley, L.P.
Delaware
American Ref-Fuel Company of Delaware Valley, L.P., and American Ref-Fuel
Company of
Delaware County, L.P.
12
Covanta Energy Marketing LLC
Delaware
None
13
Covanta Environmental Solutions, LLC
Delaware
None
14
Covanta Essex Company
New Jersey
American Ref-Fuel
Company of Essex County
15
Covanta Fairfax, Inc.
Virginia
Ogden Martin Systems of
Fairfax, Inc., Ogden Martin Systems of Fairfax, Inc.
16
Covanta Harrisburg, Inc.
Delaware
None
17
Covanta Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates)
Massachusetts
Ogden Haverhill Associates and Covanta Haverhill Associates
18
Covanta Hempstead Company
New York
American Ref-Fuel
Company of Hempstead
19
Covanta Hennepin Energy Resource Co, LLC (f/k/a Covanta Hennepin Energy Resource
Co., Limited Partnership)
Delaware
Hennepin Energy Resource Co., Limited Partnership, Covanta Hennepin Energy
Resource Co., Limited
Partnership
20
Covanta Hillsborough, Inc.
Florida
Ogden Martin Systems of
Hillsborough, Inc.
21
Covanta Honolulu Resource Recovery Venture, LLC (f/k/a Covanta Honolulu Resource
Recovery Venture)
Hawaii
Honolulu Resource Recovery Venture, Covanta Honolulu Resource Recovery Venture
22
Covanta Huntington, LLC (f/k/a Covanta Huntington Limited Partnership)
Delaware
Ogden Martin Systems of Huntington Limited Partnership, C-E Huntington Limited
Partnership and Covanta Huntington Limited
Partnership
23
Covanta Huntsville, Inc.
Alabama
Ogden Martin Systems of
Huntsville, Inc.
24
Covanta Indianapolis, Inc.
Indiana
Massburn, Inc. and Ogden Martin Systems of
Indianapolis, Inc.
25
Covanta Kent, Inc.
Michigan
Ogden Martin Systems of
Kent, Inc.





Schedule III-2

--------------------------------------------------------------------------------





26
Covanta Lake II, Inc.
Florida
New Covanta Lake Co.
27
Covanta Lancaster, Inc.
Pennsylvania
Ogden Martin Systems of
Lancaster, Inc.
28
Covanta Lee, Inc.
Florida
Ogden Martin Systems of Lee, Inc.
29
Covanta Long Beach Renewable Energy Corp.
Delaware
Montenay Pacific Power Corporation and Veolia ES
Long Beach Corporation
30
Covanta MacArthur Renewable Energy, Inc.
New York
Montenay Thiells Corporation, Montenay Islip Inc., and Veolia ES Islip Inc.
31
Covanta Marion, Inc.
Oregon
Ogden Martin Systems of
Marion, Inc. and Trans Energy - Oregon, Inc.
32
Covanta Metals Marketing LLC
Delaware
None
33
Covanta Montgomery, Inc.
Maryland
Ogden Martin Systems of
Montgomery, Inc.
34
Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.)
Delaware
American Ref-Fuel
Company of Niagara, L.P., and Covanta Niagara, L.P.
35
Covanta Pasco, Inc.
Florida
Ogden Martin Systems of
Pasco, Inc.
36
Covanta Plymouth Renewable Energy, LLC (f/k/a Covanta Plymouth Renewable Energy
Limited Partnership)
Delaware
Montenay Montgomery Limited Partnership and Covanta Plymouth
Renewable Energy Limited Partnership
37
Covanta Stanislaus, Inc.
California
Ogden Martin Systems of Stanislaus, Inc., and
Stanislaus Waste Energy Company
38
Covanta Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.)
Delaware
TransRiver Marketing Company, L.P., Covanta 4Recovery, L.P., and Covanta
4Recovery, LLC
39
Covanta Tulsa Renewable Energy, LLC (f/k/a Covanta WBH, LLC)
Delaware
WBH Generating
Company, LLC and Covanta WBH, LLC





Schedule III-3

--------------------------------------------------------------------------------


Schedule III-4


40
Covanta York Renewable Energy LLC
Delaware
Montenay York Resource Energy Systems, LLC, Veolia ES York, LLC and Covanta
Hudson Valley Renewable Energy LLC
41
ECOvanta, LLC
Delaware
None
42
GARCO, Inc.
North Carolina
None
43
Peabody Monofill Associates, Inc.
Massachusetts
None
44
SEMASS Partnership
Massachusetts
SEMASS Associates
45
Chesapeake Waste Solutions LLC
Delaware
Chesapeake Waste
Solutions, Inc.
46
Covanta Environmental Solutions Carriers II, LLC
Wisconsin
Advanced Waste Services,
Inc. and Advanced Waste Carriers, LLC
47
Advanced Waste Services of Indiana, LLC
Wisconsin
Advanced Waste Services
of Indiana, Inc.
48
Waste Recovery Solutions, LLC
Florida
Waste Recovery Solutions, Inc., Covanta Environmental Solutions
Carriers I, LLC
49
Environmental Pharmaceuticals, LLC
Arizona
None
50
Industrial Oil Tank Service Corporation
New York
None
51
Covanta Bondi, LLC
Delaware
None
52
Covanta Projects, LLC
Delaware
Ogden Projects, Inc. and
Covanta Projects, Inc.
53
Covanta Palm Beach Resource Recovery LLC
Florida
Palm Beach Resource
Recovery Corporation
54
Covanta Southeastern Connecticut Company
Connecticut
American Ref-Fuel Company of Southeastern
Connecticut



* * * * * * *




Schedule III-4

--------------------------------------------------------------------------------





SCHEDULE IV
NOTICE ADDRESSES AND DIRECTED ACCOUNT INFORMATION
[ON FILE WITH THE ADMINISTRATIVE AGENT]






































--------------------------------------------------------------------------------





ANNEX A
Receivables Purchase Agreement




FORM OF INFORMATION PACKAGE [PROVIDED SEPARATELY TO SELLER]


































































































Annex A-1

--------------------------------------------------------------------------------




Annex A-1




Annex A-2

--------------------------------------------------------------------------------





ANNEX B
Receivables Purchase Agreement


FORM OF PURCHASE NOTICE


    , [20 ]






Crédit Agricole Corporate and Investment Bank 1301 Avenue of the Americas
New York, NY 10019 Attention: GMD Securitization
Email: transaction.management@ca-cib.com; conduit.funding@ca-cib.com




Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 6, 2019 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among CVA
FINANCE LLC, as Seller (the “Seller”), COVANTA ENERGY, LLC, individually and as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used in this
Purchase Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.


This letter constitutes a Purchase Notice pursuant to Section 1.1(b) of the
Receivables Purchase Agreement.


1.    Seller desires to sell the new Sold Receivables listed on the Sold
Receivables Schedule attached hereto.


2.
The requested Purchase Date is:     



3.
The Aggregate Funding Amount for the foregoing purchase is $     .



4.    After giving to the Purchase on the Purchase Date, the Capital Coverage
Amount, as evidenced by the attached data file, shall be: $     .


5.
After giving to the Purchase on the Purchase Date, the Aggregate Capital shall
be:

$     .




Annex B-1

--------------------------------------------------------------------------------





6.    Seller hereby represents and warrants as of the date hereof, and is deemed
to represent and warrant as of the date of the requested Purchase (both before
and after giving effect to such Purchase), as follows:


(i)
the representations and warranties contained in Exhibit III to the Receivables
Purchase Agreement are now and will be, on the date of such Purchase (both
before and after giving effect thereto) true and correct in all material
respects as though made on and as of such date (except to the extent that such
representations and warranties relate expressly to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty that itself contains a materiality threshold;



(ii)
no Termination Event or Unmatured Termination Event exists or will result from
the Purchase;



(iii)
the Aggregate Capital does not exceed the lesser of the Purchase Limit and the
Capital Coverage Amount;



(iv)
the outstanding aggregate Capital of all Purchasers in any Purchaser Group does
not exceed the Group Commitment of such Purchaser Group;



(v)
the outstanding Capital of each Committed Purchaser does not exceed the
Commitment of such Committed Purchaser;



(vi)
the aggregate Outstanding Balance of Sold Receivables does not exceed the
Aggregate Capital at such time and is not less than the Aggregate Capital at
such time by $100,000 or more or 0.5% or more;



(vii)
each Sold Receivable newly set forth on the Sold Receivables Schedule attached
hereto is an Eligible Receivable and each Pool Receivable included in the
calculation of the Capital Coverage Amount (after giving effect to the Purchase)
on this Purchase Notice is an Eligible Receivable; and



(viii)
the Facility Termination Date has not occurred.



7.
BANK ACCOUNT for receipt of funds:     



IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.


CVA FINANCE LLC


By:     Name:     Title:     






Annex B-2

--------------------------------------------------------------------------------





ANNEX C
Receivables Purchase Agreement


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement dated as of [     ] (this “Assignment
Agreement”) is by and between [Assignor Purchaser] (the “Assignor”) and
[Assignee Purchaser] (the “Assignee”), and is consented to by Crédit Agricole
Corporate and Investment Bank, as Administrative Agent (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”) and the Purchaser Agent for the Assignee identified herein.


BACKGROUND


Reference is made to the Receivables Purchase Agreement, dated as of December 6,
2019 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “RPA”), among CVA Finance LLC, as Seller (the “Seller”), Covanta
Energy, LLC, individually and as initial Servicer, the various Purchasers and
Purchaser Agents from time to time party thereto, and the Administrative Agent.
Capitalized terms used and not otherwise defined herein have the respective
meaning assigned to such terms in the RPA.
Assignor and Assignee agree as follows:
A.    Assignment. As of the Assignment Effective Date, subject to the terms of
Section 7.3 of the RPA, in consideration for payment of the Assignment Payment
and other agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, all of the Assignor’s right, title and interest in,
to and under the Assigned Interest. On the Assignment Effective Date, Assignee
will pay the Assignment Payment to the account designated by the Assignor in
immediately available funds.
For purposes hereof, the following terms have the following meanings:
“Assigned Percentage” means [ %].
“Assigned Interest” means the Assigned Percentage of each of the following (as
determined immediately prior to the assignment hereunder): (i) if Assignor is a
Committed Purchaser, Assignor’s Commitment, (ii) Assignor’s Capital, (iii) all
fees, Yield, and other Aggregate Unpaids owing to Assignor as Purchaser pursuant
to the RPA or any other Transaction Document, (iv) Assignor’s interest in, and
rights and obligations under, the Transaction Documents and any certificates,
documents or instruments delivered pursuant thereto, and (v) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor in its capacity as a Purchaser
against any Person, whether known or unknown, arising under or in connection
with the any Transaction Document, the transactions contemplated thereby, or in
any way related to any of the foregoing (and not compensating Assignor for a
loss actually incurred or suffered by Assignor).
“Assignment Effective Date” means [         ]. “Assignment Payment” means [
    ].




Annex C-1

--------------------------------------------------------------------------------





B.    Party to RPA. As of the Assignment Effective Date, upon acceptance and
recording by the Administrative Agent of the assignment hereunder, (i) the
Assignee will be a party to the RPA as a [Conduit Purchaser][Committed
Purchaser] thereunder and have all rights and obligations of a
[Committed][Conduit] Purchaser thereunder to the extent of the Assigned
Interest, and (ii) the Assignor will relinquish its rights and be released from
its obligations under the RPA to the extent of the Assigned Interest. Assignee
hereby agrees to be bound by, and to comply with the terms applicable to it as a
[Committed][Conduit] Purchaser under, all of the Transaction Documents.


C.    Purchaser Agent; Purchaser Group. The Assignee’s Purchaser Agent is [
    ]. If such Purchaser Agent was not party to the RPA immediately prior to the
Assignment Effective Date, by execution of the approval hereof, such Purchaser
Agent hereby agrees to be bound by, and to comply with the terms applicable to
it as, a Purchaser Agent under all of the Transaction Documents. If Assignee is
a Conduit Purchaser, the parties acknowledge that the Purchaser Group of such
Conduit Purchaser must be either (i) the Purchaser Group of the Assignor
immediately prior to the assignment hereunder, or (ii) if a Committed Purchaser
in the Purchaser Group of Assignor is assigning all or any part of its
Commitment on the Assignment Effective Date to a Committed Purchaser in a
different Purchaser Group, the Purchaser Group for such assignee Committed
Purchaser.


D.    Details of Assigned Interest. From and after the Assignment Effective
Date, payments and distributions (including Capital, Yield, fees and other
amounts) shall be remitted in accordance with the Transaction Documents based on
the information set forth in Columns B and C of the chart below.
 
A
B
C
 
Assignor
Pre-Assignment
Assignor
Post-Assignment (Col A - Col C)
Assignee
Post-Assignment (Assigned Percentage of Col A)
Commitment (if Committed Purchaser)
$
$
$
Capital
$
$
$
Accrued Yield/Fees/Other Aggregate Unpaids (not Capital)
$
$
$



E.    No Recourse; Representations. The assignment of the Assigned Interest
hereunder is without recourse to the Assignor. The Assignor hereby represents
and warrants to the Assignee that immediately prior to the assignment hereunder,
(i) the Assignor is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) the Assignor has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby. Except as set forth in the
preceding sentence, Assignor makes no representation or warranty hereunder with
respect to the Assigned Interest. Without limiting the generality of the
foregoing, Assignor makes no representation or warranty and assumes no
responsibility in any manner with respect to: (1) any statements, warranties or
representations made in or in connection with any Transaction Document or any
other instrument or document furnished pursuant thereto, (2) the execution,
legality, validity, enforceability, genuineness,


Annex C-2

--------------------------------------------------------------------------------




sufficiency or value of any Transaction Document or any other instrument or
document furnished pursuant thereto; or (3) the financial condition of the
Seller, Covanta, any other Originator, or any other Person, or the performance
or observance by any Person of any of




Annex C-3

--------------------------------------------------------------------------------





its respective obligations under any Transaction Document or any other
instrument or document furnished pursuant thereto.


F.    Assignee Bound; Representations and Agreements of Assignee. Attached to
this Assignment Agreement is any tax documentation required to be delivered by
the Assignee as a Purchaser pursuant to the RPA. The Assignee represents,
warrants and agrees that: (i) it is either an “Accredited Investor” as defined
in Rule 501(a) under the Securities Act or a “Qualified Institutional Buyer” as
defined in Rule 144A under the Securities Act; (ii) it has experience and
expertise in the making of or investing in financings such as the financing
contemplated by the RPA; (iii) it will maintain the Assigned Interest for its
own account in the ordinary course of its business and without a view to
distribution within the meaning of any federal, State or other securities laws,
it being understood that, subject to the terms of the RPA, the disposition of
the Assigned Interest acquired by the Assignee hereunder will at all times
remain within its exclusive control; (iv) it has received copies of the RPA, the
other Transaction Documents, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; and (v) it has made and will continue to make,
independently and without reliance upon the Administrative Agent, any Purchaser
Agent, the Assignor or any other Purchaser, and based on such documents and
information as it will deem appropriate at the time, its own credit decisions in
taking or not taking any action under any of the Transaction Documents; and (vi)
this Assignment Agreement has been duly authorized, executed and delivered by
the Assignee pursuant to proper power and authority and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against Assignee in
accordance with its terms, subject to bankruptcy, insolvency and equitable
principles.


G.    Appointments. Assignee hereby appoints and authorizes the Administrative
Agent and its Purchaser Agent to take such action as agent on its behalf and to
exercise such powers under the RPA and the other Transaction Documents as are
delegated to such Person in such agency capacity by the terms thereof, together
with such powers as are reasonably incidental thereto.


H.    Effectiveness of Assignment; Register. This Assignment Agreement will be
effective upon execution by the parties hereto, with any consents required
pursuant to the RPA. The Administrative Agent will record the assignment in the
Register pursuant to the terms of the RPA.


I.    GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CHOICE OF LAW PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.


J.    General Provisions. This Assignment Agreement will be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns, and the parties to the Transaction Documents. This Assignment Agreement
may be executed in any number of counterparts, which together will constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Assignment Agreement by telecopy, pdf attachment to email, or other electronic
delivery will be effective as delivery of a manually executed counterpart of
this Assignment Agreement.


[SIGNATURE PAGES TO FOLLOW]




Annex C-4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their duly authorized representatives as of the date first above
written.


ASSIGNOR:    
ASSIGNEE:    
By:_    
By:_    
Title:
Title:
 
ASSIGNEE NOTICE ADDRESS:

Accepted and Agreed:


[     ], as Purchaser Agent for Assignee By:
Name Printed:
Title:


[Address]


Consented and Accepted for Recordation:
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent By:_     
Name Printed:     
Title:     


By:_             Name Printed:      Title:             




Annex C-5

--------------------------------------------------------------------------------





ANNEX D-1
Receivables Purchase Agreement


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Purchasers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 6, 2019 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among CVA
Finance LLC, as Seller (the “Seller”), Covanta Energy, LLC, individually and as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and Crédit Agricole Corporate and Investment Bank, as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.


Pursuant to the provisions of Section 7.6(b)(ii)(C) of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Commitment(s) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of the
Seller within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (iv) it is not a controlled foreign corporation related to the Seller as
described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Seller with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate, the undersigned shall promptly so inform the Seller and
the Administrative Agent in writing and deliver promptly to the Seller and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Seller or
Administrative Agent) or promptly notify the Administrative Agent and the Seller
in writing of its legal ineligibility to do so, and
(2) the undersigned shall have at all times furnished the Seller and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF FOREIGN PURCHASER]




By:     Name:     Title:     


Date:     , 20


Annex D-1-1

--------------------------------------------------------------------------------





ANNEX D-2
Receivables Purchase Agreement


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 6, 2019 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among CVA
Finance LLC, as Seller (the “Seller”), Covanta Energy, LLC, individually and as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and Crédit Agricole Corporate and Investment Bank, as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.


Pursuant to the provisions of Section 7.6(b)(ii)(D) of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten percent shareholder of the
Seller within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code,
and (iv) it is not a controlled foreign corporation related to the Seller as
described in Section 881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Purchaser with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate, the undersigned shall promptly so inform such Purchaser in writing
and deliver promptly to such Purchaser an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Purchaser) or promptly notify such Purchaser in writing of its legal
ineligibility to do so, and (2) the undersigned shall have at all times
furnished such Purchaser with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]




By:     Name:     Title:     


Date:     , 20


Annex D-2-1

--------------------------------------------------------------------------------





ANNEX D-3
Receivables Purchase Agreement


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 6, 2019 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among CVA
Finance LLC, as Seller (the “Seller”), Covanta Energy, LLC, individually and as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and Crédit Agricole Corporate and Investment Bank, as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.


Pursuant to the provisions of Section 7.6(b)(ii)(D) of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the interest portfolio exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iv) none of its Applicable Partners/Members is a ten
percent shareholder of the Seller within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code, and (v) none of its Applicable Partners/Members is a
controlled foreign corporation related to the Seller as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished its participating Purchaser with IRS Form W- 8IMY
accompanied by one of the following forms from each of its Applicable
Partners/Members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate, the undersigned shall promptly so inform such Purchaser
in writing and deliver promptly to such Purchaser an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by such Purchaser) or promptly notify such Purchaser in writing of its
legal ineligibility to do so and (2) the undersigned shall have at all times
furnished such Purchaser with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




Annex D-3-1

--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]




By:     Name:     Title:     


Date:     , 20




Annex D-3-2

--------------------------------------------------------------------------------





ANNEX D-4
Receivables Purchase Agreement


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Purchasers That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 6, 2019 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among CVA
Finance LLC, as Seller (the “Seller”), Covanta Energy, LLC, individually and as
initial Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, and Crédit Agricole Corporate and Investment Bank, as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.


Pursuant to the provisions of Section 7.6(b)(ii)(D) of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Commitment(s) in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
Commitment(s), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iv) none of its Applicable Partners/Members is a ten
percent shareholder of the Seller within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code, and (v) none of its Applicable Partners/Members is a
controlled foreign corporation related to the Seller as described in Section
881(c)(3)(C) of the Internal Revenue Code.


The undersigned has furnished the Administrative Agent and the Seller with IRS
Form W-8IMY accompanied by one of the following forms from each of its
Applicable Partners/Members: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform the Seller and the Administrative Agent in writing and
deliver promptly to the Seller and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Seller or Administrative Agent) or promptly notify
the Administrative Agent and the Seller in writing of its legal ineligibility to
do so, and
(2) the undersigned shall have at all times furnished the Seller and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




Annex D-4-1

--------------------------------------------------------------------------------





[NAME OF FOREIGN PURCHASER]




By:     Name:     Title:     


Date:     , 20


Annex D-4-2